


[constructionloanagree_1a01.gif]












LOAN AGREEMENT




among




125 MAIN STREET ASSOCIATES LLC,
as Borrower




and




BANK OF AMERICA, N.A.,
a national banking association,
as Administrative Agent




and




THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO




Dated as of September 30, 2011






BANC OF AMERICA SECURITIES LLC,
as Sole Arranger and Sole Book Manager









1

--------------------------------------------------------------------------------




TABLE OF CONTENTS




Page
ARTICLE 1
THE LOAN 1

1.1.
General Information and Exhibits    1

1.2.
Purpose    1

1.3.
Commitment to Lend    2

1.4.
Intentionally Omitted    2

1.5.
Intentionally Omitted    2

1.6.
Evidence of Debt    2

1.7.
Interest Rates    2

1.8.
Prepayment    3

1.9.
Intentionally Omitted    3

1.10.
Late Charge    3

1.11.
Taxes    3

1.12.
Payment Schedule and Maturity Date    5

1.13.
Advances and Payments    7

1.14.
Administrative Agent Advances    9

1.15.
Defaulting Lender    10

1.16.
Several Obligations; No Liability, No Release    11

ARTICLE 2
ADDITIONAL COVENANTS AND AGREEMENTS    12

2.1.
Bank Accounts    12

2.2.
Intentionally Omitted    12

2.3.
Contracts    12

2.4.
Assignment of Contracts and Plans    13

2.5.
Financial Covenants    13

2.6.
Limitation on Debt    14

2.7.
Inspection    15

2.8.
Notice to Lenders    15

2.9.
Financial Statements    15

2.10.
Other Information    15

2.11.
Intentionally Omitted    16

2.12.
Intentionally Omitted    16

2.13.
Appraisal    16

2.14.
Payment of Withholding Taxes    16

2.15.
ERISA and Prohibited Transaction Taxes    16

2.16.
Transfer Taxes    16

ARTICLE 3
REPRESENTATIONS AND WARRANTIES    18

ARTICLE 4
DEFAULT AND REMEDIES    19

4.1.
Events of Default    19

4.2.
Remedies    19

ARTICLE 5
ADMINISTRATIVE AGENT    21

5.1.
Appointment and Authorization of Administrative Agent    21

5.2.
Delegation of Duties    22


i

--------------------------------------------------------------------------------




5.3.
Liability of Administrative Agent    23

5.4.
Reliance by Administrative Agent    23

5.5.
Notice of Default    23

5.6.
Credit Decision; Disclosure of Information by Administrative Agent    24

5.7.
Indemnification of Administrative Agent    25

5.8.
Administrative Agent in Individual Capacity    25

5.9.
Successor Administrative Agent    25

5.10.
Releases; Acquisition and Transfers of Collateral    26

5.11.
Application of Payments    27

5.12.
Benefit    28

ARTICLE 6
GENERAL TERMS AND CONDITIONS    28

6.1.
Consents; Borrower's Indemnity    28

6.2.
Miscellaneous    30

6.3.
Notices    30

6.4.
Payments Set Aside    31

6.5.
Successors and Assigns    31

6.6.
Confidentiality    34

6.7.
Set-off    35

6.8.
Sharing of Payments    35

6.9.
Amendments; Survival    36

6.10.
Costs and Expenses    37

6.11.
Tax Forms    38

6.12.
Further Assurances    39

6.13.
Inducement to Lenders    40

6.14.
Forum    40

6.15.
Interpretation    40

6.16.
No Partnership, etc    41

6.17.
Records    41

6.18.
Commercial Purpose    41

6.19.
WAIVER OF JURY TRIAL    41

6.20.
Service of Process    42

6.21.
USA Patriot Act Notice    42

6.22.
Entire Agreement    42

6.23.
Limitation on Liability    42

6.24.
Third Parties; Benefit    43

6.25.
Rules of Construction    43

6.26.
Cross-Default    43


















ii

--------------------------------------------------------------------------------




EXHIBITS
EXHIBIT A
Legal Description of Land

EXHIBIT B
Definitions and Financial Statements

EXHIBIT C
Conditions Precedent to the Advance

EXHIBIT D
Monthly Amortization Schedule

EXHIBIT E
Intentionally Omitted

EXHIBIT F
Advances

EXHIBIT G
Survey Requirements

EXHIBIT H
Intentionally Omitted

EXHIBIT I
Leasing and Tenant Matters

EXHIBIT J
Intentionally Omitted

EXHIBIT K
Intentionally Omitted

EXHIBIT L
Assignment and Assumption

EXHIBIT M
Note

EXHIBIT N
Schedule of Lenders and Other Parties

EXHIBIT O
Swap Contracts






iii

--------------------------------------------------------------------------------









1

--------------------------------------------------------------------------------




LOAN AGREEMENT




THIS LOAN AGREEMENT (this "Agreement") dated as of September 30, 2011 is made by
and among each lender from time to time a party hereto (individually, a "Lender"
and collectively, "Lenders"), and BANK OF AMERICA, N.A., a national banking
association as Administrative Agent, and 125 MAIN STREET ASSOCIATES LLC, a
Connecticut limited liability company ("Borrower"), who agree as follows:
ARTICLE 1
THE LOAN
1.1.    General Information and Exhibits. This Agreement includes the Exhibits
listed below which are marked by an "X", all of which Exhibits are attached
hereto and made a part hereof for all purposes. Borrower and Lenders agree that
if any Exhibit to be attached to this Agreement contains blanks, the same shall
be completed correctly and in accordance with this Agreement prior to or at the
time of the execution and delivery thereof.
X
Exhibit A    -    Legal Description of the Land
X
Exhibit B    -    Definitions and Financial Statements
X
Exhibit C    -    Conditions Precedent to the Advance
X
Exhibit D    -    Monthly Amortization Schedule
X
Exhibit E    -    Intentionally Omitted
X
Exhibit F    -    Advances
X
Exhibit G    -    Survey Requirements
 
Exhibit H    -    Intentionally Omitted
X
Exhibit I    -    Leasing and Tenant Matters
 
Exhibit J    -    Intentionally Omitted
 
Exhibit K    -    Intentionally Omitted
X
Exhibit L    -    Assignment and Assumption
X
Exhibit M    -    Loan Note
X
Exhibit N    -    Schedule of Lenders and Other Parties
X
Exhibit O    -    Swap Contracts



The Exhibits contain other terms, provisions and conditions applicable to the
Loan. Capitalized terms used in this Agreement shall have the meanings assigned
to them in Exhibit B. This Agreement and the other Loan Documents, which must be
in form, detail and substance satisfactory to Lenders, evidence the agreements
of Borrower and Lenders with respect to the Loan. Borrower shall comply with all
of the Loan Documents.
1.2.    Purpose. The proceeds of the Loan shall only be used by Borrower to (i)
refinance a portion of the acquisition and re-development cost of the Land and
the Improvements, (ii) fund other costs related to the Land and the Improvements
and/or (iii) fund closing costs in connection with the Loan.
1.3.    Commitment to Lend. Borrower agrees to borrow from each Lender, and each
Lender severally agrees to lend its Pro Rata Share of the Loan proceeds to
Borrower not to exceed such Lender's Pro Rata Share of the Loan and (except for
Administrative Agent with respect to Administrative Agent Advances), on the
terms and subject to the conditions set forth in this Agreement, including,
without limitation, those set forth in Exhibit C and Exhibit F attached to this
Agreement. Lender's commitment to

2

--------------------------------------------------------------------------------




lend shall expire and terminate automatically if the Loan is prepaid in full.
The Loan is not revolving. Any amount repaid may not be reborrowed.
1.4.    Intentionally Omitted.
1.5.    Intentionally Omitted.
1.6.    Evidence of Debt. Amounts of the Loan made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amount of the Loan made by Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Indebtedness. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.
1.7.    Interest Rates.
1.7.1.    Interest Rate.
(a)    The unpaid principal balance of this Loan from day to day outstanding
which is not past due, shall bear interest at a fluctuating rate of interest
equal to the BBA LIBOR Daily Floating Rate plus the LIBOR Margin. The "BBA LIBOR
Daily Floating Rate" shall mean a fluctuating rate of interest equal to the
British Bankers Association LIBOR Rate ("BBA LIBOR"), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
selected by Administrative Agent from time to time) as determined for each
Business Day at approximately 11:00 a.m. London time two (2) London Banking Days
prior to the date in question, for U.S. Dollar deposits (for delivery on the
first day of such interest period) with a one month term, as adjusted from time
to time in Administrative Agent’s sole discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs. If such rate is
not available at such time for any reason, then the rate will be determined by
such alternative method as reasonably selected by Administrative Agent. A
"London Banking Day" is a day on which banks in London are open for business and
dealing in offshore dollars. Interest shall be computed for the actual number of
days which have elapsed, on the basis of a 360-day year.
(b)    If Administrative Agent determines that no adequate basis exists for
determining the BBA LIBOR Daily Floating Rate or that the BBA LIBOR Daily
Floating Rate will not adequately and fairly reflect the cost to Lenders of
funding the Loan, or that any applicable law or regulation or compliance
therewith by any Lender prohibits or restricts or makes impossible the charging
of interest based on the BBA LIBOR Daily Floating Rate and such Lender so
notifies Administrative Agent and Borrower, then until Administrative Agent
notifies Borrower that the circumstances giving rise to such suspension no
longer exist, interest shall accrue and be payable on the unpaid principal
balance of this Loan from the date Administrative Agent so notifies Borrower
until the Maturity Date of this Loan (whether by acceleration, declaration,
extension or otherwise) at a fluctuating rate of interest equal to the Base
Rate. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
1.7.2.    Default Rate. After the occurrence of a Default (including the
expiration of any applicable cure period), Administrative Agent, in
Administrative Agent's sole discretion and without notice or demand, may raise
the rate of interest accruing on the Principal Debt a rate per annum (the
"Default

3

--------------------------------------------------------------------------------




Rate") equal to the BBA LIBOR Daily Floating Rate (or, if unavailable pursuant
to Section 1.7.1, the Prime Rate) plus 6.25%.
1.8.    Prepayment. Borrower may prepay the principal balance of this Loan, in
full at any time or in part from time to time, without fee, premium or penalty,
provided that: (a) Administrative Agent shall have actually received from
Borrower prior written notice of (i) Borrower's intent to prepay, (ii) the
amount of principal which will be prepaid (the "Prepaid Principal"), and (iii)
the date on which the prepayment will be made; (b) each prepayment shall be in a
minimum amount of $1,000 or more (unless the prepayment retires the outstanding
balance of this Loan in full); and (c) each prepayment shall be in the amount of
100% of the Prepaid Principal, plus accrued unpaid interest thereon to the date
of prepayment, plus any other sums which have become due to Administrative Agent
and Lenders under the Loan Documents on or before the date of prepayment but
have not been paid. If this Loan is prepaid in full, any commitment of Lenders
for further advances shall automatically terminate.
1.9.    Intentionally Omitted.
1.10.    Late Charge. If Borrower shall fail to make any payment due hereunder
or under the terms of any Note within fifteen (15) days after the date such
payment is due, Borrower shall pay to the applicable Lender or Lenders on demand
a late charge equal to 4% of such payment. Such fifteen (15) day period shall
not be construed as in any way extending the due date of any payment. The "late
charge" is imposed for the purpose of defraying the expenses of a Lender
incident to handling such defaulting payment. This charge shall be in addition
to, and not in lieu of, any other remedy Lenders may have and is in addition to
any fees and charges of any agents or attorneys which Administrative Agent or
Lenders may employ upon the occurrence of a Default, whether authorized herein
or by Law.
1.11.    Taxes.
(a)    Any and all payments by Borrower to or for the account of Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of Administrative Agent
and any Lender, taxes imposed on or measured by its net income, and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which Administrative Agent or
such Lender, as the case may be, is organized or maintains a lending office (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as "Taxes"). If Borrower shall be required by any Laws to deduct any Taxes from
or in respect of any sum payable under any Loan Document to Administrative Agent
or any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) Borrower shall make such deductions, (iii) Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment, Borrower shall furnish to Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.
(b)    In addition, Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as "Other
Taxes").
(c)    If Borrower shall be required by the Laws of any jurisdiction outside the
United States

4

--------------------------------------------------------------------------------




to deduct any Taxes or Other Taxes from or in respect of any sum payable under
any Loan Document to Administrative Agent or any Lender, Borrower shall also pay
to Administrative Agent (for the account of such Lender) or to such Lender, at
the time interest is paid, such additional amount that such Lender specifies is
necessary to preserve the after-tax yield (after factoring in United States
(federal and state) taxes imposed on or measured by net income) Lender would
have received if such deductions (including deductions applicable to additional
sums payable under this Section) had not been made.
(d)    Borrower agrees to indemnify Administrative Agent and each Lender for the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section) paid by
Administrative Agent and such Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Tribunal. Payment under this subsection (d) shall be
made within thirty (30) days after the date Lender or Administrative Agent makes
a demand therefor.
(e)    Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this Section
shall survive the termination of the Commitments and the payment in full of all
the other Indebtedness.
1.12.    Payment Schedule and Maturity Date.
(a)    Accrued unpaid interest shall be due and payable on the first day of the
calendar month after the date of this Agreement and on the same day of each
succeeding calendar month thereafter until all principal and accrued interest
owing on this Loan shall have been fully paid and satisfied.
(b)    Commencing on the date (the "Amortization Date") which is the first day
of the month commencing on or after the twelfth month anniversary of the date
hereof, the principal of the Loan shall be due and payable in monthly
installments equal to the amount for the applicable month (by specific calendar
months) set forth on Exhibit D (each such monthly amount, a "Monthly Principal
Amount"). Such principal amortization payments shall be due and payable on the
Amortization Date and on the first day of each succeeding month thereafter until
the Loan shall have been fully paid and satisfied, provided that on the Maturity
Date the entire principal balance of the Loan then unpaid and all accrued
interest then unpaid shall be finally due and payable.
(c)    Borrower may elect to extend the Maturity Date for up to two (2) one-year
periods (each such period, an "Extension Term" and the end of such Extension
Term, if the applicable extension option is validly exercised, the "Extended
Maturity Date"), upon and subject to the following terms and conditions (which
shall be required to be satisfied separately with respect to each of such two
extension options):
(i)    Basic Conditions. Unless otherwise agreed by Administrative Agent with
the consent of all Lenders in writing:
(1)    Borrower shall request the extension, if at all, by written notice to
Administrative Agent not more than ninety (90) days, and not less than
forty-five (45) days, prior to the Maturity Date.
(2)    At the time of the request, and at the time of the extension, there shall
not exist any Default, nor any condition or state of facts which after notice
and/or lapse of time would constitute a Default under any Loan Document.

5

--------------------------------------------------------------------------------




(3)    Borrower shall (i) have completed renovation of the Improvements,
including, without limitation, tenant improvement work for the lease with Retail
Brand Alliance, Inc. (d/b/a Brooks Brothers Women), as evidenced by certificates
of occupancy (permanent or temporary) for all of the Improvements issued by the
appropriate governmental authority and (ii) deliver to Administrative Agent an
updated title report indicating that no liens or other adverse title matters are
present.
(4)    Current financial statements regarding Borrower and each Guarantor (dated
not earlier than thirty (30) days prior to the request for extension) and all
other financial statements and other information as may be required under the
Loan Documents regarding Borrower, each Guarantor and the Property, shall have
been submitted promptly to Administrative Agent, and there shall not have
occurred, in the opinion of Administrative Agent, any material adverse change in
the business or financial condition of Borrower or any Guarantor, or in the
Property or in any other state of facts submitted to Administrative Agent in
connection with the Loan Documents, from that which existed on the date of this
Agreement.
(5)    Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Administrative Agent and Lenders in
connection with the proposed extension (pre- and post-closing), including,
without limitation, appraisal fees, environmental audit and legal fees; all such
costs and expenses incurred up to the time of Lenders' written agreement to the
extension shall be due and payable prior to Lenders' execution of that agreement
(or if the proposed extension does not become effective, then upon demand by
Administrative Agent), and any future failure to pay such amounts shall
constitute a default under the Loan Documents.
(6)    All applicable regulatory requirements, including appraisal requirements,
shall have been satisfied with respect to the extension.
(7)    Not later than the Maturity Date, (A) the extension shall have been
consented to and documented to Administrative Agent and Lenders' satisfaction by
Borrower, each Guarantor, Lenders, and all other parties deemed necessary by
Administrative Agent (such as any permitted subordinate lienholders, tenants of
the Property and permanent lenders (if any)); (B) Administrative Agent shall
have been provided with an updated title report and judgment and lien searches,
as required by Administrative Agent; and (C) Borrower shall have paid to
Administrative Agent for the pro rata benefit of Lenders a non-refundable
extension fee (an "Extension Fee") in an amount equal to 0.20% of the then
outstanding principal balance hereunder; for the avoidance of doubt, payment of
a separate full Extension Fee shall be a condition to each of Borrower's two
extension periods.
(8)    At the time of such extension, the Property shall have a Loan to Value
Ratio (as hereinafter defined) of not greater than 70%, which Loan to Value
Ratio shall be calculated as follows: the outstanding principal balance and
accrued but unpaid interest on this Note as of the date of the determination of
the ratio shall be divided by the appraised "As-Is" value of the Property. The
appraised "As-Is" value of the Property shall be based upon an appraisal,
prepared by an appraiser acceptable to Administrative Agent at Borrower's
expense, and satisfactory to Administrative Agent in all respects, as reviewed,
adjusted and approved by Administrative Agent. In the event this Loan to Value
Ratio is not met, Borrower may satisfy this Loan to Value Ratio prior to the
extension date by either (A) making a principal curtailment on the Loan in an
amount sufficient to bring this Loan to Value Ratio into compliance and/or (B)
provide additional collateral acceptable to Administrative Agent, which shall
have value

6

--------------------------------------------------------------------------------




(as determined by Administrative Agent) which when added to the Property value
is sufficient to satisfy this Loan to Value Ratio. If Borrower has delivered
collateral as aforesaid to satisfy the Loan to Value Ratio covenant and
thereafter such Loan to Value Ratio covenant is satisfied, whether based on a
new appraisal or a reduction of the Principal Debt, Administrative Agent shall,
provided no Event of Default exists and such collateral is not required to
satisfy any other covenant under the Loan Documents, release such collateral
upon request of Borrower.
(9)    At the time of such extension, Borrower shall satisfy a Debt Service
Coverage Ratio as determined by Administrative Agent of at least 1.25 to 1.00.
(10)    The first of the two extension options set forth in this Section shall
be for the period (the "First Extension Term") commencing on October 1, 2014 and
ending on September 30, 2015 and the second and final extension plan shall be
for the period (the "Second Extension Term") commencing on October 1, 2015 and
ending on September 30, 2016. It shall be a condition to Borrower's option to
extend the Maturity Date for the Second Extension Term that Borrower shall have
previously validly exercised Borrower's option with respect to the First
Extension Term and satisfied all of the conditions with respect thereto.
Borrower shall have no option or other right to extend the Maturity Date past
the Second Extension Term.
If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.
(ii)    Changes in Loan Terms. All terms and conditions of the Loan Documents
shall continue to apply to the extended term except to the extent changed as
indicated below (such changes to be effective on and after the original Maturity
Date, if the applicable extension becomes effective as provided herein):
Maturity Date. The Maturity Date shall mean the Extended Maturity Date.
1.13.    Advances and Payments.
(a)    The Loan shall be advanced as follows: subject to Borrower's satisfaction
of the conditions set forth in this Agreement including, without limitation,
Exhibit "C" and Exhibit "F" hereto, the Advance shall be advanced as a single,
lump sum advance. In the case of an advance of the Loan, each Lender shall make
the funds for its Pro Rata Share of the Advance available to Administrative
Agent not later than 11:00 a.m. Administrative Agent's Time on the Funding Date
thereof. After Administrative Agent's receipt of the Advance from Lenders,
Administrative Agent shall make proceeds of the Loan in an amount equal to the
Loan Amount (or, if less, such portion of the Amount that shall have been paid
to Administrative Agent by Lenders in accordance with the terms hereof)
available to Borrower on the applicable Funding Date by advancing such funds to
Borrower in accordance with the provisions of Exhibit F.
(b)    All payments by Borrower shall be made without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by Borrower hereunder shall be made to
Administrative Agent not later than 1:00 p.m. (Administrative Agent's Time) on
the date specified herein. Administrative Agent shall distribute to each Lender
such funds as such Lender may be entitled to receive hereunder (i) on or before
3:00 p.m. (Administrative Agent's Time) on the day Administrative Agent receives
such funds, if Administrative Agent has received such funds on or before 1:00
p.m. (Administrative Agent's Time), or (ii) on or before 1:00 p.m.
(Administrative Agent's Time) on the Business Day following the day
Administrative Agent receives such funds, if Administrative Agent receives

7

--------------------------------------------------------------------------------




such funds after 1:00 p.m. (Administrative Agent's Time). If Administrative
Agent fails to timely pay any amount to any Lender in accordance with this
subsection, Administrative Agent shall pay to such Lender interest at the
Federal Funds Rate on such amount, for each day from the day such amount was to
be paid until it is paid to such Lender.
(c)    Except as otherwise provided herein, all payments by Borrower or any
Lender shall be made to Administrative Agent at Administrative Agent's Office
not later than the time for such type of payment specified in this Agreement.
All payments received after such time shall be deemed received on the next
succeeding Business Day. All payments shall be made in immediately available
funds in lawful money of the United States of America. Whenever any payment
falls due on a day which is not a Business Day, such payment may be made on the
next succeeding Business Day.
(d)    Upon satisfaction of any applicable terms and conditions set forth
herein, Administrative Agent shall promptly make any amounts received in
accordance with the prior subsection available in like funds received as
follows: (i) if payable to Borrower, in accordance with Exhibit F, except as
otherwise specified herein, and (ii) if payable to any Lender, by wire transfer
to such Lender at the address specified in the Schedule of Lenders.
(e)    Unless Borrower or any Lender has notified Administrative Agent, prior to
the date any payment is required to be made by it to Administrative Agent, that
Borrower or such Lender, as the case may be, will not make such payment,
Administrative Agent may assume that Borrower or such Lender, as the case may
be, has timely made such payment and may (but shall not be required to do so) in
reliance thereon, make available a corresponding amount to the person or entity
entitled thereto. If and to the extent that such payment was not in fact made to
Administrative Agent in immediately available funds, then:
(i)    if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Administrative Agent the portion of such assumed payment that
was made available to such Lender in immediately available funds, together with
interest thereon in respect of each day from and including the date such amount
was made available by Administrative Agent to such Lender to the date such
amount is repaid to Administrative Agent in immediately available funds at the
Federal Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender or, if
applicable, Electing Lender or Lenders shall forthwith on demand pay to
Administrative Agent the amount thereof in immediately available funds, together
with interest thereon for the period from the date such amount was made
available by Administrative Agent to Borrower to the date such amount is
recovered by Administrative Agent (the "Compensation Period") at a rate per
annum equal to the interest rate applicable to such amount under the Loan. If
such Lender pays such amount to Administrative Agent, then such amount shall
constitute such Lender's Pro Rata Share, included in the applicable Loan
advance. If such Lender does not pay such amount forthwith upon Administrative
Agent's demand therefor, Administrative Agent may make a demand therefor upon
Borrower, and Borrower shall pay such amount to Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to such amount under the Loan. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which Administrative Agent or Borrower may
have against any Lender as a result of any default by such Lender hereunder.
A notice of Administrative Agent to any Lender or to Borrower with respect to
any amount owing under this subsection shall be conclusive, absent manifest
error.
(f)    If any Lender makes available to Administrative Agent funds for the Loan
advance to

8

--------------------------------------------------------------------------------




be made by such Lender as provided in the foregoing provisions of this Section,
and the funds are not advanced to Borrower or otherwise used to satisfy any
Obligations of such Lender hereunder, Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(g)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for the Loan advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
the Loan advance in any particular place or manner.
1.14.    Administrative Agent Advances.
(a)    Administrative Agent is authorized, from time to time, in Administrative
Agent's sole discretion to make, authorize or determine advances of the Loan, or
otherwise expend funds, on behalf of Lenders ("Administrative Agent Advances"),
(i) to pay any costs, fees and expenses as described in Section 6.10 herein,
(ii) when the applicable conditions precedent set forth in Exhibit C and Exhibit
F have been satisfied to the extent required by Administrative Agent, and (iii)
when Administrative Agent deems necessary or desirable to preserve or protect
the Loan collateral or any portion thereof (including those with respect to
property taxes, insurance premiums, completion of construction, operation,
management, improvements, maintenance, repair, sale and disposition) (A) subject
to Section 5.5, after the occurrence of a Default, and (B) subject to Section
5.10, after acquisition of all or a portion of the Loan collateral by
foreclosure or otherwise.
(b)    Administrative Agent Advances shall constitute obligatory advances of
Lenders under this Agreement, shall be repayable on demand and secured by the
Loan collateral, and if unpaid by Lenders as set forth below shall bear interest
at the rate applicable to such amount under the Loan or if no longer applicable,
at the Base Rate. Administrative Agent shall notify each Lender in writing of
each Administrative Agent Advance. Upon receipt of notice from Administrative
Agent of its making of an Administrative Agent Advance, each Lender shall make
the amount of such Lender's Pro Rata Share of the outstanding principal amount
of Administrative Agent Advance available to Administrative Agent, in same day
funds, to such account of Administrative Agent as Administrative Agent may
designate, (i) on or before 3:00 p.m. (Administrative Agent's Time) on the day
Administrative Agent provides Lenders with notice of the making of such
Administrative Agent Advance if Administrative Agent provides such notice on or
before 12:00 p.m. (Administrative Agent's Time), or (ii) on or before 12:00 p.m.
on the Business Day immediately following the day Administrative Agent provides
Lenders with notice of the making of such advance if Administrative Agent
provides notice after 12:00 p.m. (Administrative Agent's Time).
1.15.    Defaulting Lender.
1.15.1.    Notice and Cure of Lender Default; Election Period; Electing Lenders.
Administrative Agent shall notify (such notice being referred to as the "Default
Notice") Borrower (for Loan advances) and each non-Defaulting Lender if any
Lender is a Defaulting Lender. Each non-Defaulting Lender shall have the right,
but in no event or under any circumstance the obligation, to fund such
Defaulting Lender Amount, provided that within twenty (20) days after the date
of the Default Notice (the "Election Period"), such non-Defaulting Lender or
Lenders (each such Lender, an "Electing Lender") irrevocably commit(s) by notice
in writing (an "Election Notice") to Administrative Agent, the other Lenders and
Borrower to fund the Defaulting Lender Amount. If Administrative Agent receives
more than one Election Notice within the Election Period, then the commitment to
fund the Defaulting Lender Amount shall be apportioned pro rata among the
Electing Lenders in the proportion that the amount of each such Electing
Lender's Commitment bears to the total Commitments of all Electing Lenders. If
the Defaulting Lender fails to pay the Defaulting Lender Payment Amount within
the Election Period, the Electing Lender or Lenders, as applicable, shall be
automatically obligated to fund the Defaulting Lender Amount (and Defaulting
Lender shall no longer be

9

--------------------------------------------------------------------------------




entitled to fund such Defaulting Lender Amount) within three (3) Business Days
following the expiration of the Election Period to reimburse Administrative
Agent or make payment to Borrower, as applicable. Notwithstanding anything to
the contrary contained herein, if Administrative Agent has funded the Defaulting
Lender Amount, Administrative Agent shall be entitled to reimbursement for its
portion of the Defaulting Lender Payment Amount pursuant to Section 5.11.
1.15.2.    Removal of Rights; Indemnity. Administrative Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by or on behalf
of Borrower to Administrative Agent for the Defaulting Lender's benefit; nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder
or under any Note until all Defaulting Lender Payment Amounts are paid in full.
Amounts payable to a Defaulting Lender shall be paid by Administrative Agent to
reimburse Administrative Agent and any Electing Lender pro rata for all
Defaulting Lender Payment Amounts. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, a Defaulting Lender
shall be deemed not to be a "Lender" and such Defaulting Lender's Commitment
shall be deemed to be zero. A Defaulting Lender shall have no right to
participate in any discussions among and/or decisions by Lenders hereunder
and/or under the other Loan Documents. Further, any Defaulting Lender shall be
bound by any amendment to, or waiver of, any provision of, or any action taken
or omitted to be taken by Administrative Agent and/or the non-Defaulting Lenders
under, any Loan Document which is made subsequent to the Defaulting Lender's
becoming a Defaulting Lender. This Section shall remain effective with respect
to a Defaulting Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement by curing such
default by payment of all Defaulting Lender Payment Amounts (i) within the
Election Period, or (ii) after the Election Period with the consent of the
non-Defaulting Lenders. Such Defaulting Lender nonetheless shall be bound by any
amendment to or waiver of any provision of, or any action taken or omitted to be
taken by Administrative Agent and/or the non-Defaulting Lenders under any Loan
Document which is made subsequent to that Lender's becoming a Defaulting Lender
and prior to such cure or waiver. The operation of this subsection or the
subsection above alone shall not be construed to increase or otherwise affect
the Commitment of any non-Defaulting Lender, or relieve or excuse the
performance by Borrower of their duties and obligations hereunder or under any
of the other Loan Documents. Furthermore, nothing contained in this Section
shall release or in any way limit a Defaulting Lender's obligations as a Lender
hereunder and/or under any other of the Loan Documents. Further, a Defaulting
Lender shall indemnify and hold harmless Administrative Agent and each of the
non-Defaulting Lenders from any claim, loss, or costs incurred by Administrative
Agent and/or the non-Defaulting Lenders as a result of a Defaulting Lender's
failure to comply with the requirements of this Agreement, including, without
limitation, any and all additional losses, damages, costs and expenses
(including, without limitation, attorneys' fees) incurred by Administrative
Agent and any non-Defaulting Lender as a result of and/or in connection with (i)
a non-Defaulting Lender's acting as an Electing Lender, (ii) any enforcement
action brought by Administrative Agent against a Defaulting Lender, and (iii)
any action brought against Administrative Agent and/or Lenders. The
indemnification provided above shall survive any termination of this Agreement.
1.15.3.    Commitment Adjustments. In connection with the adjustment of the
amounts of the Loan Commitments of the Defaulting Lender and Electing Lender(s)
upon the expiration of the Election Period as aforesaid, Borrower,
Administrative Agent and Lenders shall execute such modifications to the Loan
Documents as shall, in the reasonable judgment of Administrative Agent, be
necessary or desirable in connection with the adjustment of the amounts of
Commitments in accordance with the foregoing provisions of this Section. For the
purpose of voting or consenting to matters with respect to the Loan Documents
such modifications shall also reflect the removal of voting rights of the
Defaulting Lender and increase in voting rights of Electing Lenders to the
extent an Electing Lender has funded the Defaulting Lender Amount. In connection
with such adjustments, Defaulting Lenders shall execute and deliver an
Assignment and Assumption covering that Lender's Commitment and otherwise comply
with Section 6.5. If a Lender refuses

10

--------------------------------------------------------------------------------




to execute and deliver such Assignment and Assumption or otherwise comply with
Section 6.5, such Lender hereby appoints Administrative Agent to do so on such
Lender's behalf. Administrative Agent shall distribute an amended Schedule of
Lenders, which shall thereafter be incorporated into this Agreement, to reflect
such adjustments. However, all such Defaulting Lender Amounts funded by
Administrative Agent or Electing Lenders shall continue to be Defaulting Lender
Amounts of the Defaulting Lender pursuant to its obligations under this
Agreement.
1.15.4.    No Election. In the event that no Lender elects to commit to fund the
Defaulting Lender Amount within the Election Period, Administrative Agent shall,
upon the expiration of the Election Period, so notify Borrower and each Lender.
1.16.    Several Obligations; No Liability, No Release. Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Administrative Agent in its capacity as such, and not by
or in favor of Lenders, any and all obligations on the part of Administrative
Agent (if any) to make any advances of the Loan or reimbursements for other
Payment Amounts shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective Pro Rata
Shares. Except as may be specifically provided in this Agreement, no Lender
shall have any liability for the acts of any other Lender. No Lender shall be
responsible to Borrower or any other person for any failure by any other Lender
to fulfill its obligations to make advances of the Loan or reimbursements for
other Payment Amounts, nor to take any other action on its behalf hereunder or
in connection with the financing contemplated herein. The failure of any Lender
to pay to Administrative Agent its Pro Rata Share of a Payment Amount shall not
relieve any other Lender of any obligation hereunder to pay to Administrative
Agent its Pro Rata Share of such Payment Amounts as and when required herein,
but no Lender shall be responsible for the failure of any other Lender to so
fund its Pro Rata Share of the Payment Amount. In furtherance of the foregoing,
Lenders shall comply with their obligation to pay Administrative Agent their Pro
Rata Share of such Payment Amounts regardless of (i) the occurrence of any
Default hereunder or under any Loan Document; (ii) any failure of consideration,
absence of consideration, misrepresentation, fraud, or any other event, failure,
deficiency, breach or irregularity of any nature whatsoever in the Loan
Documents; or (iii) any bankruptcy, insolvency or other like event with regard
to any Borrower or Guarantor. The obligation of Lenders to pay to such Payment
Amounts are in all regards independent of any claims between Administrative
Agent and any Lender.
ARTICLE 2    
ADDITIONAL COVENANTS AND AGREEMENTS
2.1.    Bank Accounts. Borrower shall maintain all security deposits collected
from tenants or others with respect to the Property in one or more accounts with
Administrative Agent in accordance with all applicable legal requirements.
Borrower and/or Guarantor shall maintain all bank accounts used by Borrower in
connection with the operation of the Property with Administrative Agent.
2.2.    Intentionally Omitted.
2.3.    Contracts. Without Administrative Agent's prior written approval as to
parties, terms, and all other matters, Borrower shall not (a) enter into any
Material Contract, (b) enter into any management, leasing, maintenance or other
contract pertaining to the Property not described in clause (a) that is not
unconditionally terminable by Borrower or any successor owner without penalty or
payment on not more than thirty (30) days' notice to the other party thereunder,
or (c) modify, amend, or terminate any such contracts. All rights and liens of
the applicable contractor, architect, engineer, supplier, surveyor or other
party under such contracts and any right to remove removable Improvements are
subordinate to Lender's

11

--------------------------------------------------------------------------------




rights and liens. Borrower shall not default under any contract, Borrower shall
not permit any contract to terminate by reason of any failure of Borrower to
perform thereunder, and Borrower shall promptly notify Administrative Agent of
any default thereunder. Borrower will deliver to Administrative Agent, upon
request of Administrative Agent, the names and addresses of all persons or
entities with whom each contractor has contracted or intends to contract for the
construction of the Improvements or for the furnishing of labor or materials
therefor.
2.4.    Assignment of Contracts and Plans. As additional security for the
Obligations, Borrower hereby transfers and assigns to Administrative Agent for
the ratable benefit of Administrative Agent and Lenders and grants a security
interest in all of Borrower's right, title and interest, but not its liability,
in, under, and to all construction, architectural and design contracts, and the
Plans, and agrees that all of the same are covered by the security agreement
provisions of the Mortgage. Borrower agrees to deliver to Administrative Agent
from time to time upon Administrative Agent's request such consents to the
foregoing assignment from parties contracting with Borrower as Administrative
Agent may reasonably require. Neither this assignment nor any action by
Administrative Agent or Lenders shall constitute an assumption by Administrative
Agent or Lenders of any obligation under any contract or with respect to the
Plans, Borrower hereby agrees to perform all of its obligations under any
contract, and Borrower shall continue to be liable for all obligations of
Borrower with respect thereto. Administrative Agent shall have the right at any
time (but shall have no obligation) to take in its name or in the name of
Borrower such action as Administrative Agent may determine to be necessary to
cure any default under any contract or with respect to the Plans or to protect
the rights of Borrower, Administrative Agent or Lenders with respect thereto.
Borrower irrevocably constitutes and appoints Administrative Agent as Borrower's
attorney‑in‑fact, which power of attorney is coupled with an interest and
irrevocable, to enforce in Borrower's name or in Administrative Agent's and
Lender's name all rights of Borrower under any contract or with respect to the
Plans. Administrative Agent shall incur no liability if any action so taken by
it or on its behalf shall prove to be inadequate or invalid. Borrower
indemnifies and holds Administrative Agent and Lenders harmless against and from
any loss, cost, liability or expense (including, but not limited to,
consultants' fees and expenses and attorneys' fees and expenses) incurred in
connection with Borrower's failure to perform such contracts or any such action
taken by Administrative Agent or Lenders. Administrative Agent may use the Plans
for any purpose relating to the Improvements. Borrower represents and warrants
to Administrative Agent and Lenders that the copy of any contract furnished or
to be furnished to Administrative Agent is and shall be a true and complete copy
thereof, that there have been no modifications thereof which are not fully set
forth in the copies delivered, and that Borrower's interest therein is not
subject to any claim, setoff, or encumbrance.
2.5.    Financial Covenants.
(a)    Loan to Value Ratio. The Property shall have a "Loan to Value Ratio" of
not greater than 70%, which Loan to Value Ratio shall be calculated, and
defined, as follows: the sum of (x) the Principal Debt and (y) accrued but
unpaid interest on the Loan as of the date of the determination of the ratio
shall be divided by the appraised "As-Is" value of the Property. The appraised
"As‑Is" value of the Property shall be based upon the most recent appraisal
performed pursuant to Section 2.13, as reviewed, adjusted and approved by
Administrative Agent. The Loan to Value Ratio requirement shall be tested no
more often than once per calendar year, unless one or more events have occurred
which have, alone or in the aggregate, a Material Adverse Effect. In the event
the Loan to Value Ratio covenant is not met, Administrative Agent shall notify
Borrower of such condition and Borrower may satisfy the Loan to Value Ratio
covenant by, within thirty (30) days of such notice, either (A) making a
principal curtailment on the Loan (which shall not be credited towards future
principal amortization required under the Loan Documents) in an amount
sufficient to bring this Loan to Value Ratio into compliance and/or (B) provide
additional collateral acceptable to Administrative Agent, which shall have value
(as determined by Administrative Agent) which when added

12

--------------------------------------------------------------------------------




to the Property value is sufficient to satisfy the Loan to Value Ratio covenant.
If Borrower fails to satisfy the Loan to Value Ratio covenant within such thirty
(30) day period, such condition shall constitute an immediate Default. If
Borrower has delivered collateral as aforesaid to satisfy the Loan to Value
Ratio covenant and thereafter such Loan to Value Ratio covenant is satisfied,
whether based on a new appraisal or a reduction of the Principal Debt,
Administrative Agent shall, provided no Event of Default exists and such
collateral is not required to satisfy any other covenant under the Loan
Documents, release such collateral upon request of Borrower.
(b)    Debt Service Coverage Ratio. Commencing on January 1, 2012 Borrower shall
at all times have a Debt Service Coverage Ratio of at least 1.25 to 1.00. The
Debt Service Coverage Ratio covenant shall be tested quarterly commencing with
the first quarter of 2012. In the event the Debt Service Coverage Ratio covenant
is not met, Administrative Agent shall notify Borrower of such condition and
Borrower may satisfy the Debt Service Coverage Ratio covenant by, within thirty
(30) days of such notice, either (A) making a principal curtailment on the Loan
(which shall not be credited towards future principal amortization required
under the Loan Documents) in an amount sufficient to bring this Debt Service
Coverage Ratio to at least 1.40 to 1.00 and/or (B) provide additional collateral
acceptable to Administrative Agent, which shall have value (as determined by
Administrative Agent) which would, assuming such collateral were liquidated and
applied to reduce the outstanding principal amount of the Loan, result in a Debt
Service Coverage Ratio of 1.40 to 1.00. If Borrower fails to satisfy the Debt
Service Coverage Ratio covenant within such thirty (30) day period, such
condition shall constitute an immediate Default. If Borrower has delivered
collateral as aforesaid to satisfy the Debt Service Coverage Ratio covenant and
thereafter at the end of any quarter a Debt Service Coverage Ratio of 1.25 to
1.00 is achieved, Administrative Agent shall, provided no Event of Default
exists and such collateral is not required to satisfy any other covenant under
the Loan Documents, release such collateral upon request of Borrower.
2.6.    Limitation on Debt. Borrower will not incur, create, assume directly or
indirectly, or suffer to exist any Debt or encumber any of its assets nor form
or own any subsidiaries, nor acquire or hold a direct or indirect equity
investments in any other Person without in each such instance the prior written
consent of Administrative Agent, except for:
(a)    Debt incurred pursuant to this Agreement and the other Loan Documents;
(b)    Debt of Borrower under a Swap Contract;
(c)    Debt constituting a trade payable which is payable in the ordinary course
of business and is not past due;
(d)    obligations to pay brokerage commissions in connection with executed
leases so long as such commissions are at market rates; and
(e)    amounts payable under leases in connection with build-out allowances or
tenant improvement reimbursements (but only to the extent approved by
Administrative Agent in its reasonable discretion to the extent Administrative
Agent's consent is required hereunder).
2.7.    Inspection. Administrative Agent and its agents may enter upon the
Property to inspect the Property at any reasonable time, unless Administrative
Agent deems such inspection is of an emergency nature, in which event Borrower
shall provide Administrative Agent with immediate access to the Property.
Borrower will furnish to Administrative Agent and its agents for inspection and
copying, all Plans, shop drawings, specifications, books and records, and other
documents and information that Administrative Agent may reasonably request from
time to time.

13

--------------------------------------------------------------------------------




2.8.    Notice to Lenders. Borrower shall promptly within ten (10) days after
the occurrence of any of the following events, notify each Lender in writing
thereof, specifying in each case the action Borrower has taken or will take with
respect thereto: (a) any violation of any Law or governmental requirement; (b)
any litigation, arbitration or governmental investigation or proceeding
instituted or threatened against Borrower or any Guarantor or the Property, and
any material development therein; (c) any actual or threatened condemnation of
any portion of the Property, any negotiations with respect to any such taking,
or any loss of or substantial damage to the Property; (d) any labor controversy
pending or threatened against Borrower or any contractor, and any material
development in any labor controversy; (e) any notice received by Borrower with
respect to the cancellation, alteration or non‑renewal of any insurance coverage
maintained with respect to the Property; (f) Borrower receiving notice or
otherwise having knowledge of any lien in excess of $50,000 filed against the
Property or any stop notice served on Borrower in connection with construction
of any alterations or renovations of the Improvements; or (g) any required
permit, license, certificate or approval with respect to the Property lapses or
ceases to be in full force and effect.
2.9.    Financial Statements. Borrower shall deliver to Administrative Agent
with sufficient copies for each Lender the Financial Statements and other
statements and information at the times and for the periods described in (a)
Exhibit B and (b) any other Loan Document, and Borrower shall deliver to
Administrative Agent with sufficient copies for each Lender from time to time
such additional financial statements and information as Administrative Agent may
at any time request. Borrower will make all of its books, records and accounts
available to Administrative Agent and its representatives at the Property upon
request and will permit them to review and copy the same. Borrower shall
promptly notify Administrative Agent of any event or condition that could
reasonably be expected to have a Material Adverse Effect in the financial
condition of Borrower and, if known by Borrower, Guarantor. Administrative Agent
shall provide a copy of such Financial Statements to each Lender upon receipt.
2.10.    Other Information. Borrower shall furnish to Administrative Agent from
time to time upon Administrative Agent's request budgets of Borrower and
revisions thereof showing the estimated costs and expenses to be incurred in
connection with the completion of construction of the Improvements, current or
updated detailed Project schedules or construction schedules and such other
information relating to Borrower, Guarantor, the Improvements, the Property, or
any indemnitor or other person or party connected with Borrower, the Loan, the
construction or renovation of the Improvements or any security for the Loan.
2.11.    Intentionally Omitted.
2.12.    Intentionally Omitted.
2.13.    Appraisal. Administrative Agent may obtain from time to time, an
appraisal of all or any part of the Property prepared in accordance with written
instructions from Administrative Agent by a third‑party appraiser engaged
directly by Administrative Agent. Each such appraiser and appraisal shall be
satisfactory to Administrative Agent (including satisfaction of applicable
regulatory requirements). The cost of any such appraisal shall be borne by
Borrower if such appraisal is the first appraisal in any calendar year and in
all events if Administrative Agent obtains such appraisal after the occurrence
of a Default, and such cost is due and payable by Borrower on demand and shall
be secured by the Loan Documents. Administrative Agent shall provide a copy of
such appraisal to each Lender upon receipt. Provided no Default exists and
Borrower has paid the cost of such appraisal as aforesaid, Administrative Agent
shall provide a copy of such appraisal to Borrower upon request.
2.14.    Payment of Withholding Taxes. Borrower shall not use, or permit the
property manager of the Property to use, any portion of the proceeds of any Loan
advance to pay the wages of employees unless a portion of the proceeds or other
funds are also used to make timely payment to or deposit with (a)

14

--------------------------------------------------------------------------------




the United States of all amounts of tax required to be deducted and withheld
with respect to such wages under the Code, and (b) any state and/or local
Tribunal or agency having jurisdiction of all amounts of tax required to be
deducted and withheld with respect to such wages under any applicable state
and/or local Laws.
2.15.    ERISA and Prohibited Transaction Taxes. As of the date hereof and
throughout the term of this Agreement, (a) Borrower is not and will not be (i)
an "employee benefit plan", as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"); or (ii) a "plan"
within the meaning of Section 4975(e) of the Internal Revenue Code of 1986, as
amended from time to time (the "Code"); (b) the assets of Borrower do not and
will not constitute "plan assets" within the meaning of the United States
Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101; (c) Borrower
is not and will not be a "governmental plan" within the meaning of Section 3(32)
of ERISA; (d) transactions by or with Borrower are not and will not be subject
to state statutes applicable to Borrower regulating investments of fiduciaries
with respect to governmental plans; and (e) Borrower shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Administrative Agent of any of Lender's rights
under this Agreement, any Note or the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under ERISA or Section 4975 of the Code. Borrower further agrees to deliver to
Administrative Agent such certifications or other evidence of compliance with
the provisions of this Section 2.15 as Administrative Agent may from time to
time request.
2.16.    Transfer Taxes.
(a)    In the event of any sale or transfer of Borrower's interest in the
Property, or any part thereof, including any sale or transfer by reason of
foreclosure of the Mortgage or any prior or subordinate mortgage or by deed in
lieu of any such foreclosure, Borrower shall timely and duly complete, execute
and deliver to Administrative Agent all forms and supporting documentation
required by any taxing authority to estimate and fix any tax payable by reason
of such sale or transfer or recording of the deed evidencing such sale or
transfer, including any New York State Transfer Tax (individually, a "Transfer
Tax").
(b)    Borrower shall pay the Transfer Tax that may hereafter become due and
payable with respect to any sale or transfer of the property described in this
Section, and in the event of a default of such payment, Administrative Agent may
pay the same and the amount of such payment shall be added to the Indebtedness
secured hereby and, unless incurred in connection with a foreclosure of the
Mortgage or deed in lieu of such foreclosure, be secured by the Mortgage.
(c)    In the event that Borrower fails to execute the same and such failure
continues for more than ten (10) days after Administrative Agent requests
Borrower to execute the same, Borrower hereby irrevocably constitutes and
appoints Administrative Agent as its attorney-in-fact, coupled with an interest,
to prepare and deliver any questionnaire, statement, affidavit or tax return in
connection with any Transfer Tax applicable to any foreclosure or deed in lieu
of foreclosure described related to the Mortgage.
(d)    Borrower shall indemnify and hold harmless Administrative Agent and
Lenders against (i) any and all liability incurred by Administrative Agent
and/or Lenders for the payment of any Transfer Tax with respect to any transfer
of Borrower's interest in the Property, and (ii) any and all expenses reasonably
incurred by Lender in connection therewith including, without limitation,
interest, penalties and reasonable attorneys' fees.
(e)    The obligation to pay the taxes and indemnify Administrative Agent and
Lenders under this Section is a personal obligation of Borrower (excluding its
shareholders, directors and officers), whether or not Borrower is personally
obligated to pay the Indebtedness secured by the Mortgage and shall be binding

15

--------------------------------------------------------------------------------




upon and enforceable against the distributees, successors and assigns of
Borrower with the same force and effect as though each of them had personally
executed and delivered the Mortgage, notwithstanding any exculpation provision
in favor of Borrower with respect to the payment of any other monetary
obligations under the Mortgage.
(f)    In the event that Borrower fails or refuses to pay a tax payable by
Borrower with respect to a sale or transfer by reason of a foreclosure of this
Security Instrument in accordance with this Section, the amount of the tax, any
interest or penalty applicable thereto and any other amount payable pursuant to
Borrower's obligation to indemnify Administrative Agent and Lenders under this
Section may, at the sole option of Lender, be paid as an expense of the sale out
of the proceeds of the mortgage foreclosure sale.
(g)    The provisions of this Section shall survive any transfer and the
delivery of the deed affecting such transfer. Nothing in this Section shall be
deemed to grant to Borrower any greater rights to sell, assign or otherwise
transfer the premises than are expressly provided in the Mortgage nor to deprive
Administrative Agent of any right to refuse to consent to any transaction
referred to in this Section.
ARTICLE 3    
REPRESENTATIONS AND WARRANTIES
To induce Lenders to make the Loan, Borrower hereby represents and warrants to
Administrative Agent and Lenders that except as otherwise disclosed to
Administrative Agent in writing (a) Borrower has complied with any and all Laws
and regulations concerning its organization, existence and the transaction of
its business, and has the right and power to own the Property and to develop the
Improvements as contemplated in this Agreement and the other Loan Documents; (b)
Borrower is authorized to execute, deliver and perform all of its obligations
under the Loan Documents; (c) the Loan Documents are valid and binding
obligations of Borrower; (d) Borrower is not in violation of any Law, regulation
or ordinance, or any order of any court or Tribunal, and no provision of the
Loan Documents violates any applicable Law, any covenants or restrictions
affecting the Property, any order of any court or Tribunal or any contract or
agreement binding on Borrower or the Property; (e) to the extent required by
applicable Law, Borrower and Guarantor have filed all necessary tax returns and
reports and have paid all taxes and governmental charges thereby shown to be
owing; (f) the Land is not part of a larger tract of land owned by Borrower or
any of its affiliates or any Guarantor, is not otherwise included under any
unity of title or similar covenant with other lands not encumbered by the
Mortgage, and constitutes a separate tax lot or lots with a separate tax
assessment or assessments for the Land and Improvements, independent of those
for any other lands or improvements; (g) the Land and Improvements comply with
all Laws and governmental requirements, including all subdivision and platting
requirements, without reliance on any adjoining or neighboring property; (h) the
Improvements comply with all legal requirements regarding access and facilities
for handicapped or disabled persons; (i) Borrower has not directly or indirectly
conveyed, assigned or otherwise disposed of or transferred (or agreed to do so)
any development rights, air rights or other similar rights, privileges or
attributes with respect to the Property, including those arising under any
zoning or land use ordinance or other Law or governmental requirement; (j) the
Financial Statements delivered to Administrative Agent are true, correct, and
complete in all material respects, and there has been no event or condition that
could reasonably be expected to have a Material Adverse Effect in Borrower's or
Guarantor's financial condition from the financial condition of Borrower or
Guarantor (as the case may be) indicated in such Financial Statements; (k) all
utility services necessary for operation of the Improvements for their intended
purpose are available at the boundaries of the Land, including electric and
natural gas facilities, telephone service, water supply, storm and sanitary
sewer facilities; (l) except as otherwise provided for in the Loan Documents,
Borrower has made no contract or arrangement of any kind the performance of
which by the other party thereto would give rise to a lien on

16

--------------------------------------------------------------------------------




the Property; and (m) the current and anticipated use of the Property complies
with all applicable zoning ordinances, regulations and restrictive covenants
affecting the Land without the existence of any variance, non-complying use,
nonconforming use or other special exception, all use restrictions of any
Tribunal having jurisdiction have been satisfied, and no violation of any Law or
regulation exists with respect thereto.
ARTICLE 4    
DEFAULT AND REMEDIES
4.1.    Events of Default. The occurrence of any one of the following shall be a
default under this Agreement ("Default"): (a) any of the Indebtedness is not
paid when due, whether on the scheduled due date or upon acceleration, maturity
or otherwise and such default shall have continued for a period of ten (10)
days; (b) any covenant, agreement, condition, representation or warranty in this
Agreement (other than covenants to pay the Indebtedness and other than Defaults
expressly listed in this Section) is not fully and timely performed, observed or
kept and, except with respect to provisions which are specified to be immediate
Defaults, such default shall have continued for a period of thirty (30) days
after notice thereof shall have been given to Borrower by Administrative Agent
(or such other grace period as may be specified elsewhere in this Agreement with
respect to specific provisions), provided, however, if such default is not
susceptible of being cured within such thirty (30) day period and Borrower has
commenced such cure within such thirty (30) day period and is diligently
pursuing such cure to Administrative Agent's satisfaction, such thirty (30) day
cure period shall be extended, but in no event shall such cure period exceed
sixty (60) days, or, in the case of such other documents, such shorter grace
period, if any, as may be provided for therein; (c) the occurrence of a Default
under any other Loan Document (taking into account any applicable notice and
cure period set forth in such Loan Document); (d) any required permit, license,
certificate or approval with respect to the Property lapses or ceases to be in
full force and effect and Borrower fails to have such required permit, license,
certificate or approval renewed or reinstated within thirty (30) days; (e)
Borrower, Administrative Agent or any Lender is enjoined or prohibited from
performing any of its respective obligations under any of the Loan Documents;
(f) the owner of the Property enters into any lease of part or all of the
Property which does not comply with the Loan Documents; (g) a lien for the
performance of work or the supply of materials which is established against the
Property remains unsatisfied or unbonded for a period of twenty (20) days after
Borrower's receipt of notice or otherwise obtaining knowledge of the date of
filing or service; (h) the entry of a judgment against Borrower or any Guarantor
for an amount in excess of $500,000 and Borrower shall not discharge the same or
cause it to be discharged within sixty (60) days from the entry thereof, or
shall not appeal therefrom or from the order, decree or process upon which or
pursuant to which said judgment was granted, based or entered, and secure a stay
of execution or bond over such judgment by a commercially acceptable bonding
company pending such appeal; (i) the issuance of any attachment, sequestration,
or similar writ levied upon any of Borrower's or Guarantor's property which is
not discharged within a period of ten (10) days; (j) Administrative Agent
determines that an event or condition that could reasonably be expected to have
a Material Adverse Effect has occurred in the financial condition of Borrower or
any Guarantor or in the condition of the Property; (k) the death, incompetency,
dissolution or insolvency of Borrower or any Guarantor; (l) a Default as
specified in Section 6.26; or (m) a default occurs under any other Loan Document
which is not cured within any applicable notice and cure period provided
therein.
4.2.    Remedies. Upon a Default, Administrative Agent may with the consent of,
and shall at the direction of the Required Lenders, without notice, exercise any
and all rights and remedies afforded by this Agreement, the other Loan
Documents, Law, equity or otherwise, including (a) declaring any and all
Indebtedness immediately due and payable; (b) reducing any claim to judgment; or
(c) obtaining appointment of a receiver (to which Borrower hereby consents)
and/or judicial or nonjudicial foreclosure under the Mortgage; provided,
however, that upon a Default, Administrative Agent at its election may (but
shall not be obligated to) without the consent of and shall at the direction of
the Required Lenders, without

17

--------------------------------------------------------------------------------




notice, do any one or more of the following: (a) terminate Lenders' Commitment
to lend; and (b) set‑off and apply, to the extent thereof and to the maximum
extent permitted by Law, any and all deposits, funds, or assets at any time held
and any and all other indebtedness at any time owing by Administrative Agent or
any Lender to or for the credit or account of Borrower against any Indebtedness.
Borrower hereby appoints Administrative Agent as Borrower's attorney‑in‑fact,
which power of attorney is irrevocable and coupled with an interest, with full
power of substitution if Administrative Agent so elects, to do any of the
following in Borrower's name upon the occurrence of a Default: (i) use such sums
as are necessary, including any proceeds of the Loan and employ such architects,
engineers, and contractors as may be required, or as Lenders may otherwise
consider desirable, for the purpose of completing renovation of the Improvements
substantially in accordance with the Plans, the Loan Documents, and all
applicable Laws, governmental requirements and restrictive covenants; (ii)
endorse the name of Borrower on any checks or drafts representing proceeds of
any insurance policies, or other checks or instruments payable to Borrower with
respect to the Property; (iii) do every act with respect to the construction of
the Tenant Improvements that Borrower may do; (iv) prosecute or defend any
action or proceeding incident to the Property, (v) pay, settle, or compromise
all bills and claims so as to clear title to the Property; and (vi) take over
and use all or any part of the labor, materials, supplies and equipment
contracted for, owned by, or under the control of Borrower, whether or not
previously incorporated into the Improvements. Any amounts expended by
Administrative Agent itself or on behalf of Lenders to construct or to complete
the Tenant Improvements in connection with the exercise of its remedies herein
shall be deemed to have been advanced to Borrower hereunder as a demand
obligation owing by Borrower to Administrative Agent or Lenders as applicable
and shall constitute a portion of the Indebtedness, regardless of whether such
amounts exceed any limits for Indebtedness otherwise set forth herein. Neither
Administrative Agent nor Lenders shall have any liability to Borrower for the
sufficiency or adequacy of any such actions taken by Administrative Agent.
No delay or omission of Administrative Agent or Lenders to exercise any right,
power or remedy accruing upon the happening of a Default shall impair any such
right, power or remedy or shall be construed to be a waiver of any such Default
or any acquiescence therein. No delay or omission on the part of Administrative
Agent or Lenders to exercise any option for acceleration of the maturity of the
Indebtedness, or for foreclosure of the Mortgage following any Default as
aforesaid, or any other option granted to Administrative Agent and Lenders
hereunder in any one or more instances, or the acceptances by Administrative
Agent or Lenders of any partial payment on account of the Indebtedness, shall
constitute a waiver of any such Default, and each such option shall remain
continuously in full force and effect. No remedy herein conferred upon or
reserved to Administrative Agent and/or Lenders is intended to be exclusive of
any other remedies provided for in any Note or any of the other Loan Documents,
and each and every such remedy shall be cumulative, and shall be in addition to
every other remedy given hereunder, or under any Note or any of the other Loan
Documents, or now or hereafter existing at Law or in equity or by statute. Every
right, power and remedy given to Administrative Agent and Lenders by this
Agreement, any Note or any of the other Loan Documents shall be concurrent, and
may be pursued separately, successively or together against Borrower, or the
Property or any part thereof, or any personal property granted as security under
the Loan Documents, and every right, power and remedy given by this Agreement,
any Note or any of the other Loan Documents may be exercised from time to time
as often as may be deemed expedient by the Required Lenders.
Regardless of how a Lender may treat payments received from the exercise of
remedies under the Loan Documents for the purpose of its own accounting, for the
purpose of computing the Indebtedness, payments shall be applied as elected by
Lenders. No application of payments will cure any event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of Administrative Agent and Lenders hereunder or

18

--------------------------------------------------------------------------------




thereunder or at Law or in equity.
ARTICLE 5    
ADMINISTRATIVE AGENT
5.1.    Appointment and Authorization of Administrative Agent.
(a)    Each Lender hereby irrevocably (subject to Section 5.9) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term "agent" herein and in the other Loan Documents with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
(b)    No individual Lender or group of Lenders shall have any right to amend or
waive, or consent to the departure of any party from any provision of any Loan
Document, or secure or enforce the obligations of Borrower or any other party
pursuant to the Loan Documents, or otherwise. All such rights, on behalf of
Administrative Agent or any Lender or Lenders, shall be held and exercised
solely by and at the option of Administrative Agent for the pro rata benefit of
Lenders. Such rights, however, are subject to the rights of a Lender or Lenders,
as expressly set forth in this Agreement, to approve matters or direct
Administrative Agent to take or refrain from taking action as set forth in this
Agreement. Except as expressly otherwise provided in this Agreement or the other
Loan Documents, Administrative Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights, or taking or refraining from taking any actions which Administrative
Agent is expressly entitled to exercise or take under this Agreement and the
other Loan Documents, including, without limitation, (i) the determination if
and to what extent matters or items subject to Administrative Agent's
satisfaction are acceptable or otherwise within its discretion, (ii) the making
of Administrative Agent Advances, and (iii) the exercise of remedies pursuant
to, but subject to, Article 4 or pursuant to any other Loan Document and any
action so taken or not taken shall be deemed consented to by Lenders.
(c)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower or Guarantor, no individual Lender or
group of Lenders shall have the right, and Administrative Agent (irrespective of
whether the principal of the Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be
exclusively entitled and empowered on behalf of itself and Lenders, by
intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and

19

--------------------------------------------------------------------------------




Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders and Administrative Agent and
their respective agents and counsel and all other amounts due Lenders and
Administrative Agent under Section 6.10 and Exhibit K allowed in such judicial
proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 6.10.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of Lenders except as approved by Required Lenders or to authorize
Administrative Agent to vote in respect of the claims of Lenders except as
approved by Required Lenders in any such proceeding.
5.2.    Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys‑in‑fact and shall be entitled to advice of counsel and other
consultant experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney‑in‑fact that it selects with reasonable care.
5.3.    Liability of Administrative Agent. No Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of Lenders for any recital,
statement, representation or warranty made by Borrower or any subsidiary or
Affiliate of Borrower, or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of Borrower, Guarantor or any of their
Affiliates.
5.4.    Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
person or persons, and upon advice and statements of legal counsel (including
counsel to any party to the Loan Documents), independent accountants and other
experts selected by Administrative Agent. Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders or all Lenders if required hereunder as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by

20

--------------------------------------------------------------------------------




Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders or such greater number of Lenders as may be
expressly required hereby in any instance, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all Lenders. In the
absence of written instructions from the Required Lenders or such greater number
of Lenders, as expressly required hereunder, Administrative Agent may take or
not take any action, at its discretion, unless this Agreement specifically
requires the consent of the Required Lenders or such greater number of Lenders.
5.5.    Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, unless Administrative
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default that Administrative Agent determines
will have a Material Adverse Effect. Administrative Agent will notify Lenders of
its receipt of any such notice. Administrative Agent shall take such action with
respect to such Default as may be requested by the Required Lenders in
accordance with Article 4; provided, however, that unless and until
Administrative Agent has received any such request, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable or in the best
interest of Lenders.
5.6.    Credit Decision; Disclosure of Information by Administrative Agent.
(a)    Each Lender acknowledges that none of Agent-Related Persons has made any
representation or warranty to it, and that no act by Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of Borrower and Guarantor, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lenders as to
any matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to Administrative Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and
Guarantor, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower and Guarantor hereunder. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and Guarantor.
(b)    Administrative Agent upon its receipt shall provide each Lender such
notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein. To the extent not already available to a
Lender, Administrative Agent shall also provide Lender and/or make available for
Lender's inspection during reasonable business hours and at Lender's expense,
upon Lender's written request therefor: (i) copies of the Loan Documents; (ii)
such information as is then in Administrative Agent's possession in respect of
the current status of principal and interest payments and accruals in respect of
the Loan; (iii) copies of all current financial statements in respect of
Borrower, any Guarantor or other person liable for payment or performance by
Borrower of any obligations under the Loan Documents, then in Administrative
Agent's possession with respect to the Loan; and (iv) other current factual
information then in Administrative Agent's possession with respect to the Loan
and bearing on the continuing creditworthiness of Borrower or any Guarantor, or
any of their respective Affiliates; provided that nothing contained in this
Section shall impose any liability upon Administrative Agent for its failure to
provide a Lender any of such

21

--------------------------------------------------------------------------------




Loan Documents, information, or financial statements, unless such failure
constitutes willful misconduct or gross negligence on Administrative Agent's
part; and provided further that Administrative Agent shall not be obligated to
provide any Lender with any information in violation of Law or any contractual
restrictions on the disclosure thereof (provided such contractual restrictions
shall not apply to distributing to a Lender factual and financial information
expressly required to be provided herein). Except as set forth above,
Administrative Agent shall not have any duty or responsibility to provide any
Lenders with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower or Guarantor or any of their respective Affiliates which may come into
the possession of any of Agent-Related Persons.
5.7.    Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person's own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, to the extent that Administrative
Agent is not reimbursed by or on behalf of Borrower, each Lender shall reimburse
Administrative Agent upon demand for its ratable share of any costs or
out‑of‑pocket expenses (including attorney fees) incurred by Administrative
Agent as described in Section 6.10. The undertaking in this Section shall
survive the payment of all Indebtedness hereunder and the resignation or
replacement of Administrative Agent.
5.8.    Administrative Agent in Individual Capacity. Administrative Agent, in
its individual capacity, and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with any party to the Loan Documents and their respective
Affiliates as though Administrative Agent were not Administrative Agent
hereunder and without notice to or consent of Lenders. Lenders acknowledge that
Borrower and Bank of America, N.A. or its Affiliate have entered or may enter
into Swap Transactions. A portion of the Loan may be funded to honor Borrower's
payment obligations under the terms of such Swap Transactions, and Lenders shall
have no right to share in any portion of such payments. Lenders acknowledge
that, pursuant to such activities, Bank of America, N.A. or its Affiliates may
receive information regarding any party to the Loan Documents, or their
respective Affiliates (including information that may be subject to
confidentiality obligations in favor of such parties or such parties'
Affiliates) and acknowledge that Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Pro Rata
Share of the Loan, Bank of America, N.A. shall have the same rights and powers
under this Agreement as any other Lenders and may exercise such rights and
powers as though it were not Administrative Agent or party to Swap Transactions,
and the terms "Lender" and "Lenders" include Bank of America, N.A. in its
individual capacity.
5.9.    Successor Administrative Agent. Administrative Agent may, and at the
request of the Required Lenders as a result of Administrative Agent's gross
negligence or willful misconduct in performing its duties under this Agreement
shall, resign as Administrative Agent upon thirty (30) days' notice to Lenders.
If Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among Lenders a successor administrative agent for Lenders, which
successor administrative agent shall be consented to by Borrower at all times
other than during the existence of a Default (which consent of Borrower shall
not be unreasonably withheld or delayed). If no successor administrative agent
is appointed prior to

22

--------------------------------------------------------------------------------




the effective date of the resignation of Administrative Agent, Administrative
Agent may appoint, after consulting with Lenders and Borrower, a successor
administrative agent from among Lenders. Upon the acceptance of its appointment
as successor administrative agent hereunder, such successor administrative agent
shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term "Administrative Agent" shall mean such
successor administrative agent, and the retiring Administrative Agent's
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent's resignation hereunder as
Administrative Agent, the provisions of this Article and other applicable
Sections of this Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent's notice of resignation, the retiring Administrative
Agent's resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.
5.10.    Releases; Acquisition and Transfers of Collateral.
(a)    Lenders hereby irrevocably authorize Administrative Agent to transfer or
release any lien on, or after foreclosure or other acquisition of title by
Administrative Agent on behalf of Lenders to transfer or sell, any Loan
collateral (i) upon the termination of the Commitments and payment and
satisfaction in full of all Indebtedness, (ii) constituting a release, transfer
or sale of a lien or Loan collateral if Borrower will certify to Administrative
Agent that the release, transfer or sale is permitted under this Agreement or
the other Loan Documents (and Administrative Agent may rely conclusively on any
such certificate, without further inquiry); or (iii) after foreclosure or other
acquisition of title (1) for a purchase price of at least 90% of the value
indicated in the most recent appraisal of the collateral obtained by
Administrative Agent made in accordance with regulations governing
Administrative Agent, less any reduction indicated in the appraisal estimated by
experts in such areas; or (2) if approved by the Required Lenders.
(b)    If all or any portion of the Loan collateral is acquired by foreclosure
or by deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Pro Rata Shares on the date of the foreclosure
sale or recordation of the deed in lieu of foreclosure (the "Acquisition Date").
Administrative Agent and all Lenders hereby expressly waive and relinquish any
right of partition with respect to any collateral so acquired. After any
collateral is acquired, Administrative Agent shall appoint and retain one or
more persons (individually and collectively, "Property Manager") experienced in
the management, leasing, sale and/or dispositions of similar properties.
After consulting with the Property Manager, Administrative Agent shall prepare a
written plan for completion of construction (if required), operation,
management, improvement, maintenance, repair, sale and disposition of the Loan
collateral and a budget for the aforesaid, which may include a reasonable
management fee payable to Administrative Agent (the "Business Plan").
Administrative Agent will deliver the Business Plan not later than the sixtieth
(60th) day after the Acquisition Date to each Lender with a written request for
approval of the Business Plan. If the Business Plan is approved by the Required
Lenders, Administrative Agent and the Property Manager shall adhere to the
Business Plan until a different Business Plan is approved by the Required
Lenders. Administrative Agent may propose an amendment to the Business Plan as
it deems appropriate, which shall also be subject to Required Lender approval.
If the Business Plan (as may be amended) proposed by Administrative Agent is not
approved by the Required Lenders, (or if sixty (60) days have elapsed following
the Acquisition Date without a Business Plan being proposed by Administrative
Agent), any Lender may propose an alternative Business Plan, which
Administrative Agent shall submit to all Lenders for their approval. If an
alternative Business Plan is approved by the Required Lenders, Administrative
Agent may appoint one of the approving Lenders to implement the alternative

23

--------------------------------------------------------------------------------




Business Plan. Notwithstanding any other provision of this Agreement, unless in
violation of an approved Business Plan or otherwise in an emergency situation,
Administrative Agent shall, subject to subsection (a) of this Section, have the
right but not the obligation to take any action in connection with the Loan
collateral (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvement, maintenance,
repair, sale and disposition), or any portion thereof.
(c)    Upon request by Administrative Agent or Borrower at any time, Lenders
will confirm in writing Administrative Agent's authority to sell, transfer or
release any such liens of particular types or items of Loan collateral pursuant
to this Section; provided, however, that (i) Administrative Agent shall not be
required to execute any document necessary to evidence such release, transfer or
sale on terms that, in Administrative Agent's opinion, would expose
Administrative Agent to liability or create any obligation or entail any
consequence other than the transfer, release or sale without recourse,
representation or warranty, and (ii) such transfer, release or sale shall not in
any manner discharge, affect or impair the obligations of Borrower other than
those expressly being released.
(d)    If only two (2) Lenders exist at the time Administrative Agent receives a
purchase offer for Loan collateral for which one of Lenders does not consent
within ten (10) Business Days after notification from Administrative Agent, the
consenting Lender may offer ("Purchase Offer") to purchase all of non-consenting
Lender's right, title and interest in the collateral for a purchase price equal
to non-consenting Lender's Pro Rata Share of the net proceeds anticipated from
such sale of such collateral (as reasonably determined by Administrative Agent,
including the undiscounted face principal amount of any purchase money
obligation not payable at closing) ("Net Proceeds"). Within ten (10) Business
Days thereafter the non-consenting Lender shall be deemed to have accepted such
Purchase Offer unless the non-consenting Lender notifies Administrative Agent
that it elects to purchase all of the consenting Lender's right, title and
interest in the collateral for a purchase price payable by the non-consenting
Lender in an amount equal to the consenting Lender's Pro Rata Share of the Net
Proceeds. Any amount payable hereunder by a Lender shall be due on the earlier
to occur of the closing of the sale of the collateral or ninety (90) days after
the Purchase Offer, regardless of whether the collateral has been sold.
5.11.    Application of Payments. Except as otherwise provided below with
respect to Defaulting Lenders, aggregate principal and interest payments,
payments for Indemnified Liabilities and/or foreclosure or sale of the
collateral, and net operating income from the collateral during any period it is
owned by Administrative Agent on behalf of Lenders ("Payments") shall be
apportioned pro rata among Lenders and payments of any fees (other than fees
designated for Administrative Agent's separate account) shall, as applicable, be
apportioned pro rata among Lenders. Notwithstanding anything to the contrary in
this Agreement, all Payments due and payable to Defaulting Lenders shall be due
and payable to and be apportioned pro rata among Administrative Agent and
Electing Lenders. Such apportionment shall be in the proportion that the
Defaulting Lender Payment Amounts paid by them bears to the total Defaulting
Lender Payment Amounts of such Defaulting Lender. Such apportionment shall be
made until Administrative Agent and Lenders have been paid in full for the
Defaulting Lender Payment Amounts. All pro rata Payments shall be remitted to
Administrative Agent and all such payments not constituting payment of specific
fees, and all proceeds of the Loan collateral received by Administrative Agent,
shall be applied first, to pay any fees, indemnities, costs, expenses (including
those in Section 5.7) and reimbursements then due to Administrative Agent from
Borrower; second, to pay any fees, costs, expenses and reimbursements then due
to Lenders from Borrower; third, to pay pro rata interest and late charges due
in respect of the Indebtedness and Administrative Agent Advances; fourth, to pay
or prepay pro rata principal of the Indebtedness and Administrative Agent
Advances; fifth, to pay any indebtedness of Borrower under Swap Transactions;
and last, to Borrower, if required by law, or Lenders in Pro Rata Share
percentages equal to their percentages at the termination of the Aggregate
Commitments.

24

--------------------------------------------------------------------------------




5.12.    Benefit. The terms and conditions of this Article are inserted for the
sole benefit of Administrative Agent and Lenders; the same may be waived in
whole or in part, with or without terms or conditions, without prejudicing
Administrative Agent's or Lenders' rights to later assert them in whole or in
part.
ARTICLE 6    
GENERAL TERMS AND CONDITIONS
6.1.    Consents; Borrower's Indemnity. Except where otherwise expressly
provided in the Loan Documents, in any instance where the approval, consent or
the exercise of Administrative Agent's or Lenders' judgment is required, the
granting or denial of such approval or consent and the exercise of such judgment
shall be (a) within the sole discretion of Administrative Agent or Lenders; (b)
deemed to have been given only by a specific writing intended for the purpose
given and executed by Administrative Agent or Lenders; and (c) free from any
limitation or requirement of reasonableness. Notwithstanding any approvals or
consents by Administrative Agent or Lenders, neither Administrative Agent nor
any Lender has any obligation or responsibility whatsoever for the adequacy,
form or content of any appraisal, any contract, any lease, or any other matter
incident to the Property. Administrative Agent's or Lenders' acceptance of an
assignment of the Plans for the benefit of Administrative Agent and Lenders
shall not constitute approval of the Plans. Any inspection, appraisal or audit
of the Property or the books and records of Borrower, or the procuring of
documents and financial and other information, by or on behalf of Administrative
Agent shall be for Administrative Agent's and Lenders' protection only, and
shall not constitute an assumption of responsibility to Borrower or anyone else
with regard to the condition, value, construction, maintenance or operation of
the Property, or relieve Borrower of any of Borrower's obligations. Borrower has
selected all surveyors, architects, engineers, contractors, materialmen and all
other persons or entities furnishing services or materials to the Project.
Neither Administrative Agent nor any Lender has any duty to supervise or to
inspect the Property or the construction of the Improvements nor any duty of
care to Borrower or any other person to protect against, or inform Borrower or
any other person of the existence of, negligent, faulty, inadequate or defective
design or construction of the Improvements. Neither Administrative Agent nor any
Lender shall be liable or responsible for, and Borrower shall indemnify each
Agent-Related Person and each Lender and their respective Affiliates, directors,
officers, agents, attorneys and employees (collectively, the "Indemnitees") from
and against: (a) any claim, action, loss or cost (including attorney's fees and
costs) arising from or relating to (i) any defect in the Property or the
Improvements, (ii) the performance or default of Borrower, Borrower's surveyors,
architects, engineers, contractors or any other person, (iii) any failure to
construct, complete, protect or insure the Improvements, (iv) the payment of
costs of labor, materials, or services supplied for the construction, alteration
or renovation of the Improvements, including, without limitation, Tenant
Improvements, (v) in connection with the protection and preservation of the Loan
collateral (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvements, maintenance,
repair, sale and disposition), or (vi) the performance of any obligation of
Borrower whatsoever; (b) any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including attorney fees and costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment or Loan, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto; (c) any and all claims, demands,
actions or causes of action arising out of or relating to the use of Information
(as

25

--------------------------------------------------------------------------------




defined in Section 6.6) or other materials obtained through internet, Intralinks
or other similar information transmission systems in connection with this
Agreement; and (d) any and all liabilities, losses, costs or expenses (including
attorney fees and costs) that any Indemnitee suffers or incurs as a result of
the assertion of any foregoing claim, demand, action, cause of action or
proceeding, or as a result of the preparation of any defense in connection with
any foregoing claim, demand, action, cause of action or proceeding, in all
cases, whether or not an Indemnitee is a party to such claim, demand, action,
cause of action or proceeding and whether it is defeated, successful or
withdrawn, (all the foregoing, collectively, the "Indemnified Liabilities");
provided, however, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Nothing, including any advance or acceptance of
any document or instrument, shall be construed as a representation or warranty,
express or implied, to any party by Administrative Agent or Lenders. Inspection
shall not constitute an acknowledgment or representation by Administrative Agent
or any Lender that there has been or will be compliance with the Plans, the Loan
Documents, or applicable Laws, governmental requirements and restrictive
covenants, or that the construction is free from defective materials or
workmanship. Inspection, whether or not followed by notice of Default, shall not
constitute a waiver of any Default then existing, or a waiver of Administrative
Agent's and Lenders' right thereafter to insist that the Improvements be in
compliance with the Plans, the Loan Documents, and all applicable Laws,
governmental requirements and restrictive covenants. Administrative Agent's
failure to inspect shall not constitute a waiver of any of Administrative
Agent's or Lenders' rights under the Loan Documents or at Law or in equity.
6.2.    Miscellaneous. This Agreement may be executed in several counterparts,
all of which are identical, and all of which counterparts together shall
constitute one and the same instrument. A determination that any provision of
this Agreement is unenforceable or invalid shall not affect the enforceability
or validity of any other provision and the determination that the application of
any provision of this Agreement to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to other persons, entities or circumstances. Time shall be of
the essence with respect to obligations under the Loan Documents. This
Agreement, and its validity, enforcement and interpretation, shall be governed
by New York law (without regard to any conflict of Laws principles) and
applicable United States federal Law.
6.3.    Notices.
6.3.1.    Modes of Delivery; Changes. Except as otherwise provided herein, all
notices, and other communications required or which any party desires to give
under this Agreement or any other Loan Document shall be in writing. Unless
otherwise specifically provided in such other Loan Document, all such notices
and other communications shall be deemed sufficiently given or furnished if
delivered by personal delivery, by courier (including overnight delivery
services such as FedEx), by registered or certified United States mail, postage
prepaid, or by facsimile (with, subject to Subsection 6.3.2 below, a
confirmatory duplicate copy sent by first class United States mail), addressed
to the party to whom directed or by (subject to Subsection 6.3.3 below)
electronic mail address to Borrower, at the addresses set forth at the end of
this Agreement or to Administrative Agent or Lenders at the addresses specified
for notices on the Schedule of Lenders (unless changed by similar notice in
writing given by the particular party whose address is to be changed). Any such
notice or communication shall be deemed to have been given and received either
at the time of personal delivery or, in the case of courier or mail, as of the
date of first attempted delivery at the address and in the manner provided
herein, or, in the case of facsimile, upon receipt; provided, however, that
service of a notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective

26

--------------------------------------------------------------------------------




except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in any Loan Document or
to require giving of notice or demand to or upon any person in any situation or
for any reason.
6.3.2.    Effectiveness of Facsimile Documents and Signatures. Loan Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all parties to
the Loan Documents. Administrative Agent may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.
6.3.3.    Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.
6.3.4.    Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan advance notices) purportedly given by or on behalf of Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. Borrower shall indemnify each Agent-Related Person and each Lender from
all losses, costs, expenses and liabilities resulting from the reliance by such
person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other communications with Administrative Agent may be
recorded by Administrative Agent, and each of the parties hereto hereby consents
to such recording. If a Lender does not notify or inform Administrative Agent of
whether or not it consents to, or approves of or agrees to any matter of any
nature whatsoever with respect to which its consent, approval or agreement is
required under the express provisions of this Agreement or with respect to which
its consent, approval or agreement is otherwise requested by Administrative
Agent, in connection with the Loan or any matter pertaining to the Loan, within
ten (10) Business Days (or such longer period as may be specified by
Administrative Agent) after such consent, approval or agreement is requested by
Administrative Agent, Lender shall be deemed to have given its consent, approval
or agreement, as the case may be, with respect to the matter in question.
6.4.    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law, to a depository
(including Administrative Agent, any Lender or its or their Affiliates) for
returned items or insufficient collected funds, or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.
6.5.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the

27

--------------------------------------------------------------------------------




parties hereto and their respective successors and assigns permitted hereby,
except that Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and Pro Rata Share of the Loan at the time owing to it);
provided that:
(i)    so long as no Default has occurred and is continuing the assigning
Lender's Commitment after the assignment must be at least $5,000,000.00, and
except in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and Pro Rata Share of the Loan at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund as defined in subsection (h) of this Section with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
its Pro Rata Share of the Loan outstanding) subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to Administrative Agent, shall not be less than
$5,000,000 unless each of Administrative Agent and, so long as no Default has
occurred and is continuing, Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed);
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to its Pro Rata Share of the Loan and the Commitment
assigned;
(iii)    any assignment of a Commitment must be approved by Administrative
Agent, unless the person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and
(iv)    the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of this Agreement with respect to Borrower's obligations surviving
termination of this Agreement). Upon request, Administrative Agent shall prepare
and Borrower shall execute and deliver a Note ("Replacement Note") to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with

28

--------------------------------------------------------------------------------




subsection (d) of this Section.
(c)    Administrative Agent, acting solely for this purpose as an agent of
Borrower shall maintain at Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Commitments of, and principal amount
of each Lender's Pro Rata Share of the Loan owing to, each Lender pursuant to
the terms hereof from time to time (the "Register"). The entries in the Register
shall be conclusive, and Borrower, Administrative Agent and Lenders may treat
each person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Any Lender may, without the consent of, but with prior notice to
Administrative Agent, sell participations to one or more banks or other entities
(a "Participant") in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or its
Pro Rata Share of the Loan owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) Borrower, Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement, and (iv) except to
the extent consented to by Administrative Agent in its sole discretion with
respect to each participation, any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement.
(e)    A Participant shall not be entitled to receive any greater payment under
Sections 1.7, 1.8 or 1.12 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    If the consent of Borrower to an assignment or to an assignee is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment threshold specified in clause (i) of the provision to the first
sentence of subsection (b) above), Borrower shall be deemed to have given its
consent five (5) Business Days after the date notice thereof has been delivered
by the assigning Lender (through Administrative Agent) unless such consent is
expressly refused by Borrower prior to such fifth Business Day.
(h)    As used herein, the following terms have the following meanings:
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other person (other than a natural person) approved
by Administrative Agent, and, unless a Default has occurred and is continuing,
Borrower (each such approval not to be unreasonably withheld or delayed).

29

--------------------------------------------------------------------------------




"Fund" means any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial real
estate loans and similar extensions of credit in the ordinary course of its
business.
6.6.    Confidentiality. Each of Administrative Agent and Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates' directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty's or prospective
counterparty's professional advisor) to any Swap Transaction or credit
derivative transaction relating to obligations of Borrower and Guarantor; (g)
with the consent of Borrower; or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to Administrative Agent or any Lender on a
nonconfidential basis from a source other than Borrower; or (i) to the National
Association of Insurance Commissioners or any other similar organization. For
the purposes of this Section, "Information" means all information received from
Borrower or Guarantor relating to Borrower or Guarantor or their business, other
than any such information that is available to Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by Borrower or Guarantor;
provided that in the case of information received from Borrower or Guarantor
after the date hereof, such information is clearly identified in writing at the
time of delivery as confidential. Any person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such person has exercised the
same degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information. Administrative Agent
and Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to Administrative Agent and Lenders in
connection with the administration and management of this Agreement, the Loan
and Loan Documents.
6.7.    Set-off. In addition to any rights and remedies of Administrative Agent
and Lenders provided by Law, upon the occurrence and during the continuance of
any Default, Administrative Agent and each Lender is authorized at any time and
from time to time, without prior notice to Borrower or any other party to the
Loan Documents, any such notice being waived by Borrower (on its own behalf and
on behalf of each party to the Loan Documents to the fullest extent permitted by
Law), to set-off and apply any and all deposits, general or special, time or
demand, provisional or final, any time owing by Administrative Agent or such
Lender hereunder or under any other Loan Document to or for the credit or the
account of such parties to the Loan Documents against any and all Indebtedness,
irrespective of whether or not Administrative Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Indebtedness may be contingent or unmatured or denominated in a currency
different from that of the applicable depositor indebtedness. Each Lender agrees
promptly to notify Borrower and Administrative Agent after any such set‑off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set‑off and application.
6.8.    Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the portions of the Loan advanced
by it, any payment (whether voluntary,

30

--------------------------------------------------------------------------------




involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify Administrative Agent of such fact, and
(b) purchase from the other Lenders such participations in the portions of the
Loan made by them as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such portions of the Loan or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 6.4 (including pursuant to any settlement entered into by the purchasing
Lender in its discretion), such purchase shall to that extent be rescinded and
each other Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender's ratable share
(according to the proportion of (i) the amount of such paying Lender's required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered without further interest thereon. Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by Law, exercise all its rights of payment
(including the right of set-off), but subject to Section 6.7 with respect to
such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation. Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
6.9.    Amendments; Survival. Administrative Agent and Lenders shall be entitled
to amend (whether pursuant to a separate intercreditor agreement or otherwise)
any of the terms, conditions or agreements set forth in Article 5 or as to any
other matter in the Loan Documents respecting payments to Administrative Agent
or Lenders or the required number of Lenders to approve or disapprove any matter
or to take or refrain from taking any action, without the consent of Borrower or
any other person or the execution by Borrower or any other person of any such
amendment or intercreditor agreement. Subject to the foregoing, Administrative
Agent may amend or waive any provision of this Agreement or any other Loan
Document, or consent to any departure by any party to the Loan Documents
therefrom which amendment, waiver or consent is intended to be within
Administrative Agent's discretion or determination, or otherwise in
Administrative Agent's reasonable determination shall not have a Material
Adverse Effect; provided, however, that otherwise no such amendment, waiver or
consent shall be effective unless in writing, signed by the Required Lenders and
Borrower or the applicable party to the Loan Documents, as the case may be, and
acknowledged by Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; and provided further that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 4.2), without the written consent of
such Lender (it being understood that a waiver of a Default shall not constitute
an extension or increase in any Lender's Commitment);
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to Lenders (or any
of them) hereunder or under any other Loan Document, without the written consent
of each Lender directly affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
portion of the Loan or any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that Administrative

31

--------------------------------------------------------------------------------




Agent may waive any obligation of Borrower to pay interest at the Default Rate
and/or late charges for periods of up to thirty (30) days, and only the consent
of the Required Lenders shall be necessary to waive any obligation of Borrower
to pay interest at the Default Rate or late charges thereafter, or to amend the
definition of "Default Rate" or "late charges";
(d)    change the percentage of the combined Commitments or of the aggregate
unpaid principal amount of the Loan which is required for Lenders or any of them
to take any action hereunder, without the written consent of each Lender;
(e)    change the definition of "Pro Rata Share" or "Required Lender" or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
(f)    amend this Section, or Section 6.8, without the written consent of each
Lender;
(g)    release the liability of Borrower or any existing Guarantor without the
written consent of each Lender;
(h)    permit the sale, transfer, pledge, mortgage or assignment of any Loan
collateral or any direct or indirect interest in Borrower, except as expressly
permitted under the Loan Documents, without the written consent of each Lender;
or
(i)    transfer or release any lien on, or after foreclosure or other
acquisition of title by Administrative Agent on behalf of Lenders transfer or
sell, any Loan collateral except as permitted in Section 5.10, without the
written consent of each Lender,
and provided further that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased without the consent of such Lender. Notwithstanding anything to the
contrary herein, Administrative Agent is hereby authorized, without the consent
of Lenders, to enter into subordination, non-disturbance and attornment
agreements with tenants on reasonable and customary terms, as determined by
Administrative Agent.
This Agreement shall continue in full force and effect until the Indebtedness is
paid in full and all of Administrative Agent's and Lenders' obligations under
this Agreement are terminated; and all representations and warranties and all
provisions herein for indemnity of the Indemnitees, Administrative Agent and
Lenders (and any other provisions herein specified to survive) shall survive
payment in full, satisfaction or discharge of the Indebtedness, the resignation
or removal of Administrative Agent or replacement of any Lender, and any release
or termination of this Agreement or of any other Loan Documents.
6.10.    Costs and Expenses. Without limiting any Loan Document and to the
extent not prohibited by applicable Laws, Borrower shall pay when due, shall
reimburse to Administrative Agent for the benefit of itself and Lenders on
demand and shall indemnify Administrative Agent and Lenders from, all reasonable
out‑of‑pocket fees, costs, and expenses paid or incurred by Administrative Agent
in connection with the negotiation, preparation and execution of this Agreement
and the other Loan Documents (and any amendments, approvals, consents, waivers
and releases requested, required, proposed or done from time to time), or in
connection with the disbursement, administration or collection of the Loan or
the

32

--------------------------------------------------------------------------------




enforcement of the obligations of Borrower or the exercise of any right or
remedy of Administrative Agent, including (a) all reasonable fees and expenses
of Administrative Agent's counsel; (b) reasonable fees and charges of each
inspector and engineer retained by Administrative Agent for purposes specified
in this Agreement; (c) appraisal, re‑appraisal and survey costs; (d) title
insurance charges and premiums; (e) title search or examination costs, including
abstracts, abstractors' certificates and uniform commercial code searches; (f)
judgment and tax lien searches for Borrower and each Guarantor; (g) escrow fees;
(h) fees and costs of environmental investigations, site assessments and
remediations; (i) recordation taxes, documentary taxes, transfer taxes and
mortgage taxes; (j) filing and recording fees; and (k) loan brokerage fees.
Borrower shall pay all costs and expenses incurred by Administrative Agent,
including attorneys' fees, if the obligations or any part thereof are sought to
be collected by or through an attorney at law, whether or not involving probate,
appellate, administrative or bankruptcy proceedings. Borrower shall pay all
costs and expenses of complying with the Loan Documents, whether or not such
costs and expenses are included in any budget related to the Property.
Borrower's obligations under this Section shall survive the delivery of the Loan
Documents, the making of advances, the payment in full of the Indebtedness, the
release or reconveyance of any of the Loan Documents, the foreclosure of the
Mortgage or conveyance in lieu of foreclosure, any bankruptcy or other debtor
relief proceeding, and any other event whatsoever.
6.11.    Tax Forms.
(a)    (i)    Each Lender, and each holder of a participation interest herein,
that is not a "United States person" (a "Foreign Lender") within the meaning of
Section 7701(a)(30) of the Code shall deliver to Administrative Agent, prior to
receipt of any payment subject to withholding (or upon accepting an assignment
or receiving a participation interest herein), two duly signed completed copies
of either Form W-8BEN or any successor thereto (relating to such Foreign Lender
and entitling it to a complete exemption from withholding on all payments to be
made to such Foreign Lender by Borrower pursuant to this Agreement) or Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by Borrower pursuant to this Agreement) of the United States
Internal Revenue Service or such other evidence satisfactory to Borrower and
Administrative Agent that such Foreign Lender is entitled to an exemption from
or reduction of, United States withholding tax, including any exemption pursuant
to Section 881(c) of the Code. Thereafter and from time to time, each such
Foreign Lender shall (A) promptly submit to Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by Borrower pursuant to the Loan Documents, (B) promptly notify
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lenders,
and as may be reasonably necessary (including the re-designation of its lending
office, if any) to avoid any requirement of applicable Laws that Borrower make
any deduction or withholding for taxes from amounts payable to such Foreign
Lender.
(ii)    Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not

33

--------------------------------------------------------------------------------




subject to U.S. withholding tax, and (B) two duly signed completed copies of
United States Internal Revenue Service Form W-8IMY (or any successor thereto),
together with any information such Lender chooses to transmit with such form,
and any other certificate or statement of exemption required under the Code, to
establish that such Lender is not acting for its own account with respect to a
portion of any such sums payable to such Lender.
(iii)    Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 1.11, (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an United States Internal Revenue
Service Form W-8IMY pursuant to this subsection (a) of this Section, or (B) if
such Lender shall have failed to satisfy the foregoing provisions of this
subsection (a); provided that if such Lender shall have satisfied the
requirement of this subsection (a) on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this subsection (a) shall relieve Borrower of its
obligation to pay any amounts pursuant to Section 1.11 in the event that, as a
result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.
(iv)    Administrative Agent may, without reduction, withhold any Taxes required
to be deducted and withheld from any payment under any of the Loan Documents
with respect to which Borrower is not required to pay additional amounts under
this subsection (a).
(b)    Upon the request of Administrative Agent, each Lender that is a "United
States person" within the meaning of Section 7701(a)(30) of the Code shall
deliver to Administrative Agent two duly signed completed copies of United
States Internal Revenue Service Form W-9. If such Lender fails to deliver such
forms, then Administrative Agent may withhold from any interest payment to such
Lender an amount equivalent to the applicable back-up withholding tax imposed by
the Code, without reduction.
(c)    If any Tribunal asserts that Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
Administrative Agent therefor, including all penalties and interest and costs
and expenses (including attorney fees) of Administrative Agent. The obligation
of Lenders under this subsection shall survive the removal or replacement of a
Lender, the payment of all Indebtedness and the resignation or replacement of
Administrative Agent.
6.12.    Further Assurances. Borrower will, upon Administrative Agent's request,
(a) promptly correct any defect, error or omission in any Loan Document; (b)
execute, acknowledge, deliver, procure, record or file such further instruments
and do such further acts as Administrative Agent deems reasonably necessary,
desirable or proper to carry out the purposes of the Loan Documents and to
identify and subject to the liens and security interest of the Loan Documents
any property intended to be covered thereby, including any renewals, additions,
substitutions, replacements, or appurtenances to the Property; (c) execute,
acknowledge, deliver, procure, file or record any document or instrument
Administrative Agent deems necessary, desirable, or proper to protect the liens
or the security interest under the Loan Documents against the rights or
interests of third persons; and (d) provide such certificates, documents,
reports, information, affidavits and other instruments and do such further acts
deemed necessary, desirable or proper by Administrative Agent to comply with the
requirements of any agency having jurisdiction over Administrative Agent. In
addition, at any time, and from time to time, upon request by Administrative
Agent or any Lender, Borrower will, at Borrower's expense, provide any and all
further instruments, certificates

34

--------------------------------------------------------------------------------




and other documents as may, in the opinion of Administrative Agent or such
Lender, be necessary or desirable in order to verify Borrower's identity and
background in a manner satisfactory to Administrative Agent or such Lender.
6.13.    Inducement to Lenders. The representations and warranties contained in
this Agreement and the other Loan Documents (a) are made to induce Lenders to
make the Loan and extend any other credit to or for the account of Borrower
pursuant hereto, and Administrative Agent and Lenders are relying thereon, and
will continue to rely thereon, and (b) shall survive any bankruptcy proceedings
involving Borrower, Guarantor or the Property, foreclosure, or conveyance in
lieu of foreclosure.
6.14.    Forum. Each party to this Agreement hereby irrevocably submits
generally and unconditionally for itself and in respect of its property to the
jurisdiction of any state court, or any United States federal court, sitting in
the State specified in Section 6.2 of this Agreement and to the jurisdiction of
any state court or any United States federal court, sitting in the state in
which any of the Property is located, over any suit, action or proceeding
arising out of or relating to this Agreement or the Indebtedness. Each party to
this Agreement hereby irrevocably waives, to the fullest extent permitted by
Law, any objection that they may now or hereafter have to the laying of venue in
any such court and any claim that any such court is an inconvenient forum. Each
party to this Agreement hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable Law, all service of
process in any such suit, action or proceeding in any state court, or any United
States federal court, sitting in the state specified in Section 6.2 may be made
by certified or registered mail, return receipt requested, directed to such
party at its address for notice stated in the Loan Documents, or at a subsequent
address of which Administrative Agent received actual notice from such party in
accordance with the Loan Documents, and service so made shall be complete five
(5) days after the same shall have been so mailed. Nothing herein shall affect
the right of Administrative Agent to serve process in any manner permitted by
Law or limit the right of Administrative Agent to bring proceedings against any
party in any other court or jurisdiction.
6.15.    Interpretation. References to "Dollars", "$", "money", "payments" or
other similar financial or monetary terms are references to lawful money of the
United States of America. References to Articles, Sections, and Exhibits are,
unless specified otherwise, references to articles, sections and exhibits of
this Agreement. Words of any gender shall include each other gender. Words in
the singular shall include the plural and words in the plural shall include the
singular. References to Borrower or Guarantor shall mean, each person comprising
same, jointly and severally. References to "persons" shall include both natural
persons and any legal entities, including public or governmental bodies,
agencies or instrumentalities. The words "include" and "including" shall be
interpreted as if followed by the words "without limitation". Captions and
headings in the Loan Documents are for convenience only and shall not affect the
construction of the Loan Documents.
6.16.    No Partnership, etc. The relationship between Lenders (including
Administrative Agent) and Borrower is solely that of lender and borrower.
Neither Administrative Agent nor any Lender has any fiduciary or other special
relationship with or duty to Borrower and none is created by the Loan Documents.
Nothing contained in the Loan Documents, and no action taken or omitted pursuant
to the Loan Documents, is intended or shall be construed to create any
partnership, joint venture, association, or special relationship between
Borrower and Administrative Agent or any Lender or in any way make
Administrative Agent or any Lender a co‑principal with Borrower with reference
to the Project, the Property or otherwise. In no event shall Administrative
Agent's or Lenders' rights and interests under the Loan Documents be construed
to give Administrative Agent or any Lender the right to control, or be deemed to
indicate that Administrative Agent or any Lender is in control of, the business,
properties, management or operations of Borrower.
6.17.    Records. The unpaid amount of the Loan and the amount of any other
credit

35

--------------------------------------------------------------------------------




extended by Administrative Agent or Lenders to or for the account of Borrower
set forth on the books and records of Administrative Agent shall be presumptive
evidence of the amount thereof owing and unpaid, but failure to record any such
amount on Administrative Agent's books and records shall not limit or affect the
obligations of Borrower under the Loan Documents to make payments on the Loan
when due.
6.18.    Commercial Purpose. Borrower warrants that the Loan is being made
solely to acquire or carry on a business or commercial enterprise, and/or
Borrower is a business or commercial organization. Borrower further warrants
that all of the proceeds of this Loan shall be used for commercial purposes and
stipulates that the Loan shall be construed for all purposes as a commercial
loan, and is made for other than personal, family, household or agricultural
purposes.
6.19.    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO WHICH THEY MAY BE A PARTY, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO, ANY NOTE, THE LOAN AGREEMENT, THE
MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS. IT IS AGREED AND UNDERSTOOD THAT
THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTION OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO ANY NOTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY EACH PARTY TO THIS AGREEMENT, AND THEY HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH
PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE
EXECUTION OF THE LOAN DOCUMENTS AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.
6.20.    Service of Process. Borrower hereby consents to process being served in
any suit, action, or proceeding instituted in connection with this Loan by (a)
the mailing of a copy thereof by certified mail, postage prepaid, return receipt
requested, to Borrower and (b) serving a copy thereof upon Robert Masters, the
agent hereby designated and appointed by Borrower as Borrower's agent for
service of process. Borrower irrevocably agrees that such service shall be
deemed to be service of process upon Borrower in any such suit, action, or
proceeding. Nothing in any Note shall affect the right of Administrative Agent
to serve process in any manner otherwise permitted by Law and nothing in any
Note will limit the right of Administrative Agent on behalf of Lenders otherwise
to bring proceedings against Borrower in the courts of any jurisdiction or
jurisdictions.
6.21.    USA Patriot Act Notice. Each Lender and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the "Act"), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act.
6.22.    Entire Agreement. The Loan Documents constitute the entire
understanding and agreement between Borrower, Administrative Agent and Lenders
with respect to the transactions arising in connection with the Loan, and
supersede all prior written or oral understandings and agreements between
Borrower, Administrative Agent and Lenders with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment letter, letter of intent or quote letter by

36

--------------------------------------------------------------------------------




Administrative Agent or any Lender to make the Loan are merged into the Loan
Documents. Neither Administrative Agent nor any Lender has made any commitments
to extend the term of the Loan past its stated maturity date or to provide
Borrower with financing except as set forth in the Loan Documents. Except as
incorporated in writing into the Loan Documents, there are not, and were not,
and no persons are or were authorized by Administrative Agent or any Lender to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the matters addressed in the Loan Documents.
BORROWER FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, IN CONNECTION
WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF ADMINISTRATIVE
AGENT OR LENDERS WITH RESPECT TO THIS AGREEMENT, THE NOTES OR OTHERWISE IN
RESPECT OF THE LOAN, ANY AND EVERY RIGHT BORROWER MAY HAVE TO (X) INJUNCTIVE
RELIEF, (Y) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A COMPULSORY
COUNTERCLAIM, AND (Z) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING. NOTHING CONTAINED IN THE IMMEDIATELY PRECEDING
SENTENCE SHALL PREVENT OR PROHIBIT BORROWER FROM INSTITUTING OR MAINTAINING A
SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.
6.23.    Limitation on Liability. Borrower waives any right to assert or make
any claim against Administrative Agent or any Lender (or to sue Administrative
Agent or any Lender upon any claim for) any special, indirect, incidental,
punitive or consequential damages in respect of any breach or wrongful conduct
(whether the claim is based on contract, tort or duty imposed by law) in
connection with, arising out of or in any way related to this Agreement, the
other Loan Documents or the transactions contemplated hereby and/or thereby, or
any act, omission or event in connection therewith.
6.24.    Third Parties; Benefit. All conditions to the obligation of Lenders or
Administrative Agent to make advances hereunder are imposed solely and
exclusively for the benefit of Lenders, Administrative Agent and their assigns
and no other persons shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lenders
or Administrative Agent will refuse to make advances in the absence of strict
compliance with any or all thereof and no other person shall, under any
circumstances, be deemed to be the beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lenders or Administrative
Agent at any time in the sole and absolute exercise of their discretion. The
terms and provisions of this Agreement and the other Loan Documents are for the
benefit of the parties hereto and, except as herein specifically provided, no
other person shall have any right or cause of action on account thereof.
6.25.    Rules of Construction. The words "hereof", "herein", "hereunder",
"hereto", and other words of similar import refer to this Agreement in its
entirety. The terms "agree" and "agreements" mean and include "covenant" and
"covenants". The words "include" and "including" shall be interpreted as if
followed by the words "without limitation". The captions and headings contained
in this Agreement are included herein for convenience of reference only and
shall not be considered a part hereof and are not in any way intended to define,
limit or enlarge the terms hereof. All references (a) made in the neuter,
masculine or feminine gender shall be deemed to have been made in all such
genders, (b) made in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well, (c) to the Loan
Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise, (d)
to the Land, the Improvements or the Property shall mean all or any portion of
each of the foregoing, respectively, and (e) to Articles, Sections and Schedules
are to the respective Articles, Sections and Schedules contained in this
Agreement unless expressly indicated otherwise.
6.26.    Cross-Default. This Loan shall be cross-defaulted with any and all
other loans

37

--------------------------------------------------------------------------------




which Borrower (or any entity included within Borrower shall have from any
Lender (or any subsidiary or affiliated entity of Lender) during the term of
this Loan, whether existing as of the date of this Agreement or subsequently
made. A default under any of the above-described loans or credit facilities
shall constitute a Default under this Loan; however, a Default under this Loan
shall not in itself constitute a Default under the above-described other loans
unless and to the extent expressly set forth in the agreements and instruments
governing such other loans.




[Remainder of page intentionally left blank]







38

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is EXECUTED and DELIVERED UNDER SEAL as of
September 30, 2011.
BORROWER:


125 MAIN STREET ASSOCIATES LLC, a Connecticut limited liability company


By:
Acadia Westport LLC, its managing member





By /s/ Robert Masters    
Robert Masters
Senior Vice President


Borrower's Address for Notices:


c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, New York 10605
Telephone:    914-288-8100
Telefax:    914-428-3646
Email:    rmasters@acadiarealty.com


Borrower's Federal Tax Identification Number: 26‑1187916




BANK OF AMERICA, N.A., a national banking association, individually as
Administrative Agent and a Lender




By /s/ Gregory Egli    
Gregory Egli
Senior Vice President


Lender's Address for Notices:


Bank of America, N.A.
One Bryant Park, 35th Floor
New York, New York 10036









--------------------------------------------------------------------------------




EXHIBIT A


Legal Description of Land




ALL that certain tract or parcel of land, together with the buildings and
improvements thereon, situated in the Town of Westport, County of Fairfield and
State of Connecticut, being more particularly bounded and described as follows:
Northerly by land now or formerly of Madeleine H. Pell, now or formerly of Marie
and Joseph Sarno, each in part, 103.72 feet;
Easterly 70.02 feet by Main Street;
Southerly 124.62 feet by land now or formerly of the Est. of Thomas Morelick;
Westerly 92.20 feet by the Parker-Harding Plaza of the Town of Westport.
For a more particular description of said premises, reference may be had to a
certain map entitled "Survey Prepared For Colonial Buildings, Inc., Westport,
Conn., Scale 1"=20', Dec., 1962, Certified Substantially Correct, Charles S.
Lyman, Land Surveyor", which map is on file in the Office of the Town Clerk of
the Town of Westport as Map No. 5486.









--------------------------------------------------------------------------------




EXHIBIT B


Definitions and Financial Statements




1.Definitions: As used in this Agreement and the attached exhibits, the
following terms shall have the following meanings:
"Additional Interest" means all payments required to be made by Borrower under a
Swap Contract.
"Adjusted Net Operating Income" means Operating Income less the sum of (i)
Adjusted Operating Expenses plus (ii) the Vacancy and Credit Loss Factor.
"Adjusted Operating Expenses" means the aggregate amount of all actual operating
expenses of the Property paid by Borrower in the most recently ended six (6)
month period for which Borrower has delivered financial statements to
Administrative Agent, annualized, provided that the amount of management fees
included in Adjusted Operating Expenses shall be equal to the greater of (x)
actual management fees paid by Borrower with respect to such period or (y) 2.0%
of the operating income received by Borrower during such period. Until either
Gap, Inc. or one or more other tenants leasing 15,000 square feet or more have
opened for business in the Improvements such that six (6) months of historical
operating expenses are available, Borrower will be required to annualize the
actual expenses for the available period and such calculation will be subject to
adjustment in Administrative Agent's reasonable discretion. Adjusted Operating
Expenses shall exclude from expenses payments of principal and interest under
the Loan Documents and other expenses payable to Administrative Agent and
Lenders pursuant to the Loan Documents, capital expenditures, Tenant Improvement
Costs, leasing commissions and extraordinary items of expense.
"Administrative Agent" means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
"Administrative Agent Advances" has the meaning set forth in Section 1.14 of
this Agreement.
"Administrative Agent's Office" means Administrative Agent's address and, as
appropriate, account as set forth on the Schedule of Lenders, or such other
address or account as Administrative Agent hereafter may from time to time
notify Borrower and Lenders.
"Administrative Agent's Time" means the time of day observed in the city where
Administrative Agent's Office is located.
"Advance" means the advance of the Loan Amount on or about the date hereof.
"Affiliate" means any person directly or indirectly through one or more
intermediaries controlling, controlled by, or under direct or indirect common
control with, such person. A person shall be deemed to be "controlled by" any
other person if such other person possesses, directly or indirectly, power (a)
to vote 10% or more of the securities (on a fully diluted basis) having ordinary
voting power for the election of directors or managing general partners or the
equivalent; or (b) to direct or cause the direction of the management and
policies of such person whether by contract or otherwise.
"Agent-Related Persons" means Administrative Agent, together with its Affiliates
(including Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such persons and Affiliates.
"Aggregate Commitments" means the Commitments of all Lenders.

1

--------------------------------------------------------------------------------




"Agreement" has the meaning set forth in the introductory paragraph of this
Agreement, and includes all exhibits attached hereto and referenced in Section
1.1.
"Amortization Date" has the meaning set forth in Section 1.12 of this Agreement.
"Appraised Value" means the value shown on the appraisal of the Property
delivered to Administrative Agent prior to the date hereof.
"Arranger" means Banc of America Securities LLC, in its capacity as sole
arranger and sole book manager.
"Assignment and Assumption" means an Assignment and Assumption substantially in
the form of Exhibit L.
"Base Rate" means, on any day, a simple rate per annum equal to the sum of the
Prime Rate for that day plus the Base Rate Margin. Without notice to Borrower or
anyone else, the Base Rate shall automatically fluctuate upward and downward as
and in the amount by which the Prime Rate fluctuates.
"Base Rate Margin" means 2.35% per annum.
"Base Rate Principal" means, at any time, the Principal Debt minus the portion,
if any, of such Principal Debt which is LIBOR Rate Principal.
"BBA LIBOR Daily Floating Rate" has the meaning set forth in Section 1.7.1 of
this Agreement.
"Borrower" has the meaning set forth in the introductory paragraph of this
Agreement.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent's Office is located.
"Closing Checklist" means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Mortgage.
"Code" has the meaning set forth in Section 2.15.
"Commitment" means, as to each Lender, its obligation to advance its Pro Rata
Share of the Loan in an aggregate principal amount not exceeding the amount set
forth opposite such Lender's name on the Schedule of Lenders at any one time
outstanding, as such amount may be adjusted from time to time in accordance with
this Agreement.
"Debt" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
capital leases, (f) all obligations, contingent or otherwise, of such Person
under acceptance, letter of credit or similar facilities, (g) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any capital stock of or other ownership

2

--------------------------------------------------------------------------------




or profit interest in such Person or any other Person or any warrants, rights or
options to acquire such capital stock, (h) all obligations of such Person in
respect of interest rate hedge agreements, (i) all debt of others referred to in
clauses (a) through (h) above or clause (j) below guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (i) to pay or purchase such debt
or to fund or supply monies for the payment or purchase of such debt, (ii) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such debt or to assure the holder of such debt against loss, (iii) to supply
funds to or in any other manner invest in the debtor (including any agreement to
pay for property or services irrespective of whether such property is received
or such services are rendered) or (iv) otherwise to assure a creditor against
loss, and (j) all debt referred to in clauses (a) through (h) above of another
Person secured by (or for which the holder of such debt has an existing right,
contingent or otherwise, to be secured by) any lien on property (including,
without limitation, accounts, contract rights or inventory) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such debt.
"Debt Service Coverage Ratio" means the ratio, as of any date of calculation, of
(a) the Adjusted Net Operating Income to (b) the Debt Service Payments.
"Debt Service Payments" means the annual amount of principal and interest
payments that would be payable on the Principal Debt) based upon a thirty (30)
year self liquidating mortgage amortization schedule at an annual assumed
interest rate equal to the greatest of (i) 7.0%, (ii) the "Ten Year Treasury
Rate Obligation" (as hereinafter defined) as of any date of calculation plus
2.50% and (iii) the actual interest applicable to the Loan as of any date of
calculation. The "Ten Year Treasury Rate Obligation" shall mean the rate
determined by Administrative Agent to be the week ending yield on United States
treasury securities, adjusted to a constant maturity of ten years, as published
by the United States Federal Reserve Board in the then most currently available
Statistical Release H.15 (519) (or, if not published at such time, such other
comparable statistical release then published by the United States Federal
Reserve Board) rounded to the next highest 1/8 of 1%.
"Debtor Relief Laws" means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
"Default" has the meaning set forth in Section 4.1 of this Agreement.
"Defaulting Lender" means a Lender that fails to pay its Pro Rata Share of a
Payment Amount within five (5) Business Days after notice from Administrative
Agent, until such Lender cures such failure as permitted in this Agreement.
"Defaulting Lender Amount" means the Defaulting Lender's Pro Rata Share of a
Payment Amount.
"Defaulting Lender Payment Amounts" means a Defaulting Lender Amount plus
interest from the date such Defaulting Lender Amount was funded by
Administrative Agent and/or an Electing Lender, as applicable, to the date such
amount is repaid to Administrative Agent and/or such Electing Lender, as
applicable, at the rate per annum applicable to such Defaulting Lender Amount
under the Loan or otherwise at the Base Rate.
"Eligible Assignee" has the meaning set forth in Section 6.5.
"Environmental Agreement" means the Environmental Indemnity Agreement of even
date

3

--------------------------------------------------------------------------------




herewith by and among Borrower, Guarantor and Administrative Agent for the
benefit of Lenders.
"Excusable Delay" means a delay, not to exceed a total of thirty (30) days,
caused by unusually adverse weather conditions which have not been taken into
account in the construction schedule, fire, earthquake or other acts of God,
strikes, lockouts, acts of public enemy, riots or insurrections or any other
unforeseen circumstances or events beyond the control of Borrower (except
financial circumstances or events or matters which may be resolved by the
payment of money), and as to which Borrower notifies Administrative Agent in
writing within five (5) days after such occurrence; provided, however, no
Excusable Delay shall extend the Maturity Date or suspend or abate any
obligation of Borrower or any Guarantor or any other person to pay any money.
"Extension Maturity Date" has the meaning set forth in Section 1.12 of this
Agreement.
"Extension Term" has the meaning set forth in Section 1.12 of this Agreement.
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upwards
to the next higher 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by Administrative Agent.
"Financial Statements" means (i) for each reporting party other than an
individual, a balance sheet, income statement, statements of cash flow and
amounts and sources of contingent liabilities, a reconciliation of changes in
equity and liquidity verification, and unless Administrative Agent otherwise
consents, consolidated statements if the reporting party is a holding company or
a parent of a subsidiary entity; and (ii) for each reporting party who is an
individual, a balance sheet, statements of amount and sources of contingent
liabilities, sources and uses of cash and liquidity verification and, unless
Administrative Agent otherwise consents, Financial Statements for each entity
owned or jointly owned by the reporting party. For purposes of this definition
and any covenant requiring the delivery of Financial Statements, each party for
whom Financial Statements are required is a "reporting party" and a specified
period to which the required Financial Statements relate is a "reporting
period".
"First Extension Term" has the meaning set forth in Section 1.12 of this
Agreement.
"Funding Date" means the date on which an advance of Loan proceeds shall occur.
"Guarantor" means Acadia Strategic Opportunity Fund III LLC, a Delaware limited
liability company, whether one or more, and if more than one, each one
individually or all collectively.
"Improvements" means all buildings and other improvements constructed on the
Land, together with all fixtures, tenant improvements, and appurtenances now or
later to be located on the Land and/or in such improvements.
"Indebtedness" means any and all indebtedness to Administrative Agent or Lenders
evidenced, governed or secured by, or arising under, any of the Loan Documents,
including the Loan.
"Indemnified Liabilities" has the meaning set forth in Section 6.1.
"Land" means the real property described in Exhibit A.

4

--------------------------------------------------------------------------------




"Laws" means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of the United States
of America, any state or commonwealth, any municipality, any foreign country,
any territory or possession, or any Tribunal.
"Lender" means each lender from time to time party to this Agreement.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such on the Schedule of Lenders, or such other office or offices as
such Lender may from time to time notify Borrower and Administrative Agent.
"LIBOR Business Day" means a Business Day which is also a London Banking Day.
"LIBOR Margin" means 2.35% per annum.
"LIBOR Rate Principal" means any portion of the Principal Debt which bears
interest at an applicable BBA Daily Floating LIBOR Rate at the time in question.
"Leases" means any lease, sublease or subsublease, letting, license, concession
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in the Property, and
every modification, amendment or other agreement relating to such lease,
sublease, subsublease, or other agreement entered into in connection with such
lease, sublease, subsublease or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
"Loan" means the loan by Lenders to Borrower, in the maximum amount of the Loan
Amount.
"Loan Amount" means $12,500,000.
"Loan Documents" means this Agreement (including all exhibits), the Mortgage,
any Note, the Environmental Agreement, any guaranty, financing statements and
such other documents evidencing, securing or pertaining to the Loan as shall,
from time to time, be executed and/or delivered by Borrower, Guarantor, or any
other party to Administrative Agent or any Lender pursuant to this Agreement, as
they may be amended, modified, restated, replaced and supplemented from time to
time.
"Loan to Value Ratio" is defined in Section 2.5.
"London Banking Day" means a day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the Project, or the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of Borrower or Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of any party to the Loan Documents to perform
its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any party to the Loan Documents of any Loan Document to
which it is a party.
"Material Contract" means any contract for the performance of any work or the
supplying of any labor, materials or services which exceeds $100,000 per annum.
"Maturity Date" means September 30, 2014, as it may be earlier terminated or
extended in

5

--------------------------------------------------------------------------------




accordance with the terms hereof.
"Monthly Principal Amount" has the meaning set forth in Section 1.12 of this
Agreement.
"Mortgage" means that certain Open End Mortgage, Assignment of Leases and Rents
and Security Agreement in the Loan Amount dated as of the date hereof from
Borrower to Administrative Agent, securing repayment of the Indebtedness and
Borrower's performance of its other obligations to Administrative Agent and
Lenders under the Loan Documents, as amended, modified, supplemented, restated
and replaced from time to time.
"Notes" means, collectively, the Note or Notes in the maximum principal amount
of the Loan, substantially in the form of Exhibit M as amended, modified,
replaced, restated, extended or renewed from time to time.
"Obligations" means all liabilities, obligations, covenants and duties
(including, without limitation, paying all Additional Interest) of, any party to
a Loan Document arising under or otherwise with respect to any Loan Document,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
party to a Loan Document or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceedings.
"Operating Income" means the aggregate rentals and all other revenue (unless
excluded pursuant hereto) of the Property as projected by Borrower and approved
by Administrative Agent from only executed bona fide leases, licenses and other
occupancy agreements of the Property which are in full force and effect
(excluding tenants who are not obligated to commence payment of full base rent
within six (6) months) as to which the tenant thereunder is not the subject of
any bankruptcy proceeding has not given notice that it intends to vacate and is
not in default under its lease, beyond any applicable notice or cure periods set
forth therein for the twelve (12) months following the date of calculation.
Operating Income shall exclude all extraordinary items of income, all amounts
paid to Borrower for tenant alterations in connection with the leasing of space
at the Property, all amounts payable to Borrower under leases with affiliates of
Borrower, as tenant, or with Borrower, as tenant (unless Administrative Agent
otherwise agrees) and, with respect to any lease providing for a reduction in
the rentals payable under such lease at any time during the term thereof, base
rentals in excess of the lowest base rentals payable under such lease (other
than during any period of rent concessions made with respect to consecutive
monthly periods commencing with the first month of the term of such lease), but
notwithstanding the preceding, including reimbursements for operating expenses
and percentage rent pursuant to executed leases, provided a sales report is
provided by the applicable tenant.
"Payment Amount" means an advance of the Loan, an unreimbursed Administrative
Agent Advance, an unreimbursed Indemnified Liability or any other amount that a
Lender is required to fund under this Agreement.
"Person" means an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture or other entity of whatever nature.
"Plans" means the plans and specifications related to any Tenant Improvements or
the Improvements.
"Potential Default" means any condition or event which with the giving of notice
or lapse of

6

--------------------------------------------------------------------------------




time or both would, unless cured or waived, become a Default.
"Prime Rate" means, on any day, the rate of interest per annum then most
recently established by Administrative Agent as its "prime rate", it being
understood and agreed that such rate is set by Administrative Agent as a general
reference rate of interest, taking into account such factors as Administrative
Agent may deem appropriate, that it is not necessarily the lowest or best rate
actually charged to any customer or a favored rate, that it may not correspond
with future increases or decreases in interest rates charged by other lenders or
market rates in general, and that Administrative Agent may make various business
or other loans at rates of interest having no relationship to such rate. If
Administrative Agent (including any subsequent Administrative Agent) ceases to
exist or to establish or publish a prime rate from which the Prime Rate is then
determined, the applicable variable rate from which the Prime Rate is determined
thereafter shall be instead the prime rate reported in The Wall Street Journal
(or the average prime rate if a high and a low prime rate are therein reported),
and the Prime Rate shall change without notice with each change in such prime
rate as of the date such change is reported.
"Principal Debt" means the aggregate unpaid principal balance of the Loan at the
time in question.
"Pro Rata Share" means, with respect to each Lender at any time, a fraction
expressed as a percentage, the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time or, if the Aggregate
Commitments have been terminated, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the total outstanding
amount of all Indebtedness held by such Lender at such time and the denominator
of which is the total outstanding amount of all Indebtedness at such time. The
initial Pro Rata Share of each Lender named on the signature pages hereto is set
forth opposite the name of that Lender on the Schedule of Lenders.
"Project" means the acquisition of the Land, the construction of the
Improvements, and if applicable, the leasing and operation of the Improvements.
"Property" means the Land, the Improvements and all other property constituting
the "Mortgage Property", as described in the Mortgage, or subject to a right,
lien or security interest to secure the Loan pursuant to any other Loan
Document.
"Required Lenders" means as of any date of determination at least two Lenders
having more than 50% of the Aggregate Commitments or, if the Aggregate
Commitments have been terminated, at least two Lenders holding in the aggregate
more than 50% of the total outstanding amount of all Indebtedness; provided that
the Commitment of, and the portion of the total outstanding amount of all
Indebtedness held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
"Schedule of Lenders" means the schedule of Lenders party to this Agreement as
set forth on Exhibit N, as it may be modified from time to time in accordance
with this Agreement.
"Second Extension Term" has the meaning set forth in Section 1.12 of this
Agreement.
"Subsidiary" means a corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries.

7

--------------------------------------------------------------------------------




"Survey" means a survey prepared in accordance with Exhibit G or as otherwise
approved by Administrative Agent in its sole discretion.
"Swap Contract" means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the "Master Agreement") published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into prior to the date hereof or any time after the date hereof, between Swap
Counterparty and Borrower (or its Affiliate), together with any related schedule
and confirmation, as amended, supplemented, superseded or replaced from time to
time.
"Swap Counterparty" means Lender or its Affiliate, in its capacity as
counterparty under any Swap Contract.
"Swap Transaction" means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to the date hereof or
anytime after the date hereof between Swap Counterparty and Borrower (or its
Affiliate) so long as a writing, such as a Swap Contract, evidences the parties'
intent that such obligations shall be secured by the Mortgage.
"Taxes" has the meaning set forth in Section 1.11.
"Tenant Improvements" means all work to be completed by Borrower pursuant to any
Lease.
"Title Company" means Chicago Title Insurance Company.
"Title Insurance" means the loan policy or policies of title insurance issued to
Administrative Agent for the benefit of Lenders by the Title Company, in an
amount equal to the maximum principal amount of the Loan, insuring the validity
and priority of the Mortgage encumbering the Land and Improvements for the
benefit of Administrative Agent and Lenders.
"Transfer Tax" has the meaning set forth in Section 2.16.
"Tribunal" means any state, commonwealth, federal, foreign, territorial or other
court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.
"Vacancy and Credit Loss Factor" means an amount (which amount can be $0 but
cannot be less than $0) determined by multiplying Operating Income by the lesser
of (i) 5% or (ii) the amount, stated as a percentage of total rentable retail
area, by which total rented retail area at the time of calculation exceeds 95%
of total rentable retail area.
2.Financial Statements:
Borrower shall provide or cause to be provided to Administrative Agent with a
copy for each Lender all of the following:
(a)Financial Statements of Borrower,: (i) for each fiscal year of such reporting
party, as soon as reasonably practicable and in any event within ninety (90)
days after the close of each fiscal

8

--------------------------------------------------------------------------------




year; and (ii) for each fiscal quarter of such reporting party, as soon as
reasonably practicable and in any event within sixty (60) days after the close
of each fiscal quarter.
(b)Financial Statements of each Guarantor: (i) for each fiscal year of such
Guarantor, as soon as reasonably practicable and in any event within one hundred
twenty (120) days after the close of each fiscal year; or (ii) for each fiscal
quarter of such Guarantor, as soon as reasonably practicable and in any event
within sixty (60) days after the close of each fiscal quarter.
(c)(i) Prior to the beginning of each fiscal year of Borrower, a capital and
operating budget for the Property and (ii) for each calendar quarter (and for
the fiscal year through the end of that month) (A) a statement of all income and
expenses in connection with the Property and (B) a current leasing status report
(including tenants' names, occupied tenant space, lease terms, rents, vacant
space and proposed rents), including in each case a comparison to the budget, as
soon as reasonably practicable but in any event within fifteen (15) days after
the end of each such quarter, certified in writing as true and correct by a
representative of Borrower satisfactory to Administrative Agent. Items provided
under this paragraph shall be in form and detail satisfactory to Administrative
Agent.
(d)At the time of submitting, and together with, Borrower's quarterly financial
statements, Borrower shall submit a certificate representing and warranting (i)
that no Default or Potential Default exists, or specifying any and all Defaults
or Potential Defaults which do exist at the time and (ii), commencing with the
delivery of financial statements for the period in which the Debt Service
Coverage Ratio Covenant in Section 2.5(b) applies, whether or not the financial
covenants set forth in Section 2.5 are in compliance, including a reasonably
detailed calculation of such compliance or non-compliance. At the time of
submitting (or prior to the date due, in the case of deemed submission by virtue
of filings with the Securities and Exchange Commission as set forth above), and
together with, Guarantor's quarterly financial statements, Guarantor shall
submit a detailed certificate of the compliance of the financial covenants set
forth in the Guaranty.
(e)From time to time promptly after Administrative Agent's request, such
additional information, reports and statements respecting the Property and the
Improvements, or the business operations and financial condition of each
reporting party, as Administrative Agent may reasonably request.
All Financial Statements shall be in form and detail satisfactory to
Administrative Agent and shall contain or be attached to the signed and dated
written certification of the reporting party in form specified by Administrative
Agent to certify that the Financial Statements are furnished to Administrative
Agent in connection with the extension of credit by Lenders and constitute a
true and correct statement of the reporting party's financial position. All
certifications and signatures on behalf of corporations, partnerships or other
entities shall be by a representative of the reporting party satisfactory to
Administrative Agent. All Financial Statements for a reporting party who is an
individual shall be on Administrative Agent's then‑current personal financial
statement form or in another form satisfactory to Administrative Agent. All
fiscal year‑end Financial Statements of Guarantor shall be audited, without any
qualification or exception not acceptable to Administrative Agent, by
independent certified public accountants acceptable to Administrative Agent, and
shall contain all reports and disclosures required by generally accepted
accounting principles (without giving effect to straightlining of rent or
FAS 141R adjustments) for a fair presentation. All fiscal year‑end Financial
Statements of Borrower shall be compiled or reviewed by independent certified
public accountants acceptable to Administrative Agent, or may be prepared by the
reporting party. All quarterly Financial Statements shall be compiled or
reviewed by independent certified public accountants acceptable to
Administrative Agent, or may be prepared by the reporting party. As of the date
hereof, the firm of certified public accountants BDO USA is acceptable to
Administrative Agent.

9

--------------------------------------------------------------------------------







10

--------------------------------------------------------------------------------







1

--------------------------------------------------------------------------------




EXHIBIT C


CONDITIONS PRECEDENT TO THE ADVANCE




As conditions precedent to the Advance, if and to the extent required by
Administrative Agent, Administrative Agent shall have received and approved the
following:
1.Fees and Expenses. Any and all required commitment and other fees, and
evidence satisfactory to Administrative Agent that Borrower has paid all other
fees, costs and expenses (including the fees and costs of Administrative Agent's
counsel) then required to be paid pursuant to this Agreement and all other Loan
Documents, including, without limitation, all fees, costs and expenses that
Borrower is required to pay pursuant to any loan application or commitment.
2.Financial Statements. The Financial Statements of Borrower and Guarantor or
any other party required by any loan application or commitment or otherwise
required by Administrative Agent.
3.Appraisal. A market value appraisal of the Property made within one hundred
eighty (180) days prior to the date of this Agreement, which appraises the
Property on a "completed value" basis at not less than the minimum Appraised
Value to be in compliance with the Loan to Value Ratio covenant in Section 2.5.
The appraiser and appraisal must be satisfactory to Administrative Agent
(including satisfaction of applicable regulatory requirements) and the appraiser
must be engaged directly by Administrative Agent.
4.Authorization. Evidence Administrative Agent requires of the existence, good
standing, authority and capacity of Borrower, each Guarantor, and their
respective constituent partners, members, managers and owners (however remote)
to execute, deliver and perform their respective obligations to Administrative
Agent and Lenders under the Loan Documents, including:
(a)For each partnership (including a joint venture or limited partnership): (i)
a true and complete copy of an executed partnership agreement or limited
partnership agreement, and all amendments thereto; (ii) for each limited
partnership, a copy of the certificate of limited partnership and all amendments
thereto accompanied by a certificate issued by the appropriate governmental
official of the jurisdiction of formation that the copy is true and complete,
and evidence Administrative Agent requires of registration or qualification to
do business in the state where Borrower's principal place of business is located
and the state where the Project is located, and (iii) a partnership affidavit
certifying who will be authorized to execute or attest any of the Loan
Documents, and a true and complete copy of the partnership resolutions approving
the Loan Documents and authorizing the transactions contemplated in this
Agreement and the other Loan Documents.
(b)For each corporation: (i) a true and complete copy of its articles of
incorporation and by‑laws, and all amendments thereto, a certificate of
incumbency of all of its officers who are authorized to execute or attest to any
of the Loan Documents, and a true and complete copy of resolutions approving the
Loan Documents and authorizing the transactions contemplated in this Agreement
and the other Loan Documents; and (ii) certificates of existence, good standing
and qualification to do business issued by the appropriate governmental
officials in the state of its formation and, if different, the state in which
the Project is located.
(c)For each limited liability company or limited liability partnership: (i) a
true and complete copy of the articles of organization and operating agreement,
and all amendments thereto, a certificate of incumbency of all of its members
who are authorized to execute or attest to any of the Loan Documents, and a true
and complete copy of resolutions approving the Loan Documents and

2

--------------------------------------------------------------------------------




authorizing the transactions contemplated in this Agreement and the other Loan
Documents; and (ii) certificates of existence, good standing and qualification
to do business issued by appropriate governmental officials in the state of its
formation and, if different, the state in which the Property is located.
(d)For each entity or organization that is not a corporation, partnership,
limited partnership, joint venture, limited liability company or limited
liability partnership, a copy of each document creating it or governing the
existence, operation, power or authority of it or its representatives.
(e)All certificates, resolutions, and consents required by Administrative Agent
applicable to the foregoing.
5.Loan Documents. From Borrower, Guarantor and each other person required by
Administrative Agent, duly executed, acknowledged and/or sworn to as required,
and delivered to Administrative Agent (with a copy for each Lender) all Loan
Documents then required by Administrative Agent, dated the date of this
Agreement, each in form and content satisfactory to Administrative Agent, and
evidence Administrative Agent requires that the Mortgage has been recorded in
the official records of the city or county in which the Property is located and
UCC-1 financing statements have been filed in all filing offices that
Administrative Agent may require.
6.Opinions. The written opinion of counsel satisfactory to Administrative Agent
for Borrower, each Guarantor, and any other persons or entities addressed to
Administrative Agent for the benefit of Lenders, dated the date of this
Agreement.
7.Survey; No Special Flood Hazard. (a) two (2) prints of an original survey
(with a copy for each Lender) of the Land and improvements thereon dated not
more than sixty (60) days prior to the date of this Agreement (or dated such
earlier date, if any, as is satisfactory to the Title Company, but in any event
not more than one hundred eighty (180) days prior to the date of this Agreement)
satisfactory to Administrative Agent and the Title Company and otherwise, to the
extent required by Administrative Agent, complying with Exhibit G, and (b) a
flood insurance policy (with a copy for each Lender) in an amount equal to the
lesser of the maximum Loan amount or the maximum amount of flood insurance
available under the Flood Disaster Protection Act of 1973, as amended, and
otherwise in compliance with the requirements of the Loan Documents, or evidence
satisfactory to Administrative Agent that none of the Land is located in a flood
hazard area.
8.Title Insurance. An ALTA title insurance policy, issued by the Title Company
(which shall be approved by Administrative Agent) in the maximum amount of the
Loan plus any other amount secured by the Mortgage, on a coinsurance and/or
reinsurance basis if and as required by Administrative Agent, insuring without
exclusion or exception for creditors' rights that the Mortgage constitutes a
valid lien covering the Land and all Improvements thereon, having the priority
required by Administrative Agent and subject only to those exceptions and
encumbrances (regardless of rank or priority) Administrative Agent approves, in
a form acceptable to Administrative Agent, and with all "standard" exceptions
which can be deleted, including the exception for matters which a current survey
would show, deleted to the fullest extent authorized under applicable title
insurance rules, and Borrower shall satisfy all requirements therefor permitted;
containing no exception for standby fees or real estate taxes or assessments
other than those for the year in which the closing occurs to the extent the same
are not then due and payable and endorsed "not yet due and payable" and no
exception for subsequent assessments for prior years; providing full coverage
against mechanics' and materialmen's liens to the extent authorized under
applicable title insurance rules, and Borrower shall satisfy all requirements
therefor; insuring that no restrictive covenants shown in the Title

3

--------------------------------------------------------------------------------




Insurance have been violated, and that no violation of the restrictions will
result in a reversion or forfeiture of title; insuring all appurtenant
easements; insuring that fee simple indefeasible or marketable (as coverage is
available) fee simple title to the Land and Improvements is vested in Borrower;
containing such affirmative coverage and endorsements (including the standard
New York endorsements) as Administrative Agent may require and are available
under applicable title insurance rules, and Borrower shall satisfy all
requirements therefor; insuring any easements, leasehold estates or other
matters appurtenant to or benefiting the Land and/or the Improvements as part of
the insured estate; insuring the right of access to the Land to the extent
authorized under applicable title insurance rules, and Borrower shall satisfy
all requirements therefor; and containing provisions acceptable to
Administrative Agent regarding advances and/or readvances of Loan funds after
closing. Borrower and Borrower's counsel shall not have any interest, direct or
indirect, in the Title Company (or its agent) or any portion of the premium paid
for the Title Insurance. The policy shall contain a pending disbursement clause
in Lender's standard form or such other form approved by Lender.
9.Insurance Policies. The insurance policies initially required by
Administrative Agent, pursuant to the Loan Documents, together with evidence
satisfactory to Administrative Agent that all premiums therefor have been paid
for a period of not less than one (1) year from the date of this Agreement and
that the policies are in full force and effect.
10.Leases. (i) True and correct copies of all leases and subleases of the
Improvements, and guarantees thereof which must include leases with Gap, Inc. of
approximately 17,448 rentable square feet and with Retail Brand Alliance (d/b/a
Brooks Brothers Women) of approximately 4,227 rentable square feet; (ii)
estoppel certificates and subordination and attornment agreements (including
nondisturbance agreements if and to the extent agreed by Administrative Agent in
its discretion), dated within thirty (30) days prior to this Agreement and in
the respective forms attached as exhibits to the Closing Checklist, or otherwise
in form and content satisfactory to Administrative Agent, from the tenants and
subtenants as Administrative Agent requires; (iii) evidence satisfactory to
Administrative Agent of Borrower's compliance with the leases; and (iv) evidence
satisfactory to Administrative Agent of the tenants' approval of all matters
requiring their approval.
11.Environmental Compliance/Report. Evidence satisfactory to Administrative
Agent that no portion of the Land is "wetlands" under any applicable Law and
that the Land does not contain and is not within or near any area designated as
a hazardous waste site by any Tribunal, that neither the Property nor any
adjoining property contains or has ever contained any substance classified as
hazardous or toxic (or otherwise regulated, such as, without limitation,
asbestos, radon and/or petroleum products) under any Law or governmental
requirement pertaining to health or the environment, and that neither the
Property nor any use or activity thereon violates or is or could be subject to
any response, remediation, clean‑up or other obligation under any Law or
governmental requirement pertaining to health or the environment including
without limitation, a written report of an environmental assessment of the
Property, made within twelve (12) months prior to the date of this Agreement, by
an engineering firm, and of a scope and in form and content satisfactory to
Administrative Agent, complying with Administrative Agent's established
guidelines, showing that there is no evidence of any such substance which has
been generated, treated, stored, released or disposed of in the Property, and
such additional evidence as may be required by Administrative Agent. All
reports, drafts of reports, and recommendations, whether written or oral, from
such engineering firm shall be made available and communicated to Administrative
Agent.
12.Laws. (a) Evidence satisfactory to Administrative Agent that all applicable
zoning ordinances, restrictive covenants and governmental requirements affecting
the Property permit the use for which the Property is intended and have been or
will be complied with without the existence of any variance, non-complying use,
nonconforming use or other special exception; (b) evidence satisfactory to
Administrative Agent that the Land and Improvements comply and will comply with
all Laws and governmental requirements

4

--------------------------------------------------------------------------------




regarding subdivision and platting and would so comply if the Land and the
Improvements thereon were conveyed as a separate parcel; (c) a true and correct
copy of valid certificates of occupancy for the Improvements, together with all
other consents, licenses, permits and approvals necessary for operation of the
Improvements, all in assignable form (to the extent appropriate) and in full
force and effect; (d) evidence satisfactory to Administrative Agent of
compliance by Borrower and the Property, use and occupancy of the Improvements,
with such other applicable Laws and governmental requirements as Administrative
Agent may request, including all Laws and governmental requirements regarding
access and facilities for handicapped or disabled persons including, without
limitation and to the extent applicable, The Federal Architectural Barriers Act
(42 U.S.C. § 4151 et seq.), The Fair Housing Amendments Act of 1988 (42 U.S.C.
§ 3601 et seq.), The Americans With Disabilities Act of 1990 (42 U.S.C. § 12101
et seq.), The Rehabilitation Act of 1973 (29 U.S.C. § 794), and any applicable
state requirements; and (e) written evidence satisfactory to Administrative
Agent that construction of the Improvements on the Land is permissible under all
federal, state and local statutes, regulations and rulings protecting tidal and
non-tidal wetlands and other environmentally protected areas.
13.Priority. (a) evidence satisfactory to Administrative Agent that prior to and
as of the time the Mortgage was filed for record no mechanic's or materialman's
lien claim or notice, lis pendens, judgment, or other claim or encumbrance
against the Property has been filed for record in the county where the Property
is located or in any other public record which by Law provides notice of claims
or encumbrances regarding the Property; (b) a certificate or certificates of a
reporting service acceptable to Administrative Agent, reflecting the results of
searches made not earlier than ten (10) days prior to the date of this
Agreement, (i) of the central and local Uniform Commercial Code records, showing
no filings against any of the collateral for the Loan or against Borrower
otherwise except as consented to by Administrative Agent; and (ii) if required
by Administrative Agent, of the appropriate judgment and tax lien records,
showing no outstanding judgment or tax lien against Borrower or any Guarantor.
14.Tax and Standby Fee Certificates. Evidence satisfactory to Administrative
Agent (a) of the identity of all taxing authorities and utility districts (or
similar authorities) having jurisdiction over the Property or any portion
thereof; (b) that all taxes, standby fees and any other similar charges have
been paid, including copies of receipts or statements marked "paid" by the
appropriate authority; and (c) that the Land is a separate tax lot or lots with
separate assessment or assessments of the Land and Improvements, independent of
any other land or improvements and that the Land is a separate legally
subdivided parcel.
15.Other Documents. Such other documents and certificates as Administrative
Agent may reasonably request from Borrower, any Guarantor, and any other person
or entity, in form and content satisfactory to Administrative Agent.
16.Borrower Identification Due Diligence. Administrative Agent and each Lender
shall have received all due diligence materials they deem necessary with respect
to verifying Borrower's identity and background information in a manner
satisfactory to each of them.







5

--------------------------------------------------------------------------------




EXHIBIT D


MONTHLY AMORTIZATION SCHEDULE








[Attached]



--------------------------------------------------------------------------------













--------------------------------------------------------------------------------




Loan summary
 
 
 
 
Loan amount
12,500,000


 
 
 
Annual Interest rate
7.00
%
 
 
 
Loan period In years
30


 
 
 
Number of paymenis per year
12


 
 
 
Start date of loan principal repayment
10/1/2012


 
 
 
 
 
 
 
 
 
 
 
 
 
Principal Payment Number
Principal Payment Date
Beginning Balance
Principal Payment
Ending Balance
1
10/1/2012


$
12,500,000.00


$
10,246.15


$12,489,753.85
2
11/1/2012
$
12,489,753.85


$
10,305.91


$12,479,447.94
3
1211/2012
$
12,479,447.94


$
10,366.03


$12,469,081.91
4
1/1/2013
$
12,469,081.91


$
10,426.50


$12,458,655.41
5
211/2013
$
12,458,655.41


$
10,487.32


$12,448,168.09
6
3/1/2013
$
12,448,168.09


$
10,548.50


$12,437,619.59
7
4/1/2013
$
12,437,619.59


$
10,610.03


$12,427,009.56
8
5/1/2013
$
12,427,009.56


$
10,671.92


$12,416,337.63
9
6/1/2013
$
12,416,337.63


$
10,734.18


$12,405,603.46
to
7/1/2013
$
12,405,603.46


$
10,796.79


$12,394,806.67
11
8/1/2013
$
12,394,806.67


$ to,859.77


$12,383,946.89
12
9/1/2013
$
12,383,946.89


$
10,923.12


$12,373,023.77
13
10/1/2013
$
12,373,023.77


$
10,986.84


$12,362,036.93
14
11/1/2013
$
12,362,036.93


$
11,050.93


$12,350,986.00
15
1211/2013
$
12,350,986.00


$
11,115.39


$12,339,870.61
16
1/1/2014
$
12,339,870.61


$
11,180.23


$12,328,690.37
17
211/2014
$
12,328,690.37


$
11,245.45


$12,317,444.92
18
3/1/2014
$
12,317,444.92


$
11,311.05


$12,306,133.87
19
4/1/2014
$
12,306,133.87


$
11,377.03


$12,294,756.84
20
5/1/2014
$
12,294,756.84


$
11,443.40


$12,283,313.45
21
6/1/2014
$
12,283,313.45


$
11,510.15


$12,271,803.30
22
7/1/2014
$
12,271,803.30


$
11,577.29


$12,260,226.00
23
8/1/2014
$
12,260,226.00


$
11,644.83


$12,248,581.18
24
9/1/2014
$
12,248,581.18


$
11,712.76


$
12,236,868.42
25
10/1/2014
$
12,236,868.42


$
11,781.08


$12,225,087.34
26
11/1/2014
$
12,225,087.34


$
11,849.80


$12,213,237.54
27
1211/2014
$
12,213,237.54


$
11,918.93


$12,201,318.61
28
1/1/2015
$
12,201,318.61


$
11,988.45


$12,189,330.16
29
211/2015
$
12,189,330.16


$
12,058.39


$12,177,271.77
30
3/1/2015
$
12,177,271.77


$
12,128.73


$12,165,143.05
31
4/1/2015
$
12,165,143.05


$
12,199.48


$12,152,943.57
32
5/1/2015
$
12,152,943.57


$
12,270.64


$12,140,672.93
33
6/1/2015
$
12,140,672.93


$
12,342.22


$12,128,330.71
34
7/1/2015
$
12,128,330.71


$
12,414.22


$12,115,916.49
35
8/1/2015
$
12,115,916.49


$
12,486.63


$12,103,429.86
36
9/1/2015
$
12,103,429.86


$
12,559.47


$12,090,870.39
37
10/1/2015
$
12,090,810.39


$
12,632.73


$12,078,237.65
38
11/1/2015
$
12,078,237.65


$
12,706.43


$12,065,531.23
39
1211/2015
$
12,065,531.23


$
12,780.55


$12,052,750.68
40
1/1/2016
$
12,052,750.68


$
12,855.10


$12,039,895.58
41
211/2016
$
12,039,895.58


$
12,930.09


$12,026,965.50
42
3/1/2016
$
12,026,965.50


$
13,005.51


$12,013,959.98
43
4/1/2016
$
12,013,959.98


$
13,081.38


$12,000,878.60
44
5/1/2016
$
12,000,878.60


$
13,157.69


$11,987,720.92
45
6/1/2016
$
11,987,720.92


$
13,234.44


$11,974,486.48
46
7/1/2016
$
11,974,486.48


$
13,311.64


$11,961,174.84
47
8/1/2016
$
11,961,174.84


$
13,389.29


$11,947,785.54




--------------------------------------------------------------------------------











--------------------------------------------------------------------------------




EXHIBIT E


INTENTIONALLY OMITTED









--------------------------------------------------------------------------------




EXHIBIT F


ADVANCES




1.Intentionally Omitted.
2.Limit on Advances. Only a single advance shall be made by Lenders under this
Agreement, such Advance to be subject to satisfaction of the conditions
described in this Agreement and to be made as follows:
An initial Advance in the Loan Amount shall be evidenced by the Note and secured
by, among other things, the Mortgage.
3.Conditions to the Advance. As conditions precedent to the Advance hereunder,
if and to the extent required by Administrative Agent, to Administrative Agent's
satisfaction, Borrower must have satisfied the conditions required under this
Agreement, including all of those conditions set forth in Exhibit C and Section
4 below.
4.Conditions to All Advances. As conditions precedent to the Advance, in
addition to all other requirements contained in this Agreement, if and to the
extent required by Administrative Agent, Administrative Agent shall have
received and approved the following:
(i)Evidence satisfactory to Administrative Agent that no Default or any event
which, with the giving of notice or the lapse of time, or both, could become a
Default, exists.
(ii)Evidence satisfactory to Administrative Agent that the representations and
warranties made in the Loan Documents must be true and correct on and as of the
date of each advance and no event shall have occurred or condition or
circumstance shall exist which, if known to Borrower, would render any such
representation or warranty incorrect or misleading.
(iii)To the extent requested by Administrative Agent, a true and complete copy
of each contract to which Borrower is a party, if applicable, for labor,
materials, services and/or other work recently performed at the Property duly
executed and delivered by all parties thereto and effective, and a true and
complete copy of a fully executed copy of each such subcontract or other
contract as Administrative Agent may have requested.
(iv)Evidence satisfactory to Administrative Agent that no mechanic's or
materialmen's lien or other encumbrance has been filed and remain in effect
against the Property, no stop notices shall have been served on Lenders that
have not been bonded by Borrower in a manner and amount satisfactory to
Administrative Agent, and releases or waivers of mechanics' liens and receipted
bills showing payment of all amounts due to all parties who have furnished
materials or services or performed labor of any kind in connection with the
Property.
(v)Evidence satisfactory to Administrative Agent that the Title Insurance has
been endorsed and brought to date in a manner satisfactory to Administrative
Agent to increase the coverage by the amount of each advance through the date of
each such advance with no additional title change or exception not approved by
Administrative Agent.
(vi)Evidence satisfactory to Administrative Agent that the Improvements shall
not have been damaged and not repaired and shall not be the subject of any
pending or threatened condemnation

1

--------------------------------------------------------------------------------




or adverse zoning proceeding.
5.Conditions and Waivers. All conditions precedent to the obligation of Lenders
to make any advance are imposed hereby solely for the benefit of Administrative
Agent and Lenders, and no other party may require satisfaction of any such
condition precedent or be entitled to assume that Lenders will refuse to make
any advance in the absence of strict compliance with such conditions precedent.
No advance shall constitute an approval or acceptance by Administrative Agent of
any construction work, or a waiver of any condition precedent to any further
advance, or preclude Administrative Agent from thereafter declaring the failure
of Borrower to satisfy such condition precedent to be a Default. No waiver by
Administrative Agent of any condition precedent or obligation shall preclude
Administrative Agent from requiring such condition or obligation to be met prior
to making any other advance or from thereafter declaring the failure to satisfy
such condition or obligation to be a Default.









2

--------------------------------------------------------------------------------




EXHIBIT G


SURVEY REQUIREMENTS




1.Requirements. The Survey shall be made in accordance with, and meet the
requirements of, the certification below by a registered professional engineer
or registered professional land surveyor. The description shall be a single
metes and bounds perimeter description of the entire Land, and a separate metes
and bounds description of the perimeter of each constituent tract or parcel out
of the Land. The total acreage and square footage of the Land and each
constituent tract or parcel of the Land shall be certified. If the Land has been
recorded on a map or plat as part of an abstract or subdivision, all survey
lines must be shown, and all lot and block lines (with distances and bearings)
and numbers, must be shown. The date of any revisions subsequent to the initial
survey prepared pursuant to these requirements must also be shown.
2.Certification. The certification for the property description and the map or
plat shall be addressed to Administrative Agent for Lenders, Borrower and the
Title Company, signed by the surveyor (a registered professional land surveyor
or registered professional engineer), bearing current date, registration number,
and seal, and shall be in the following form or its substantial equivalent:
This is to certify to Bank of America, N.A., as Administrative Agent for certain
Lenders, _________________________, as Borrower and, _________________________,
as the Title Company that this map or plat and the survey on which it is based
were made in accordance with the "Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys" jointly established and adopted by ALTA and NSPS
in 2005, and include optional items 1, 2, 4 (in square feet or acres), 6, 8, 10,
11(b), 16, 17, 18, and if buildings are located on the land, optional items
7(a), 7(b)(1), 7(b)(2) and 9 of Table A thereof. Pursuant to the Accuracy
Standards as adopted by ALTA and NSPS and in effect on the date of this
certification, the undersigned further certifies that in my professional
opinion, as a land surveyor registered in the State of ____________, the maximum
Relative Positional Accuracy resulting from the measurements made on the survey
does not exceed the Allowable Relative Positional Accuracy for Measurements
Controlling Land Boundaries on ALTA/ACSM Land Title Surveys (0.07 feet or 20 mm
+ 50 ppm). The undersigned additionally certifies that (a) this survey was made
on the ground under my supervision; (b) I have received and examined a copy of
the Title Insurance Commitment No. _______________ issued by the Title Company
as well as a copy of each instrument listed therein, and the subject land and
each tract or parcel thereof described in this survey is the same land as
described in the Title Commitment; (c) if the subject land consists of two or
more tracts or parcels having common boundaries, those tracts and parcels are
contiguous along the common boundaries; (d) the subject land and each tract or
parcel thereof has a tax map designation separate and distinct from that of any
other land and the subject land and each tract or parcel thereof is a separate,
legally subdivided parcel; (e) this survey correctly shows all matters of
record, (and to the extent they can be located, their location and dimensions)
of which I have been advised affecting the subject land according to the legal
description in such matters (with instrument, book, and page number indicated);
(f) except as shown on this survey, no part of the subject land is located in a
100‑year Flood Plain or in an identified "flood prone area", as defined pursuant
to the Flood Disaster Protection Act of 1973, as amended, as reflected by Flood
Insurance Rate Map Panel #____________ dated _______________, which such map
panel covers the area in which the Property is situated and this survey
correctly indicates the zone designation of any area as being in the 100-year
Flood Plain or "flood prone area"; (g) to the best of my knowledge, this survey
shows the relation of and distance of all substantial, visible buildings,
sidewalks and other improvements to easements and setback lines; and (h) to the
best of my knowledge, except as shown on this survey, neither the subject land
nor any

1

--------------------------------------------------------------------------------




tract or parcel thereof serves any adjoining land for drainage, utilities, or
ingress or egress.







2

--------------------------------------------------------------------------------




EXHIBIT H


INTENTIONALLY OMITTED









3

--------------------------------------------------------------------------------




EXHIBIT I


LEASING AND TENANT MATTERS




Borrower and Lenders agree as follows:
1.Approved Leases. Borrower shall not enter into any tenant lease of space in
the Improvements unless satisfactory to or deemed satisfactory to Administrative
Agent prior to execution. Borrower's standard form of tenant lease, and any
revisions thereto, must have the prior written approval of Administrative Agent.
Any tenant lease shall be "deemed" satisfactory to Administrative Agent that (a)
is either on the standard form lease approved by Administrative Agent, with no
deviations except as satisfactory to Administrative Agent or on the standard
lease form of a national retailer which contains no provisions materially more
adverse to landlord than the provisions of the lease form approved by
Administrative Agent; (b) is entered into in the ordinary course of business
with a bona fide unrelated third party tenant, and Borrower, acting in good
faith and exercising due diligence, has determined that the tenant is
financially capable of performing its obligations under the lease; (c) is
received by Administrative Agent (together with each guarantee thereof (if any)
and financial information regarding the tenant and each guarantor (if any)
received by Borrower) within fifteen (15) days after execution; (d) reflects an
arms‑length transaction at then current market rate for comparable space; (e)
contains no right to purchase the Property, or any present or future interest
therein; (f) does not cover in excess of 5,000 square feet of rentable area of
the concourse area of the Improvements; and (g) is expressly subordinate to the
Mortgage. Borrower shall provide to Administrative Agent a correct and complete
copy of each tenant lease, including any exhibits, and each guarantee thereof
(if any), prior to execution unless the lease in question is reasonably
satisfactory to Administrative Agent under the foregoing requirements. Borrower
shall, throughout the term of this Agreement, pay all reasonable costs incurred
by Administrative Agent in connection with Administrative Agent's review and
approval of tenant leases and each guarantee thereof (if any), including
reasonable attorneys' fees and costs.
2.Effect of Lease Approval. No approval of any lease by Administrative Agent
shall be for any purpose other than to protect Lenders' security, and to
preserve Lenders' rights under the Loan Documents. No approval by Administrative
Agent shall result in a waiver of any default of Borrower. In no event shall any
approval by Administrative Agent of a lease be a representation of any kind,
with regard to the lease or its adequacy or enforceability, or the financial
capacity of any tenant or guarantor.
3.Representations Concerning Leases. Borrower represents and warrants to
Administrative Agent and Lenders that Borrower has delivered to Administrative
Agent a true and correct copy of all tenant leases and each guarantee thereof
(if any), affecting any part of the Improvements, together with an accurate and
complete rent roll for the Project, and no such lease or guarantee contains any
option to purchase all or any portion of the Property or any interest therein or
contains any right of first refusal relating to any sale of the Property or any
portion thereof or interest therein.
4.Delivery of Leasing Information and Documents. Borrower shall promptly (a)
deliver to Administrative Agent such quarterly rent rolls, leasing schedules and
reports, operating statements, financial statements for tenants other than
residential tenants with a lease term for less than one year and other
information regarding tenants and prospective tenants or other leasing
information as Administrative Agent from time to time may request, and (b)
obtain and deliver to Administrative Agent such estoppel certificates and
subordination and attornment agreements executed by such tenants (and
guarantors, if any) in the respective forms attached as exhibits to the Closing
Checklist, or otherwise in such forms as Administrative Agent from time to time
may reasonably require.
5.Income from the Property. Borrower shall first apply all income from leases,
and all

1

--------------------------------------------------------------------------------




other income derived from the Property, to pay costs and expenses associated
with the ownership, maintenance, development, operating, and marketing of the
Land and Improvements, including all amounts then required to be paid under the
Loan Documents, before using or applying such income for any other purpose.
6.Compliance and Default. As additional conditions to Lenders' obligations under
this Agreement, all tenants having the right to do so must approve all plans and
all changes thereto, the construction of the Improvements, and all other aspects
of the Project requiring tenants' approval. A default by Borrower under or any
failure by Borrower to satisfy any of the conditions of a lease shall constitute
a Default under this Agreement. Borrower shall promptly notify Administrative
Agent in writing of any failure by any party to perform any material obligation
under any lease, any event or condition which would permit a tenant to terminate
or cancel a lease, or any notice given by a tenant with respect to the
foregoing, specifying in each case the action Borrower has taken or will take
with respect thereto.





2

--------------------------------------------------------------------------------




EXHIBIT J


INTENTIONALLY OMITTED









--------------------------------------------------------------------------------




EXHIBIT K


INTENTIONALLY OMITTED











--------------------------------------------------------------------------------




EXHIBIT L


ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (this "Assignment") is dated as of the Effective
Date set forth below and is entered into by and between _________________
("Assignor") and ____________________ ("Assignee"). Capitalized terms used but
not defined herein shall have the meanings given to them in the Loan Agreement
identified below (the "Loan Agreement"), receipt of a copy of which is hereby
acknowledged by Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment as if set forth herein in full.
For an agreed consideration, Assignor hereby irrevocably sells and assigns to
Assignee, and Assignee hereby irrevocably purchases and assumes from Assignor,
subject to and in accordance with the Standard Terms and Conditions and the Loan
Agreement, as of the Effective Date inserted by Administrative Agent as
contemplated below, (i) all of Assignor's rights and obligations as a Lender
under the Loan Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of Assignor
under the respective facilities identified below (including, without limitation,
Guarantees), and (ii) to the extent permitted to be assigned under applicable
Law, all claims, suits, causes of action and any other right of Assignor (in its
capacity as a Lender) against any person, whether known or unknown, arising
under or in connection with the Loan Agreement, any other documents or
instruments delivered pursuant thereto or in any way based on or related to any
of the foregoing, including, but not limited to contract claims, tort claims,
malpractice claims, statutory claims and all other claims at Law or in equity,
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the "Assigned Interest").
Such sale and assignment is without recourse to Assignor and, except as
expressly provided in this Assignment, without representation or warranty by
Assignor.
1.
Assignor: _________________________

2.
Assignee: _________________________[, an Affiliate/Approved Fund of
_____________]

3.
Borrower(s): ______________________________

4.
Administrative Agent: _________________________, as administrative agent under
the Loan Agreement

5.
Loan Agreement: The Loan Agreement, dated as of _______________, among
_________________________, Lenders parties thereto, [and] Bank of America, N.A.,
as Administrative Agent[, and the other agents parties thereto]

6.
Assigned Interest:

Aggregate Amount
of Commitment/ 
Loans for all Lenders
Amount of
Commitment/ 
Loans Assigned
Percentage Assigned 
of Commitment/Loans
$____________
$____________
__________%



Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE

1

--------------------------------------------------------------------------------




REGISTER THEREFOR.]
The terms set forth in this Assignment are hereby agreed to:

2

--------------------------------------------------------------------------------




ASSIGNOR:


_________________________




By    
Name:
Title:




ASSIGNEE:


_________________________




By    
Name:
Title:
[CONSENTED TO AND] ACCEPTED:


BANK OF AMERICA, N.A., as Administrative Agent




By    
Name:
Title:




[CONSENTED TO]:


_________________________




By    
Name:
Title:







3

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION




1.    Representations and Warranties.
1.1.    Assignor. Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Loan Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents, or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other person of any of their respective obligations under any
Loan Document.
1.2.    Assignee. Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Loan Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Loan Agreement (subject to receipt of such consents
as may be required under the Loan Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Loan Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section __ thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision independently and without reliance on Administrative Agent
or any other Lender to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and (v)
if it is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by Assignee; and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
1.3    Assignee's Address for Notices, etc. Attached hereto as Schedule 1 is all
contact information, address, account and other administrative information
relating to Assignee.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to Assignee whether such amounts
have accrued prior to or on or after the Effective Date. Assignor and Assignee
shall make all appropriate adjustments in payments by Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
Assignment directly between themselves.
3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed

1

--------------------------------------------------------------------------------




counterpart of this Assignment. This Assignment shall be governed by, and
construed in accordance with, the Law of the State of ____________________
[confirm that choice of law provision parallels the Loan Agreement].





2

--------------------------------------------------------------------------------




SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION


ADMINISTRATIVE DETAILS


(Assignee to list names of credit contacts, addresses, phone and
facsimile numbers, electronic mail addresses and account and payment
information)




(a)
LIBOR Lending Office:

Assignee name:
Bank of America, N.A.

Address:
One Bryant Park, 35th Floor
New York, New York 10036

Attention:
Mr. Gregory Egli

Telephone:
646-855-2630

Facsimile:
212-293-8197

Electronic Mail:
gregory.w.egli@baml.com



(b)
Domestic Lending Office:

Assignee name:
Bank of America, N.A.

Address:
One Bryant Park, 35th Floor
New York, New York 10036

Attention:
Mr. Peter Panagoulias

Telephone:
646-855-2667

Facsimile:
212-855-2209

Electronic Mail:
peter.e.panagoulias@baml.com



(c)
Notice Address:

Assignee name:
Bank of America, N.A.

Address:
One Bryant Park, 35th Floor
New York, New York 10036

Attention:
Mr. Gregory Egli

Telephone:
646-855-2630

Facsimile:
212-293-8197

Electronic Mail:
gregory.w.egli@baml.com



(d)
Payment Instructions:

ABA #:
026-009-593

GL #:
1366211723000

Account Name:
GA Incoming Wire Account

Reference:
125 Main Street Associates #01980764

Attention:
Keva Russell








1

--------------------------------------------------------------------------------




EXHIBIT M


NOTE




$____________    ____________, 20___


FOR VALUE RECEIVED, _________________________ ("Borrower", whether one or more)
hereby promises to pay to the order of [_________________________ ("Lender")
under that certain Loan Agreement (defined below) among Borrower,] Bank of
America N.A., a national banking association and administrative agent (together
with any and all of its successors and assigns, "Administrative Agent") for the
benefit of Lenders from time to time a party to that certain Loan Agreement (the
"Loan Agreement") [dated ____________, 20__] of even date herewith, without
offset, in immediately available funds in lawful money of the United States of
America, at Administrative Agent's Office as defined in the Loan Agreement, the
principal sum of _________________________ DOLLARS ($____________) (or the
unpaid balance of all principal advanced against this Note, if that amount is
less), together with interest on the unpaid principal balance of this Note from
day to day outstanding as hereinafter provided.
1.Note; Interest; Payment Schedule and Maturity Date. This Note is one of the
Notes referred to in Loan Agreement and is entitled to the benefits thereof. The
entire principal balance of this Note then unpaid shall be due and payable at
the times as set forth in the Loan Agreement. Accrued unpaid interest shall be
due and payable at the times and at the interest rate as set forth in the Loan
Agreement until all principal and accrued interest owing on this Note shall have
been fully paid and satisfied. Any amount not paid when due and payable
hereunder shall, to the extent permitted by applicable Law, bear interest and if
applicable a late charge as set forth in the Loan Agreement.
2.Security; Loan Documents. The security for this Note includes an Open End
Mortgage, Assignment of Leases and Rents and Security Agreement in the amount of
$[____________] (which, as it may have been or may be amended, restated,
modified or supplemented from time to time, is herein called the "Mortgage")
dated ____________, 20___ from Borrower to Administrative Agent covering certain
property in Westport, ____________ County, Connecticut described therein (the
"Property"). This Note, the Mortgage, the Loan Agreement and all other documents
now or hereafter securing, guaranteeing or executed in connection with the loan
evidenced by this Note (the "Loan"), are, as the same have been or may be
amended, restated, modified or supplemented from time to time, herein sometimes
called individually a "Loan Document" and together the "Loan Documents".
3.Defaults.
(a)It shall be a default ("Default") under this Note and each of the other Loan
Documents if (i) any principal, interest or other amount of money due under this
Note is not paid in full when due, regardless of how such amount may have become
due; (ii) any covenant, agreement, condition, representation or warranty herein
or in any other Loan Documents is not fully and timely performed, observed or
kept; or (iii) there shall occur any default or event of default under the
Mortgage or any other Loan Document. Upon the occurrence of a Default,
Administrative Agent on behalf of Lenders shall have the rights to declare the
unpaid principal balance and accrued but unpaid interest on this Note, and all
other amounts due hereunder and under the other Loan Documents, at once due and
payable (and upon such declaration, the same shall be at once due and payable),
to foreclose any liens and security interests securing payment hereof and to
exercise any of its other rights, powers and remedies under this Note, under any
other Loan Document, or at Law or in equity.
(b)All of the rights, remedies, powers and privileges (together, "Rights") of

1

--------------------------------------------------------------------------------




Administrative Agent on behalf of Lenders provided for in this Note and in any
other Loan Document are cumulative of each other and of any and all other Rights
at Law or in equity. The resort to any Right shall not prevent the concurrent or
subsequent employment of any other appropriate Right. No single or partial
exercise of any Right shall exhaust it, or preclude any other or further
exercise thereof, and every Right may be exercised at any time and from time to
time. No failure by Administrative Agent or Lenders to exercise, nor delay in
exercising any Right, including but not limited to the right to accelerate the
maturity of this Note, shall be construed as a waiver of any Default or as a
waiver of any Right. Without limiting the generality of the foregoing
provisions, the acceptance by Lender from time to time of any payment under this
Note which is past due or which is less than the payment in full of all amounts
due and payable at the time of such payment, shall not (i) constitute a waiver
of or impair or extinguish the right of Administrative Agent or Lenders to
accelerate the maturity of this Note or to exercise any other Right at the time
or at any subsequent time, or nullify any prior exercise of any such Right, or
(ii) constitute a waiver of the requirement of punctual payment and performance
or a novation in any respect.
(c)If any holder of this Note retains an attorney in connection with any Default
or at maturity or to collect, enforce or defend this Note or any other Loan
Document in any lawsuit or in any probate, reorganization, bankruptcy,
arbitration or other proceeding, or if Borrower sues any holder in connection
with this Note or any other Loan Document and does not prevail, then Borrower
agrees to pay to each such holder, in addition to principal, interest and any
other sums owing to Lenders hereunder and under the other Loan Documents, all
costs and expenses incurred by such holder in trying to collect this Note or in
any such suit or proceeding, including, without limitation, attorneys' fees and
expenses, investigation costs and all court costs, whether or not suit is filed
hereon, whether before or after the Maturity Date, or whether in connection with
bankruptcy, insolvency or appeal, or whether collection is made against Borrower
or any guarantor or endorser or any other person primarily or secondarily liable
hereunder.
4.Heirs, Successors and Assigns. The terms of this Note and of the other Loan
Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents. As further provided in the Loan Agreement, a
Lender may, at any time, sell, transfer, or assign all or a portion of its
interest in this Note, the Mortgage and the other Loan Documents, as set forth
in the Loan Agreement.
5.General Provisions. Time is of the essence with respect to Borrower's
obligations under this Note. If more than one person or entity executes this
Note as Borrower, all of said parties shall be jointly and severally liable for
payment of the indebtedness evidenced hereby. Borrower and all sureties,
endorsers, guarantors and any other party now or hereafter liable for the
payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that neither
Administrative Agent nor any Lender shall be required first to institute suit or
exhaust its remedies hereon against Borrower or others liable or to become
liable hereon or to perfect or enforce its rights against them or any security
herefor; (d) consent to any extensions or postponements of time of payment of
this Note for any period or periods of time and to any partial payments, before
or after maturity, and to any other indulgences with respect hereto, without
notice thereof to any of them; and (e) submit (and waive all rights to object)
to non‑exclusive personal jurisdiction of any state or federal court sitting in
the city and county, and venue in the city or county, in which payment is to be
made as specified in the first paragraph of Page 1 of this Note, for the
enforcement of any and all obligations under this Note and the Loan Documents;
(f)

2

--------------------------------------------------------------------------------




waive the benefit of all homestead and similar exemptions as to this Note; (g)
agree that their liability under this Note shall not be affected or impaired by
any determination that any security interest or lien taken by Lender to secure
this Note is invalid or unperfected; and (h) hereby subordinate any and all
rights against Borrower and any of the security for the payment of this Note,
whether by subrogation, agreement or otherwise, until this Note is paid in full.
A determination that any provision of this Note is unenforceable or invalid
shall not affect the enforceability or validity of any other provision and the
determination that the application of any provision of this Note to any person
or circumstance is illegal or unenforceable shall not affect the enforceability
or validity of such provision as it may apply to other persons or circumstances.
This Note may not be amended except in a writing specifically intended for such
purpose and executed by the party against whom enforcement of the amendment is
sought. Captions and headings in this Note are for convenience only and shall be
disregarded in construing it. THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW (WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.
6.Notices. Any notice, request, or demand to or upon Borrower or Lender shall be
deemed to have been properly given or made when delivered in accordance with the
Loan Agreement.
7.No Usury. It is expressly stipulated and agreed to be the intent of Borrower,
Administrative Agent and all Lenders at all times to comply with applicable
state Law or applicable United States federal Law (to the extent that it permits
a Lender to contract for, charge, take, reserve, or receive a greater amount of
interest than under state Law) and that this Section shall control every other
covenant and agreement in this Note and the other Loan Documents. If applicable
state or federal Law should at any time be judicially interpreted so as to
render usurious any amount called for under this Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Loan, or if Administrative Agent's exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrower results in
Borrower having paid any interest in excess of that permitted by applicable Law,
then it is Administrative Agent's and each Lender's express intent that all
excess amounts theretofore collected by Administrative Agent or any Lender shall
be credited on the principal balance of this Note and all other indebtedness and
the provisions of this Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable Law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Lenders for the use, forbearance, or detention of the Loan shall, to
the extent permitted by applicable Law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
maximum lawful rate from time to time in effect and applicable to the Loan for
so long as the Loan is outstanding.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.




[Remainder of page intentionally left blank]



3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
date first above written.
125 MAIN STREET ASSOCIATES LLC, a Connecticut limited liability company


By:
Acadia Westport LLC, its managing member





By    
Robert Masters
Senior Vice President
 






4

--------------------------------------------------------------------------------




EXHIBIT N


SCHEDULE OF LENDERS AND OTHER PARTIES






BANK OF AMERICA, N.A., as Administrative Agent:
Notices:
Bank of America, N.A.
One Bryant Park, 35th Floor
New York, New York 10036
Attention:    Mr. Gregory Egli
Telephone:    646-855-2630
Facsimile:    212-293-8197
Email:    gregory.w.egli@baml.com


Payment Instructions:
ABA #:    026-009-593
GL #:    1366211723000
Account Name:    GA Incoming Wire Account
Reference:    125 Main Street Associates #01980764
Attention:    Keva Russell




BANK OF AMERICA, N.A., as Lender:
Commitment Amount:
$16,000,000

Pro Rata Share:
100%



Domestic and LIBOR Lending Office:
Bank of America, N.A.
One Bryant Park, 35th Floor
New York, New York 10036
Attention:    Mr. Peter Panagoulias
Telephone:    646-855-2667
Facsimile:    212-855-2209
Email:    peter.e.panagoulias@baml.com


Notices:
Bank of America, N.A.
One Bryant Park, 35th Floor
New York, New York 10036
Attention:    Mr. Gregory Egli
Telephone:    646-855-2630
Facsimile:    212-293-8197
Email:    gregory.w.egli@baml.com

1

--------------------------------------------------------------------------------






Payment Instructions:
ABA #:    026-009-593
GL #:    1366211723000
Account Name:    GA Incoming Wire Account
Reference:    125 Main Street Associates #01980764
Attention:    Keva Russell







2

--------------------------------------------------------------------------------




EXHIBIT O


SWAP CONTRACTS




1.Swap Documentation. Within the timeframes required by Lender and Swap
Counterparty, Borrower shall deliver to Swap Counterparty the following
documents and other items, executed and acknowledged as appropriate, all in form
and substance satisfactory to Lender and Swap Counterparty: (a) Master Agreement
in the form published by the International Swaps and Derivatives Association,
Inc. and related schedule in the form agreed upon between Borrower (or its
Affiliate) and Swap Counterparty; (b) a confirmation under the foregoing, if
applicable; (c) a Guaranty; (d) if Borrower (or its Affiliate) is anything other
than a natural person, evidence of due authorization to enter into transactions
under the foregoing Swap Contract with Swap Counterparty, together with evidence
of due authorization and execution of any Swap Contract; and such other title
endorsements, documents, instruments and agreements as Lender and Swap
Counterparty may require to evidence satisfaction of the conditions set forth in
this Section, including a swap endorsement to Lender's title policy in form and
substance satisfactory to Lender.
2.Conveyance and Security Interest. To secure Borrower's Obligations, Borrower
hereby transfers, assigns and transfers to Lender, and grants to Lender a
security interest in, all of Borrower's right, title and interest, but not its
obligations, duties or liabilities for any breach, in, under and to the Swap
Contract, any and all amounts received by Borrower in connection therewith or to
which Borrower is entitled thereunder, and all proceeds of the foregoing. All
amounts payable to Borrower under the Swap Contract shall be paid to Lender and
shall be applied to pay interest or other amounts under the Loan.
3.Intentionally Omitted.
4.Cross-Default. It shall be a Default under this Agreement if any default
(beyond any applicable notice or cure periods) occurs as defined under any Swap
Contract as to which Borrower (or its Affiliate) is the Defaulting Party, or if
any Termination Event occurs under any Swap Contract as to which Borrower (or
its Affiliate) is an Affected Party. As used in this Section, the terms
"Defaulting Party", "Termination Event" and "Affected Party" have the meanings
ascribed to them in the Swap Contract.
5.Remedies; Cure Rights. In addition to any and all other remedies to which
Lender and Swap Counterparty are entitled at law or in equity, Swap Counterparty
shall have the right, to the extent so provided in any Swap Contract or any
Master Agreement relating thereto, (a) to declare an event of default,
termination event or other similar event thereunder and to designate an Early
Termination Date as defined under the Master Agreement, and (b) to determine net
termination amounts in accordance with the Swap Contract and to setoff amounts
between Swap Contracts. Lender shall have the right at any time (but shall have
no obligation) to take in its name or in the name of Borrower (or its Affiliate)
such action as Lender may at any time determine to be necessary or advisable to
cure any default under any Swap Contract or to protect the rights of Borrower
(or its Affiliate) or Swap Counterparty thereunder; provided, however, that
before the occurrence of a Default under this Agreement, Lender shall give prior
written notice to Borrower before taking any such action. For this purpose,
Borrower hereby constitutes Lender its true and lawful attorney-in-fact with
full power of substitution, which power of attorney is coupled with an interest
and irrevocable, to exercise, at the election of Lender, any and all rights and
remedies of Borrower (or its Affiliate) under the Swap Contract, including
making any payments thereunder and consummating any transactions contemplated
thereby, and to take any action that Lender may deem proper in order to collect,
assert or enforce any claim, right or title, in and to the Swap Contract hereby
assigned and conveyed, and generally to take any and all such action in relation
thereto as Lender shall deem advisable. Lender shall not incur any

1

--------------------------------------------------------------------------------




liability if any action so taken by Lender or on its behalf shall prove to be
inadequate or invalid. Borrower expressly understands and agrees that Lender is
not hereby assuming any duties or obligations of Borrower (or its Affiliate) to
make payments to Swap Counterparty under any Swap Contract or under any other
Loan Document. Such payment duties and obligations remain the responsibility of
Borrower (or its Affiliate) notwithstanding any language in this Agreement.







2

--------------------------------------------------------------------------------




NOTE




$12,500,000    September 30, 2011


FOR VALUE RECEIVED, 125 MAIN STREET ASSOCIATES LLC ("Borrower", whether one or
more) hereby promises to pay to the order of Bank of America, N.A. ("Lender")
under that certain Loan Agreement (defined below) among Borrower, Bank of
America N.A., a national banking association and administrative agent (together
with any and all of its successors and assigns, "Administrative Agent") for the
benefit of Lenders from time to time a party to that certain Loan Agreement (the
"Loan Agreement") dated of even date herewith, without offset, in immediately
available funds in lawful money of the United States of America, at
Administrative Agent's Office as defined in the Loan Agreement, the principal
sum of Twelve Million Five Hundred Thousand and No/100 Dollars ($12,500,000) (or
the unpaid balance of all principal advanced against this Note, if that amount
is less), together with interest on the unpaid principal balance of this Note
from day to day outstanding as hereinafter provided.
1.Note; Interest; Payment Schedule and Maturity Date. This Note is one of the
Notes referred to in Loan Agreement and is entitled to the benefits thereof. The
entire principal balance of this Note then unpaid shall be due and payable at
the times as set forth in the Loan Agreement. Accrued unpaid interest shall be
due and payable at the times and at the interest rate as set forth in the Loan
Agreement until all principal and accrued interest owing on this Note shall have
been fully paid and satisfied. Any amount not paid when due and payable
hereunder shall, to the extent permitted by applicable Law, bear interest and if
applicable a late charge as set forth in the Loan Agreement.
2.Security; Loan Documents. The security for this Note includes an Open End
Mortgage, Assignment of Leases and Rents and Security Agreement in the amount of
$12,500,000 (which, as it may have been or may be amended, restated, modified or
supplemented from time to time, is herein called the "Mortgage") dated as of the
date hereof from Borrower to Administrative Agent covering certain property in
Westport, Fairfield County, Connecticut described therein (the "Property"). This
Note, the Mortgage, the Loan Agreement and all other documents now or hereafter
securing, guaranteeing or executed in connection with the loan evidenced by this
Note (the "Loan"), are, as the same have been or may be amended, restated,
modified or supplemented from time to time, herein sometimes called individually
a "Loan Document" and together the "Loan Documents".
3.Defaults.
(a)It shall be a default ("Default") under this Note and each of the other Loan
Documents if (i) any principal, interest or other amount of money due under this
Note is not paid in full when due, regardless of how such amount may have become
due; (ii) any covenant, agreement, condition, representation or warranty herein
or in any other Loan Documents is not fully and timely performed, observed or
kept; or (iii) there shall occur any default or event of default under the
Mortgage or any other Loan Document. Upon the occurrence of a Default,
Administrative Agent on behalf of Lenders shall have the rights to declare the
unpaid principal balance and accrued but unpaid interest on this Note, and all
other amounts due hereunder and under the other Loan Documents, at once due and
payable (and upon such declaration, the same shall be at once due and payable),
to foreclose any liens and security interests securing payment hereof and to
exercise any of its other rights, powers and remedies under this Note, under any
other Loan Document, or at Law or in equity.
(b)All of the rights, remedies, powers and privileges (together, "Rights") of
Administrative Agent on behalf of Lenders provided for in this Note and in any
other Loan Document are

1

--------------------------------------------------------------------------------




cumulative of each other and of any and all other Rights at Law or in equity.
The resort to any Right shall not prevent the concurrent or subsequent
employment of any other appropriate Right. No single or partial exercise of any
Right shall exhaust it, or preclude any other or further exercise thereof, and
every Right may be exercised at any time and from time to time. No failure by
Administrative Agent or Lenders to exercise, nor delay in exercising any Right,
including but not limited to the right to accelerate the maturity of this Note,
shall be construed as a waiver of any Default or as a waiver of any Right.
Without limiting the generality of the foregoing provisions, the acceptance by
Lender from time to time of any payment under this Note which is past due or
which is less than the payment in full of all amounts due and payable at the
time of such payment, shall not (i) constitute a waiver of or impair or
extinguish the right of Administrative Agent or Lenders to accelerate the
maturity of this Note or to exercise any other Right at the time or at any
subsequent time, or nullify any prior exercise of any such Right, or (ii)
constitute a waiver of the requirement of punctual payment and performance or a
novation in any respect.
(c)If any holder of this Note retains an attorney in connection with any Default
or at maturity or to collect, enforce or defend this Note or any other Loan
Document in any lawsuit or in any probate, reorganization, bankruptcy,
arbitration or other proceeding, or if Borrower sues any holder in connection
with this Note or any other Loan Document and does not prevail, then Borrower
agrees to pay to each such holder, in addition to principal, interest and any
other sums owing to Lenders hereunder and under the other Loan Documents, all
costs and expenses incurred by such holder in trying to collect this Note or in
any such suit or proceeding, including, without limitation, attorneys' fees and
expenses, investigation costs and all court costs, whether or not suit is filed
hereon, whether before or after the Maturity Date, or whether in connection with
bankruptcy, insolvency or appeal, or whether collection is made against Borrower
or any guarantor or endorser or any other person primarily or secondarily liable
hereunder.
4.Heirs, Successors and Assigns. The terms of this Note and of the other Loan
Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties. The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents. As further provided in the Loan Agreement, a
Lender may, at any time, sell, transfer, or assign all or a portion of its
interest in this Note, the Mortgage and the other Loan Documents, as set forth
in the Loan Agreement.
5.General Provisions. Time is of the essence with respect to Borrower's
obligations under this Note. If more than one person or entity executes this
Note as Borrower, all of said parties shall be jointly and severally liable for
payment of the indebtedness evidenced hereby. Borrower and all sureties,
endorsers, guarantors and any other party now or hereafter liable for the
payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that neither
Administrative Agent nor any Lender shall be required first to institute suit or
exhaust its remedies hereon against Borrower or others liable or to become
liable hereon or to perfect or enforce its rights against them or any security
herefor; (d) consent to any extensions or postponements of time of payment of
this Note for any period or periods of time and to any partial payments, before
or after maturity, and to any other indulgences with respect hereto, without
notice thereof to any of them; and (e) submit (and waive all rights to object)
to non‑exclusive personal jurisdiction of any state or federal court sitting in
the city and county, and venue in the city or county, in which payment is to be
made as specified in the first paragraph of Page 1 of this Note, for the
enforcement of any and all obligations under this Note and the Loan Documents;
(f) waive the benefit of all homestead and similar exemptions as to this Note;
(g) agree that their liability under

2

--------------------------------------------------------------------------------




this Note shall not be affected or impaired by any determination that any
security interest or lien taken by Lender to secure this Note is invalid or
unperfected; and (h) hereby subordinate any and all rights against Borrower and
any of the security for the payment of this Note, whether by subrogation,
agreement or otherwise, until this Note is paid in full. A determination that
any provision of this Note is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Note to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances. This Note may not
be amended except in a writing specifically intended for such purpose and
executed by the party against whom enforcement of the amendment is sought.
Captions and headings in this Note are for convenience only and shall be
disregarded in construing it. THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW (WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.
6.Notices. Any notice, request, or demand to or upon Borrower or Lender shall be
deemed to have been properly given or made when delivered in accordance with the
Loan Agreement.
7.No Usury. It is expressly stipulated and agreed to be the intent of Borrower,
Administrative Agent and all Lenders at all times to comply with applicable
state Law or applicable United States federal Law (to the extent that it permits
a Lender to contract for, charge, take, reserve, or receive a greater amount of
interest than under state Law) and that this Section shall control every other
covenant and agreement in this Note and the other Loan Documents. If applicable
state or federal Law should at any time be judicially interpreted so as to
render usurious any amount called for under this Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Loan, or if Administrative Agent's exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrower results in
Borrower having paid any interest in excess of that permitted by applicable Law,
then it is Administrative Agent's and each Lender's express intent that all
excess amounts theretofore collected by Administrative Agent or any Lender shall
be credited on the principal balance of this Note and all other indebtedness and
the provisions of this Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable Law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Lenders for the use, forbearance, or detention of the Loan shall, to
the extent permitted by applicable Law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
maximum lawful rate from time to time in effect and applicable to the Loan for
so long as the Loan is outstanding.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.




[Remainder of page intentionally left blank]







3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
date first above written.
125 MAIN STREET ASSOCIATES LLC, a Connecticut limited liability company


By:
Acadia Westport LLC, its managing member





By /s/ Robert Masters     
Robert Masters
Senior Vice President





--------------------------------------------------------------------------------




GUARANTY AGREEMENT




THIS GUARANTY AGREEMENT (this "Guaranty") is made as of the 30th day of
September, 2011 by ACADIA STRATEGIC OPPORTUNITY FUND III LLC, a Delaware limited
liability company ("Guarantor"), in favor of BANK OF AMERICA, N.A., a national
banking association (in its individual capacity and not as administrative agent,
"BofA"), as Administrative Agent (in such capacity and together with its
successors and assigns in such capacity, "Administrative Agent") for Lenders (as
defined below).
Preliminary Statements
BofA and 125 Main Street Associates LLC, a Connecticut limited liability company
("Borrower"), have entered into, are entering into concurrently herewith, or
contemplate entering into, that certain Loan Agreement dated as of the date
hereof (herein called, as it may hereafter be modified, supplemented, restated,
extended, or renewed and in effect from time to time, the "Loan Agreement"),
which Loan Agreement sets forth the terms and conditions of certain loans
(collectively, the "Loan") by BofA and certain other lenders (BofA and such
other entities as may become lenders in accordance with the terms of the Loan
Agreement, collectively, "Lenders") to Borrower for with respect to land located
in the Town of Westport, Fairfield County, Connecticut as more particularly
described in the Loan Agreement and identified therein as the Land and the
Improvements thereon.
A condition precedent to Lenders' obligation to make the Loan to Borrower is
Guarantor's execution and delivery to Administrative Agent of this Guaranty.
The Loan is, or will be, evidenced by one or more notes executed by Borrower
pursuant to the Loan Agreement and payable to the order of Lenders in the
aggregate principal face amount of $12,500,000 (such note, as it may hereafter
be renewed, extended, supplemented, increased or modified and in effect from
time to time, and all other notes given in substitution therefor, or in
modification, renewal, or extension thereof, in whole or in part, is herein
called the "Note").
Borrower and BofA may from time to time enter into one or more "Swap Contracts"
as defined in the Loan Agreement.
Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement. This Guaranty is one of the
Loan Documents described in the Loan Agreement.
Statement of Agreements
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and as a material inducement to Lenders to extend credit to
Borrower, Guarantor hereby guarantees to Administrative Agent and Lenders the
prompt and full payment and performance of the indebtedness and obligations
described below in this Guaranty (collectively called the "Guaranteed
Obligations"), this Guaranty being upon the following terms and conditions:
1.Guaranty of Payment. Guarantor hereby jointly and severally, unconditionally
and irrevocably guarantees to Administrative Agent and Lenders the punctual
payment when due, whether by lapse of time, by acceleration of maturity, or
otherwise, of (a) all principal, interest (including interest accruing after the
commencement of any bankruptcy or insolvency proceeding by or against Borrower,
whether or not allowed in such proceeding), fees, late charges, costs, expenses,
indemnification indebtedness, and other sums of money now or hereafter due and
owing, or which Borrower is obligated to pay, pursuant to the terms

1

--------------------------------------------------------------------------------




of the Note, the Loan Agreement, the Mortgage, the Environmental Agreement, any
application, agreement, note or other document executed and delivered in
connection with any Swap Contract or any other Loan Documents, including any
indemnifications contained in the Loan Documents, now or hereafter existing, and
all renewals, extensions, refinancings, modifications, supplements or amendments
of such indebtedness, or any of the Loan Documents, or any part thereof, (b)
payment by Borrower of all customary or necessary costs and expenses actually
incurred by Borrower, Administrative Agent or Lenders in connection with the
operation, maintenance and management of the Land and the Improvements,
including, without limitation, condominium common charges and assessments,
insurance premiums, taxes and assessments, payments in lieu of taxes, utilities,
repair, replacement and all other maintenance costs and expenses, equipment
lease payments, management fees, professional fees, accounting fees, salaries,
fringe and other benefits due to all employees engaged in the operation,
maintenance or management of the Land and the Improvements, payroll and related
taxes and any and all other customary or necessary operating expenses, (c) any
and all transfer taxes which may be due in connection with the foreclosure of
the Mortgage or delivery of a deed-in-lieu of foreclosure of the Mortgage, (d)
all legal and other costs or expenses paid or incurred by or on behalf of
Administrative Agent and/or Lenders in the enforcement thereof or hereof, (e)
all leasing commissions, tenant allowances and/or other amounts which Borrower
is obligated to pay as landlord under any and all existing leases of the
Property and under any and all future leases at the Property executed while
Borrower owns the Property and (f) any loss, cost, damage or expense paid or
incurred by or on behalf of Administrative Agent and Lenders by reason of (i)
any fraud or material misrepresentation, (ii) taxes of any kind (whether
characterized as transfer, gains or other taxes) payable in connection with the
foreclosure sale of the Property, irrespective of who pays such taxes, (iii)
application of any proceeds of the Loan to any purpose other than as provided in
the Loan Documents (provided that Guarantor's liability under this clause (iii)
shall not apply to distributions made by Borrower more than thirty (30) days
prior to a Default provided that such distributions are in the ordinary course
of business and Borrower is solvent at the time of such distributions); (iv) the
application of any insurance or condemnation proceeds or other funds or payments
other than strictly in accordance with the Loan Documents, (v) the
misapplication of any security deposits, (vi) rents, sales proceeds, or other
sums received after default under the Loan Documents which are not applied to
expenses of operating the Property or paid to Administrative Agent or a duly
appointed receiver of the Property, (vii) any failure to deliver to
Administrative Agent, after demand therefor, any agreements relating to the
operation, management, leasing, use, occupancy or construction of the Property,
(viii) any intentional physical waste in respect of the Property, (ix) any
failure to pay or discharge any real estate tax, other tax, assessment, fine,
penalty or lien against the Property to the extent revenue from leases of the
Property was available to pay same, (x) liability as landlord under any lease(s)
relating to the Property which liability accrued prior to Administrative Agent's
or Lenders' succeeding to such interest of Borrower, which Administrative Agent
or Lenders is or becomes obligated for by virtue of Administrative Agent or
Lenders succeeding to the interests of Borrower, (xi) any Insolvency Event (as
hereinafter defined), (xii) any state of facts or circumstances which are
contrary to the representations and warranties set forth in Section 32 or (xiii)
Lenders being required by any agreement entered into with a tenant of the
Property to release any insurance and/or condemnation award proceeds as to which
Borrower is not entitled to have applied to restoration of the Property pursuant
to Sections 2.1(d), 2.1(e) and/or 2.1(g), as applicable of the Mortgage (the
indebtedness described above in this Section 1 is herein collectively called the
"Indebtedness"). Notwithstanding the foregoing, (A) Guarantor's aggregate
liability in respect of the principal amount of the Loan (the "Principal
Liability") shall be limited to the PL Amount as defined below (the limitation
in this proviso being herein referred to as the "Principal Liability
Limitation") and (B) Guarantor's liability in respect of interest, fees,
penalties and late charges and in respect of clause (b) above shall be equal to
the aggregate amount of all such amounts accrued and unpaid as of the
Determination Date (as hereinafter defined), provided that (x) in no event shall
the Principal Liability Limitation in the foregoing proviso affect Guarantor's
liability hereunder as to all interest, fees, penalties, late charges and any
other amounts (other than principal) due under the Loan Documents and any
amounts due and owing pursuant to clauses (b), (c), (d), (e) and (f) above
(collectively, "Guarantor's

2

--------------------------------------------------------------------------------




Non-Principal Liability") and (y) the effectiveness or continuing effectiveness
of the Principal Liability Limitation shall be conditioned on the absence of any
Insolvency Event, it being understood and agreed that if said condition is not
continuously satisfied Guarantor's liability hereunder in respect of the entire
principal amount of the Loan and all other amounts due under the Loan Documents
shall be in full force and effect and the Principal Liability Limitation shall
be void and of no force or effect. As used herein, the term "PL Amount" shall
mean an amount equal to zero dollars ($0).
As used herein, the term "Determination Date" shall mean the date which is the
last to occur of:
(A)the date of payment in full of Guarantor's Principal Liability and all other
amounts due hereunder at the time of such payment, or
(B)the date which is the earliest to occur of (1) the acceptance by
Administrative Agent or Administrative Agent's designee of the conveyance of the
premises encumbered by the Mortgage by deed or assignment in lieu of
foreclosure, or (2) the date upon which a sale (whether made under a power of
sale, by virtue of a judicial proceeding or judgment or decree of foreclosure or
sale or otherwise) of such mortgaged premises occurs as a result of enforcement
of the Mortgage or (3) payment in full of Borrower's obligations under the Note,
Mortgage and Loan Agreement.
As used herein, the term "Insolvency Event" shall mean any voluntary or
collusive involuntary filing of any bankruptcy, insolvency or similar proceeding
by or against Borrower or Guarantor.
In the event of a foreclosure sale, Guarantor agrees that Guarantor's
Non-Principal Liability obligation hereunder shall not be reduced out of the
proceeds of such sale except to the extent that such proceeds exceed the sum of
(x) the unpaid principal amount of the Loan, (y) costs and expenses of such sale
and (z) the amount of any taxes or assessments or any similar charges paid out
of the proceeds of such sale or subject to which the Property has been sold.
Nothing herein is intended to require Administrative Agent to proceed against
Borrower or any security for the Loan before proceeding against Guarantor at any
time or limit Administrative Agent's right to proceed against Guarantor at any
time or from time to time for principal, interest, default interest and late
charges guaranteed hereby which are not paid as and when the same become due in
accordance with the terms of the Note, Loan Agreement and Mortgage whether or
not Administrative Agent shall have declared the principal of the Note and
accrued and unpaid interest, default interest and late charges payable
thereunder or under the Mortgage or the Loan Agreement to be immediately due and
payable.
This Guaranty covers the Indebtedness, whether presently outstanding or arising
subsequent to the date hereof, including all amounts advanced by Lenders in
stages or installments. The guaranty of Guarantor as set forth in this Section 1
is a continuing guaranty of payment and not a guaranty of collection.
2.    Guaranty of Performance. Guarantor additionally hereby unconditionally and
irrevocably guarantees to Administrative Agent and Lenders the timely
performance of all other obligations of Borrower under all of the Loan
Documents, including, without limiting the generality of the foregoing:
(a)    that the tenant improvement work required to be performed by the landlord
under any and all leases, both existing and future, of space in the Improvements
(the "TI Work") will be constructed in accordance with such leases and the Loan
Agreement; and
(b)    that the TI Work will be completed, lien free, and ready for occupancy,
including delivery of any permits, certificates or governmental approvals
required by law or the applicable

3

--------------------------------------------------------------------------------




lease, on or before the date required in such lease.
If any of such obligations of Borrower are not complied with, in any respect
whatsoever, and without the necessity of any notice from Administrative Agent or
Lenders to Guarantor, Guarantor agrees to (i) assume all responsibility for the
completion of the TI Work and, at Guarantor's own cost and expense, cause the TI
Work to be fully completed in accordance with the leases of the Property and the
Loan Documents; (ii) pay all bills in connection with the construction of the TI
Work; and (iii) indemnify and hold Administrative Agent and Lenders harmless
from any and all loss, cost, liability or expense that Administrative Agent and
Lenders may suffer by reason of any such non‑compliance. So long as all of such
obligations are being performed by Borrower or Guarantor and no Default exists,
Lenders will make the Loan proceeds, if any, available under and subject to the
terms of the Loan Agreement. If after the occurrence of a Default, and without
limiting the rights and remedies of Administrative Agent and Lenders,
Administrative Agent, in its sole and absolute discretion, is dissatisfied with
the progress of construction by Borrower and/or Guarantor, Administrative Agent
may, at its option, without notice to Guarantor or anyone else, complete the TI
Work either before or after commencement of foreclosure proceedings or before or
after exercise of any other right or remedy of Administrative Agent against
Borrower or Guarantor and expend such sums as Administrative Agent, in its sole
and absolute discretion, deems necessary or advisable to complete the TI Work,
and Guarantor hereby waives any right to contest any such expenditures by
Administrative Agent and/or Lenders. The amount of any and all expenditures made
by Administrative Agent for the foregoing purposes shall bear interest from the
date made until repaid to Administrative Agent, at a rate per annum equal to the
interest rate provided for in the Note and, together with such interest, shall
be due and payable by Guarantor to Administrative Agent upon demand. Neither
Lenders nor Administrative Agent have nor shall they ever have any obligation to
complete the TI Work or take any such action. The obligations and liability of
Guarantor under this Section 2 shall not be limited or restricted by the
existence of (or any terms of) the guaranty of payment under Section 1.
3.    Primary Liability of Guarantor.
(a)    This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance. Guarantor shall be liable for the payment and
performance of the Guaranteed Obligations as a primary obligor. This Guaranty
shall be effective as a waiver of, and Guarantor hereby expressly waives, any
and all rights to which Guarantor may otherwise have been entitled under any
suretyship laws in effect from time to time, including any right or privilege,
whether existing under statute, at law or in equity, to require Administrative
Agent or Lenders to take prior recourse or proceedings against any collateral,
security or Person (hereinafter defined) whatsoever.
(b)    Guarantor hereby agrees that in the event of (i) default by Borrower in
payment or performance of the Guaranteed Obligations, or any part thereof, when
such indebtedness or performance becomes due, either by its terms or as the
result of the exercise of any power to accelerate; (ii) the failure of Guarantor
to perform completely and satisfactorily the covenants, terms and conditions of
any of the Guaranteed Obligations; (iii) the death, incompetency, dissolution or
insolvency of Guarantor, provided, however, that the death of a Guarantor shall
not be an Event of Default if a new guarantor satisfactory to Administrative
Agent in its sole discretion assumes the deceased Guarantor's obligations within
sixty (60) days of the death of such Guarantor; (iv) the inability of Guarantor
to pay debts as they mature; (v) an assignment by Guarantor for the benefit of
creditors; (vi) the institution of any proceeding by or against Guarantor in
bankruptcy or for a reorganization or an arrangement with creditors, or for the
appointment of a receiver, trustee or custodian for any of them or for any of
their respective properties; (vii) the breach of any of the covenants set forth
in Sections 18 or 20; (viii) the entry of a judgment against Guarantor for an
amount in excess of $1,000,000 and Guarantor shall not discharge the same or
cause it to be discharged within sixty (60) days from the entry thereof, or
shall not appeal therefrom or from the order, decree or

4

--------------------------------------------------------------------------------




process upon which or pursuant to which said judgment was granted, based or
entered, and secure a stay of execution pending such appeal; (ix) a writ or
order of attachment, levy or garnishment is issued against Guarantor; (x) the
falsity in any material respect of, or any material omission in, any
representation made to Administrative Agent and/or Lenders by Guarantor; or (xi)
any transfer of assets of any Guarantor, without Administrative Agent's prior
consent (except for transfers in the ordinary course of Guarantor's business
provided that any such transfer is in compliance with applicable Laws and all
covenants and agreements by which Guarantor is bound, customary political and
charitable contributions, and transfers for which Guarantor receives
consideration substantially equivalent to the fair market value of the
transferred asset) (individually and collectively an "Event of Default"); then
upon the occurrence of such Event of Default, the Guaranteed Obligations, for
purposes of this Guaranty, shall be deemed immediately due and payable at the
election of Administrative Agent, and Guarantor shall, on demand and without
presentment, protest, notice of protest, further notice of nonpayment or of
dishonor, default or nonperformance, or notice of acceleration or of intent to
accelerate, or any other notice whatsoever, without any notice having been given
to Guarantor previous to such demand of the acceptance by Administrative Agent
and/or Lenders of this Guaranty, and without any notice having been given to
Guarantor previous to such demand of the creating or incurring of such
indebtedness or of such obligation to perform, all such notices being hereby
waived by Guarantor, pay the amount due to Administrative Agent or perform or
observe the agreement, covenant, term or condition, as the case may be, and pay
all damages and all costs and expenses that may arise in consequence of such
Event of Default (including, without limitation, all attorneys' fees and
expenses, investigation costs, court costs, and any and all other costs and
expenses incurred by Administrative Agent in connection with the collection and
enforcement of the Note, this Guaranty or any other Loan Document), whether or
not suit is filed thereon, or whether at maturity or by acceleration, or whether
before or after maturity, or whether in connection with bankruptcy, insolvency
or appeal. It shall not be necessary for Administrative Agent, in order to
enforce such payment or performance by Guarantor, first to institute suit or
pursue or exhaust any rights or remedies against Borrower or others liable on
such indebtedness or for such performance, or to enforce any rights against any
security that shall ever have been given to secure such indebtedness or
performance, or to join Borrower or any others liable for the payment or
performance of the Guaranteed Obligations or any part thereof in any action to
enforce this Guaranty, or to resort to any other means of obtaining payment or
performance of the Guaranteed Obligations; provided, however, that nothing
herein contained shall prevent Administrative Agent from suing on the Note or
foreclosing the Mortgage or from exercising any other rights thereunder, and if
such foreclosure or other remedy is availed of, only the net proceeds therefrom,
after deduction of all charges and expenses of every kind and nature whatsoever,
shall be applied in reduction of the amount due on the Note and Mortgage, and
Administrative Agent shall not be required to institute or prosecute proceedings
to recover any deficiency as a condition of payment hereunder or enforcement
hereof. At any sale of the Property or other collateral given for the
Indebtedness or any part thereof, whether by foreclosure or otherwise,
Administrative Agent may at its discretion purchase all or any part of the
Property or collateral so sold or offered for sale for its own account and may,
in payment of the amount bid therefor, deduct such amount from the balance due
it pursuant to the terms of the Note, Mortgage and other Loan Documents.
(c)    Suit may be brought or demand may be made against Borrower or against all
parties who have signed this Guaranty or any other guaranty covering all or any
part of the Guaranteed Obligations, or against any one or more of them,
separately or together, without impairing the rights of Administrative Agent
and/or Lenders against any party hereto. Any time that Administrative Agent is
entitled to exercise its rights or remedies hereunder, it may in its discretion
elect to demand payment and/or performance. If Administrative Agent elects to
demand performance, it shall at all times thereafter have the right to demand
payment until all of the Guaranteed Obligations have been paid and performed in
full. If Administrative Agent elects to demand payment, it shall at all times
thereafter have the right to demand performance until all of the Guaranteed
Obligations have been paid and performed in full.

5

--------------------------------------------------------------------------------




4.    Certain Agreements and Waivers by Guarantor.
(a)    Guarantor hereby agrees that neither the rights or remedies of
Administrative Agent and Lenders nor Guarantor's obligations under the terms of
this Guaranty shall be released, diminished, impaired, reduced or affected by
any one or more of the following events, actions, facts, or circumstances, and
the liability of Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:
(1)any limitation of liability or recourse in any other Loan Document or arising
under any law;
(2)any claim or defense that this Guaranty was made without consideration or is
not supported by adequate consideration;
(3)the taking or accepting of any other security or guaranty for, or right of
recourse with respect to, any or all of the Guaranteed Obligations;
(4)any homestead exemption or any other exemption that is waivable under
applicable law;
(5)any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, including any
impairment of Guarantor's recourse against any Person or collateral;
(6)whether express or by operation of law, any partial release of the liability
of Guarantor hereunder, or if one or more other guaranties are now or hereafter
obtained by Administrative Agent and/or Lenders covering all or any part of the
Guaranteed Obligations, any complete or partial release of any one or more of
such guarantors under any such other guaranty, or any complete or partial
release of Borrower or any other party liable, directly or indirectly, for the
payment or performance of any or all of the Guaranteed Obligations;
(7)the death, insolvency, bankruptcy, disability, dissolution, liquidation,
termination, receivership, reorganization, merger, consolidation, change of
form, structure or ownership, sale of all assets, or lack of corporate,
partnership or other power of Borrower or any other party at any time liable for
the payment or performance of any or all of the Guaranteed Obligations;
(8)either with or without notice to or consent of Guarantor: any renewal,
extension, modification, supplement, subordination or rearrangement of the terms
of any or all of the Guaranteed Obligations and/or any of the Loan Documents,
including, without limitation, material alterations of the terms of payment
(including changes in maturity date(s) and interest rate(s)) or performance or
any other terms thereof, or any waiver, termination, or release of, or consent
to departure from, any of the Loan Documents or any other guaranty of any or all
of the Guaranteed Obligations, or any adjustment, indulgence, forbearance, or
compromise that may be granted from time to time by Administrative Agent and/or
Lenders to Borrower, Guarantor, and/or any other Person at any time liable for
the payment or performance of any or all of the Guaranteed Obligations;
(9)any neglect, lack of diligence, delay, omission, failure, or refusal of
Administrative Agent and/or Lenders to take or prosecute (or in taking or
prosecuting) any action for the collection or enforcement of any of the
Guaranteed Obligations, or to foreclose or take or prosecute any action

6

--------------------------------------------------------------------------------




to foreclose (or in foreclosing or taking or prosecuting any action to
foreclose) upon any security therefor, or to exercise (or in exercising) any
other right or power with respect to any security therefor, or to take or
prosecute (or in taking or prosecuting) any action in connection with any Loan
Document, or any failure to sell or otherwise dispose of in a commercially
reasonable manner any collateral securing any or all of the Guaranteed
Obligations;
(10)any failure of Administrative Agent and/or Lenders to notify Guarantor of
any creation, renewal, extension, rearrangement, modification, supplement,
subordination, or assignment of the Guaranteed Obligations or any part thereof,
or of any Loan Document, or of any release of or change in any security, or of
any other action taken or refrained from being taken by Administrative Agent
and/or Lenders against Borrower or any security or other recourse, or of any new
agreement between Administrative Agent and/or Lenders and Borrower, it being
understood that Administrative Agent and/or Lenders shall not be required to
give Guarantor any notice of any kind under any circumstances with respect to or
in connection with the Guaranteed Obligations, any and all rights to notice
Guarantor may have otherwise had being hereby waived by Guarantor, and Guarantor
shall be responsible for obtaining for itself information regarding Borrower,
including, but not limited to, any changes in the business or financial
condition of Borrower, and Guarantor acknowledges and agrees that Administrative
Agent and/or Lenders shall have no duty to notify Guarantor of any information
which Administrative Agent and/or Lenders may have concerning Borrower;
(11)if for any reason Administrative Agent and/or Lenders is required to refund
any payment by Borrower to any other party liable for the payment or performance
of any or all of the Guaranteed Obligations or pay the amount thereof to someone
else;
(12)the making of advances by Administrative Agent and/or Lenders to protect
their interest in the Property, preserve the value of the Property or for the
purpose of performing any term or covenant contained in any of the Loan
Documents;
(13)the existence of any claim, counterclaim, set‑off or other right that
Guarantor may at any time have against Borrower, Administrative Agent, any
Lender, or any other Person, whether or not arising in connection with this
Guaranty, the Note, the Loan Agreement, or any other Loan Document;
(14)the unenforceability of all or any part of the Guaranteed Obligations
against Borrower, whether because the Guaranteed Obligations exceed the amount
permitted by law or violate any usury law, or because the act of creating the
Guaranteed Obligations, or any part thereof, is ultra vires, or because the
officers or Persons creating the Guaranteed Obligations acted in excess of their
authority, or because of a lack of validity or enforceability of or defect or
deficiency in any of the Loan Documents, or because Borrower has any valid
defense, claim or offset with respect thereto, or because Borrower's obligation
ceases to exist by operation of law, or because of any other reason or
circumstance, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Guaranteed Obligations, or any part thereof, for any reason (and regardless of
any joinder of Borrower or any other party in any action to obtain payment or
performance of any or all of the Guaranteed Obligations);
(15)any order, ruling or plan of reorganization emanating from proceedings under
Title 11 of the United States Code with respect to Borrower or any other Person,
including any extension, reduction, composition, or other alteration of the
Guaranteed Obligations, whether or not consented to by Lender; or
(16)any other condition, event, omission, action or inaction that would in the
absence of

7

--------------------------------------------------------------------------------




this paragraph result in the release or discharge of the Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Guaranty or any other agreement.
(17)any early termination of any of the Guaranteed Obligations;
(18)Administrative Agent's and/or Lenders' enforcement or forbearance from
enforcement of the Guaranteed Obligations on a net or gross basis; or
(19)any invalidity, irregularity or unenforceability in whole or in part
(including with respect to any netting provision) of any Swap Contract or any
confirmation, instrument or agreement required thereunder or related thereto, or
any transaction entered into thereunder, or any limitation on the liability of
Borrower thereunder or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever.
(b)    In the event any payment by Borrower or any other Person to
Administrative Agent and/or Lenders is held to constitute a preference,
fraudulent transfer or other voidable payment under any bankruptcy, insolvency
or similar law, or if for any other reason Administrative Agent and/or Lenders
is required to refund such payment or pay the amount thereof to any other party,
such payment by Borrower or any other party to Administrative Agent and/or
Lenders shall not constitute a release of Guarantor from any liability
hereunder, and this Guaranty shall continue to be effective or shall be
reinstated (notwithstanding any prior release, surrender or discharge by
Administrative Agent and/or Lenders of this Guaranty or of Guarantor), as the
case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Administrative Agent and/or Lenders or paid by
Administrative Agent and/or Lenders to another Person (which amounts shall
constitute part of the Guaranteed Obligations), and any interest paid by
Administrative Agent and/or Lenders and any attorneys' fees, costs and expenses
paid or incurred by Administrative Agent and/or Lenders in connection with any
such event. It is the intent of Guarantor, Administrative Agent and Lenders that
the obligations and liabilities of Guarantor hereunder are absolute and
unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally paid and performed, and not subject to refund
or disgorgement, the obligations and liabilities of Guarantor hereunder shall
not be discharged or released, in whole or in part, by any act or occurrence
that might, but for the provisions of this Guaranty, be deemed a legal or
equitable discharge or release of a guarantor. Administrative Agent and/or
Lenders shall be entitled to continue to hold this Guaranty in its possession
for the longer of (i) the period after which any performance of obligations
under the Environmental Agreement shall accrue, or (ii) a period of one year
from the date the Guaranteed Obligations are paid and performed in full and for
so long thereafter as may be necessary to enforce any obligation of Guarantor
hereunder and/or to exercise any right or remedy of Administrative Agent and/or
Lenders hereunder.
(c)    If acceleration of the time for payment of any amount payable by Borrower
under the Note, the Loan Agreement, any Swap Contract or any other Loan Document
is stayed or delayed by any law or tribunal, all such amounts shall nonetheless
be payable by Guarantor on demand by Administrative Agent and/or Lenders.
5.    Subordination. If, for any reason whatsoever, Borrower is now or hereafter
becomes indebted to Guarantor:
(a)    such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations;
(b)    Guarantor shall not be entitled to enforce or receive payment, directly
or indirectly,

8

--------------------------------------------------------------------------------




of any such indebtedness of Borrower to Guarantor until the Guaranteed
Obligations have been fully and finally paid and performed;
(c)    Guarantor hereby assigns and grants to Administrative Agent for the
benefit of Lenders a security interest in all such indebtedness and security
therefor, if any, of Borrower to Guarantor now existing or hereafter arising,
including any dividends and payments pursuant to debtor relief or insolvency
proceedings referred to below. In the event of receivership, bankruptcy,
reorganization, arrangement or other debtor relief or insolvency proceedings
involving Borrower as debtor, Administrative Agent shall have the right to prove
the claim of Administrative Agent and/or Lenders in any such proceeding so as to
establish their rights hereunder and shall have the right to receive directly
from the receiver, trustee or other custodian (whether or not a Default shall
have occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid and
performed. If, notwithstanding the foregoing provisions, Guarantor should
receive any payment, claim or distribution that is prohibited as provided above
in this Section 5, Guarantor shall pay the same to Administrative Agent
immediately, Guarantor hereby agreeing that it shall receive the payment, claim
or distribution in trust for Administrative Agent and Lenders and shall have
absolutely no dominion over the same except to pay it immediately to
Administrative Agent; and
(d)    Guarantor shall promptly upon request of Administrative Agent from time
to time execute such documents and perform such acts as Administrative Agent may
require to evidence and perfect its interest and to permit or facilitate
exercise of its rights under this Section 5, including, but not limited to,
execution and delivery of financing statements, proofs of claim, further
assignments and security agreements, and delivery to Administrative Agent of any
promissory notes or other instruments evidencing indebtedness of Borrower to
Guarantor. All promissory notes, accounts receivable ledgers or other evidences,
now or hereafter held by Guarantor, of obligations of Borrower to Guarantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under and is subject to the terms of this Guaranty.
6.    Other Liability of Guarantor or Borrower. If Guarantor is or becomes
liable, by endorsement or otherwise, for any indebtedness owing by Borrower to
Administrative Agent and/or Lenders other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Administrative Agent and/or Lenders hereunder shall be cumulative of any and
all other rights that Administrative Agent and/or Lenders may have against
Guarantor. This Guaranty is independent of (and shall not be limited by) any
other guaranty now existing or hereafter given. Further, Guarantor's liability
under this Guaranty is in addition to any and all other liability Guarantor may
have in any other capacity, including without limitation, its capacity as a
general partner.
7.    Lender Assigns. This Guaranty is for the benefit of Administrative Agent
and Lenders and their successors and assigns, subject to the terms of the Loan
Agreement, and in the event of an assignment of the Guaranteed Obligations, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the Guaranteed Obligations so assigned, may be transferred with such Guaranteed
Obligations. Guarantor waives notice of any transfer or assignment of the
Guaranteed Obligations, or any part thereof, and agrees that failure to give
notice of any such transfer or assignment will not affect the liabilities of
Guarantor hereunder.
8.    Binding Effect. This Guaranty is binding not only on Guarantor, but also
on Guarantor's heirs, personal representatives, successors and assigns. Upon the
death of Guarantor, if Guarantor is a natural person, this Guaranty shall
continue against Guarantor's estate as to all of the Guaranteed

9

--------------------------------------------------------------------------------




Obligations, including that portion incurred or arising after the death of
Guarantor and shall be provable in full against Guarantor's estate, whether or
not the Guaranteed Obligations are then due and payable. If this Guaranty is
signed by more than one Person, then all of the obligations of Guarantor arising
hereunder shall be jointly and severally binding on each of the undersigned, and
their respective heirs, personal representatives, successors and assigns, and
the term "Guarantor" shall mean all of such Persons and each of them
individually.
9.    Governing Law; Forum; Consent to Jurisdiction. This Guaranty is an
agreement executed under seal. The validity, enforcement, and interpretation of
this Guaranty, shall for all purposes be governed by and construed in accordance
with the laws of the State of New York and applicable United States federal law,
and is intended to be performed in accordance with, and only to the extent
permitted by, such laws. If any Guarantor is a corporation, the designation
"(SEAL)" on this Guaranty shall be effective as the affixing of such Guarantor's
corporate seal physically to this Guaranty. All obligations of Guarantor
hereunder are payable and performable at the place or places where the
Guaranteed Obligations are payable and performable. Guarantor hereby irrevocably
submits generally and unconditionally for Guarantor and in respect of
Guarantor's property to the nonexclusive jurisdiction of any state court, or any
United States federal court, sitting in the state specified in the first
sentence of this Section and to the jurisdiction of any state or United States
federal court sitting in the state in which any of the Land is located, over any
suit, action or proceeding arising out of or relating to this Guaranty or the
Guaranteed Obligations. Guarantor hereby irrevocably waives, to the fullest
extent permitted by law, any objection that Guarantor may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon Guarantor and may
be enforced in any court in which Guarantor is subject to jurisdiction.
Guarantor hereby agrees and consents that, in addition to any methods of service
of process provided for under applicable law, all service of process in any such
suit, action or proceeding in any state court, or any United States federal
court, sitting in the state specified in the first sentence of this Section may
be made by certified or registered mail, return receipt requested, directed to
Guarantor at the address set forth at the end of this Guaranty, or at a
subsequent address of which Administrative Agent receives actual notice from
Guarantor in accordance with the notice provisions hereof, and service so made
shall be complete five (5) days after the same shall have been so mailed.
Nothing herein shall affect the right of Administrative Agent to serve process
in any manner permitted by law or limit the right of Administrative Agent to
bring proceedings against Guarantor in any other court or jurisdiction.
Guarantor hereby releases, to the extent permitted by applicable law, all errors
and all rights of exemption, appeal, stay of execution, inquisition, and other
rights to which Guarantor may otherwise be entitled under the laws of the United
States of America or any State or possession of the United States of America now
in force or which may hereinafter be enacted. The authority and power to appear
for and enter judgment against the Guarantor shall not be exhausted by one or
more exercises thereof or by any imperfect exercise thereof and shall not be
extinguished by any judgment entered pursuant thereto. Such authority may be
exercised on one or more occasions or from time to time in the same or different
jurisdiction as often as the Administrative Agent shall deem necessary and
desirable.
10.    Invalidity of Certain Provisions. If any provision of this Guaranty or
the application thereof to any Person or circumstance shall, for any reason and
to any extent, be declared to be invalid or unenforceable, neither the remaining
provisions of this Guaranty nor the application of such provision to any other
Person or circumstance shall be affected thereby, and the remaining provisions
of this Guaranty, or the applicability of such provision to other Persons or
circumstances, as applicable, shall remain in effect and be enforceable to the
maximum extent permitted by applicable law.
11.    Attorneys' Fees and Costs of Collection. Guarantor shall pay on demand
all attorneys' fees and all other costs and expenses incurred by Administrative
Agent and/or Lenders in the enforcement

10

--------------------------------------------------------------------------------




of or preservation of Administrative Agent's and/or Lenders' rights under this
Guaranty including, without limitation, all attorneys' fees and expenses,
investigation costs, and all court costs, whether or not suit is filed hereon,
or whether at maturity or by acceleration, or whether before or after maturity,
or whether in connection with bankruptcy, insolvency or appeal, or whether in
connection with the collection and enforcement of this Guaranty against any
other Guarantor, if there be more than one. Guarantor agrees to pay interest on
any expenses or other sums due to Administrative Agent and/or Lenders under this
Section 11 that are not paid when due, at a rate per annum equal to the interest
rate provided for in the Note. Guarantor's obligations and liabilities under
this Section 11 shall survive any payment or discharge in full of the Guaranteed
Obligations.
12.    Payments. All sums payable under this Guaranty shall be paid in lawful
money of the United States of America that at the time of payment is legal
tender for the payment of public and private debts.
13.    Controlling Agreement. It is not the intention of Administrative Agent,
Lenders or Guarantor to obligate Guarantor to pay interest in excess of that
lawfully permitted to be paid by Guarantor under applicable law. Should it be
determined that any portion of the Guaranteed Obligations or any other amount
payable by Guarantor under this Guaranty constitutes interest in excess of the
maximum amount of interest that Guarantor, in Guarantor's capacity as guarantor,
may lawfully be required to pay under applicable law, the obligation of
Guarantor to pay such interest shall automatically be limited to the payment
thereof in the maximum amount so permitted under applicable law. The provisions
of this Section 13 shall override and control all other provisions of this
Guaranty and of any other agreement between Guarantor, Administrative Agent and
Lenders.
14.    Representations, Warranties, and Covenants of Guarantor. Guarantor hereby
represents, warrants, and covenants that: (a) Guarantor has a financial interest
in Borrower and will derive a material and substantial benefit, directly or
indirectly, from the making of the Loan to Borrower and from the making of this
Guaranty by Guarantor; (b) this Guaranty is duly authorized and valid, and is
binding upon and enforceable against Guarantor; (c) Guarantor is not, and the
execution, delivery and performance by Guarantor of this Guaranty will not cause
Guarantor to be, in violation of or in default with respect to any law or in
default (or at risk of acceleration of indebtedness) under any agreement or
restriction by which Guarantor is bound or affected; (d) Guarantor is duly
organized, validly existing, and in good standing under the laws of the state of
its organization and under Delaware laws, is lawfully doing business in
Connecticut, and has full power and authority to enter into and perform this
Guaranty; (e) Guarantor will indemnify Administrative Agent and Lenders from any
loss, cost or expense as a result of any representation or warranty of the
Guarantor being false, incorrect, incomplete or misleading in any material
respect; (f) there is no litigation pending or, to the knowledge of Guarantor,
threatened before or by any tribunal against or affecting Guarantor other than
litigation which, if adversely determined, would not have a material adverse
effect on the operations, business, properties, liabilities (actual or
contingent), condition (financial or otherwise) of Guarantor; (g) all financial
statements and information heretofore furnished to Administrative Agent and
Lenders by Guarantor do, and all financial statements and information hereafter
furnished to Administrative Agent and Lenders by Guarantor will, fully and
accurately present the condition (financial or otherwise) of Guarantor as of
their dates and the results of Guarantor's operations for the periods therein
specified, and, since the date of the most recent financial statements of
Guarantor heretofore furnished to Administrative Agent, no material adverse
change has occurred in the financial condition of Guarantor, nor, except as
heretofore disclosed in writing to Administrative Agent, has Guarantor incurred
any material liability, direct or indirect, fixed or contingent; (h) after
giving effect to this Guaranty, Guarantor is solvent, is not engaged or about to
engage in business or a transaction for which the property of Guarantor is an
unreasonably small capital, and does not intend to incur or believe that it will
incur debts that will be beyond its ability to pay

11

--------------------------------------------------------------------------------




as such debts mature; (i) Administrative Agent and Lenders have no duty at any
time to investigate or inform Guarantor of the financial or business condition
or affairs of Borrower or any change therein, and Guarantor will keep fully
apprised of Borrower's financial and business condition; (j) Guarantor
acknowledges and agrees that Guarantor may be required to pay and perform the
Guaranteed Obligations in full without assistance or support from Borrower or
any other Person; and (k) Guarantor has read and fully understands the
provisions contained in the Note, the Loan Agreement, the Mortgage, the
Environmental Agreement, and the other Loan Documents. Guarantor's
representations, warranties and covenants are a material inducement to
Administrative Agent and Lenders to enter into the other Loan Documents and
shall survive the execution hereof and any bankruptcy, foreclosure, transfer of
security or other event affecting Borrower, Guarantor, any other party, or any
security for all or any part of the Guaranteed Obligations.
Guarantor further represents, warrants and covenants that if any Swap Contract
shall at any time be in effect, (x) Guarantor has received and examined copies
of each such Swap Contract, the observance and performance of which by Borrower
is hereby guaranteed; (y) Guarantor will benefit from Administrative Agent's
and/or any Lender's entering into each such Swap Contract and any transaction
thereunder with Borrower, and Guarantor has determined that the execution and
delivery by Guarantor of this Guaranty are necessary and convenient to the
conduct, promotion and attainment of the business of Guarantor; and (z)
Administrative Agent and Lenders have no duty to determine whether any Swap
Contract, or any other transaction relating to or arising under any Swap
Contract, will be or has been entered into by Borrower for purposes of hedging
interest rate, currency exchange rate, or other risks arising in its businesses
or affairs and not for purposes of speculation or is otherwise inappropriate for
Borrower. Guarantor's representations, warranties and covenants are a material
inducement to Administrative Agent to enter into the other Loan Documents and
any Swap Contract shall survive the execution hereof and any bankruptcy,
foreclosure, transfer of security or other event affecting Borrower, Guarantor,
any other party, or any security for all or any part of the Guaranteed
Obligations.
15.    Notices. All notices, requests, consents, demands and other
communications required or which any party desires to give hereunder or under
any other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service, or by registered or certified United States mail, postage
prepaid, addressed to the party to whom directed at the addresses specified in
this Guaranty (unless changed by similar notice in writing given by the
particular party whose address is to be changed) or by telegram, telex, or
facsimile. Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of telegram, telex or facsimile, upon receipt;
provided that, service of a notice required by any applicable statute shall be
considered complete when the requirements of that statute are met.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt. This Section shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Guaranty or in
any Loan Document or to require giving of notice or demand to or upon any Person
in any situation or for any reason.
16.    Cumulative Rights. The exercise by Administrative Agent and/or Lenders of
any right or remedy hereunder or under any other Loan Document, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy. Administrative Agent and Lenders shall have all rights,
remedies and recourses afforded to Administrative Agent and Lenders by reason of
this Guaranty or any other Loan Document or by law or equity or otherwise, and
the same (a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Guarantor or others obligated for the
Guaranteed Obligations, or any part thereof, or against any one or more of them,
or against any security or otherwise, at the sole and absolute discretion of
Administrative Agent, (c) may be exercised

12

--------------------------------------------------------------------------------




as often as occasion therefor shall arise, it being agreed by Guarantor that the
exercise of, discontinuance of the exercise of or failure to exercise any of
such rights, remedies, or recourses shall in no event be construed as a waiver
or release thereof or of any other right, remedy, or recourse, and (d) are
intended to be, and shall be, nonexclusive. No waiver of any default on the part
of Guarantor or of any breach of any of the provisions of this Guaranty or of
any other document shall be considered a waiver of any other or subsequent
default or breach, and no delay or omission in exercising or enforcing the
rights and powers granted herein or in any other document shall be construed as
a waiver of such rights and powers, and no exercise or enforcement of any rights
or powers hereunder or under any other document shall be held to exhaust such
rights and powers, and every such right and power may be exercised from time to
time. The granting of any consent, approval or waiver by Administrative Agent
and/or Lenders shall be limited to the specific instance and purpose therefor
and shall not constitute consent or approval in any other instance or for any
other purpose. No notice to or demand on Guarantor in any case shall of itself
entitle Guarantor to any other or further notice or demand in similar or other
circumstances. No provision of this Guaranty or any right, remedy or recourse of
Administrative Agent and/or Lenders with respect hereto, or any default or
breach, can be waived, nor can this Guaranty or Guarantor be released or
discharged in any way or to any extent, except specifically in each case by a
writing intended for that purpose (and which refers specifically to this
Guaranty) executed, and delivered to Guarantor, by Administrative Agent.
17.    Term of Guaranty. This Guaranty shall continue in effect until all the
Guaranteed Obligations are fully and finally paid, performed and discharged,
except that, and notwithstanding any return of this Guaranty to Guarantor, this
Guaranty shall continue in effect (i) with respect to any of the Guaranteed
Obligations that survive the full and final payment of the indebtedness
evidenced by the Note, (ii) with respect to all obligations and liabilities of
Guarantor under Section 11 and (iii) as provided in Section 4(b).
18.    Financial Statements. As used in this Section, "Financial Statements"
means (i) for each reporting party other than an individual, a balance sheet,
income statement, statements of cash flow and amount and sources of contingent
liabilities, a reconciliation of changes in equity and liquidity verification,
and, unless Administrative Agent otherwise consents, consolidated and
consolidating statements if the reporting party is a holding company or a parent
of a subsidiary entity; and (ii) for each reporting party who is an individual,
a balance sheet, statements of amount and sources of contingent liabilities,
sources and uses of cash and liquidity verification, and, unless Administrative
Agent otherwise consents, Financial Statements for each entity owned or jointly
owned by the reporting party. Each party for whom Financial Statements are
required is a "reporting party" and a specified period to which the required
Financial Statements relate is a "reporting period". Guarantor shall provide or
cause to be provided to Administrative Agent the following:
(a)    Annual and quarterly Financial Statements of Guarantor, and copies of
filed federal and state income tax returns of Guarantor as and when required
under the Loan Agreement;
(b)    As soon as available and in any event within sixty (60) days of the end
of each fiscal quarter of Guarantor a certificate of the principal financial or
accounting officer of Guarantor in the form attached hereto as Exhibit A setting
forth the detailed calculations of compliance or non-compliance with each of the
covenants set forth in Section 19; and
(c)    From time to time promptly after Administrative Agent's request, such
additional information, reports and statements regarding the business operations
and financial condition of each reporting party as Administrative Agent may
reasonably request.
All Financial Statements shall be in form and detail satisfactory to
Administrative Agent and shall contain or be attached to the signed and dated
written certification of the reporting party in form satisfactory to
Administrative Agent to certify that the Financial Statements are furnished to
Administrative Agent in

13

--------------------------------------------------------------------------------




connection with the extension of credit by Lenders and constitute a true and
correct statement of the reporting party's financial position. All
certifications and signatures on behalf of corporations, partnerships or other
entities shall be by a representative of the entity satisfactory to
Administrative Agent. All Financial Statements for a reporting party who is an
individual shall be on Administrative Agent's then‑current personal financial
statement form or in another form satisfactory to Administrative Agent. All
fiscal year-end Financial Statements of Guarantor shall be audited or certified,
as required by Administrative Agent, without any qualification or exception not
acceptable to Administrative Agent, by independent certified public accountants
acceptable to Administrative Agent, and shall contain all reports and
disclosures required by generally accepted accounting principles for a fair
presentation. All fiscal year-end Financial Statements of Guarantor shall be
compiled or reviewed by independent certified public accountants acceptable to
Administrative Agent.
All assets shown on the Financial Statements provided by Guarantor, unless
clearly designated to the contrary shall, be conclusively deemed to be free and
clear of any exemption or any claim of exemption of Guarantor at the date of the
Financial Statements and at all times thereafter. Acceptance of any Financial
Statement by Administrative Agent and/or Lenders, whether or not in the form
prescribed herein, shall be relied upon by Administrative Agent and Lenders in
the administration, enforcement, and extension of the Guaranteed Obligations.
19.    Financial Covenants. At all times during the term of the Loan, Guarantor
shall (i) maintain a minimum book value net worth determined in accordance with
GAAP of $100,000,000 and (ii) maintain a minimum Liquidity (as hereinafter
defined) of not less than $15,000,000.
20.    Financial Covenant Definitions.
(a)    Defined Terms. As used herein, the following terms shall have the
following meanings:
"Cash Equivalents" means (a) securities with maturities of ninety (90) days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of any commercial bank having
capital and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven (7) days with respect to securities issued
or fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-2 or the equivalent thereof by
Standard & Poor's Ratings Services, a division of the McGraw‑Hill Companies,
Inc. ("S&P") or P-2 or the equivalent thereof by Moody's Investor Services, Inc.
("Moody's") and in either case maturing within ninety (90) days after the date
of acquisition, (e) securities with maturities of ninety (90) days or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody's, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition or (g) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition
"Credit Agreement" shall mean that certain Revolving Credit Agreement dated as
of October 10, 2007 (the "Loan Agreement") among Borrower, Acadia Realty
Acquisition III LLC, as managing member, Acadia Realty Limited Partnership, as
guarantor, Acadia Investors III, Inc., as pledgor, Bank of

14

--------------------------------------------------------------------------------




America, N.A., as administrative agent, Banc of America Securities LLC, as sole
lead arranger and sole book manager, YC Susi Trust, as conduit lender, Bank of
America, N.A., as an administrator, alternate lender and managing agent and the
other conduit lenders, administrators, alternate lenders and managing agents
from time to time a party thereto, as the same may hereafter be modified from
time to time.
"GAAP" means generally accepted accounting principles in the United States of
America.
"Liquidity" means the sum of (x) unencumbered cash and unencumbered Cash
Equivalents held and owned by Guarantor plus (y) unconditional commitments from
solvent members of Guarantor to contribute capital in cash to Guarantor, which
capital commitments have not been pledged to any party, other than to the
lenders under the Credit Agreement (as hereinafter defined), or encumbered in
any way, as security for indebtedness or otherwise.
"Person" means an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.
(b)    Notifications. Guarantor shall notify Administrative Agent:
(i)    Notice of Litigation. Promptly after the commencement and knowledge
thereof, notice of all material actions, suits and proceedings before any court
or arbitrator or any governmental authorities, affecting Guarantor;
(ii)    Notices of Defaults. After Guarantor becomes aware of the occurrence of
a Default, providing to Administrative Agent a written notice setting forth the
details of such Default; and
(iii)    Contractual Obligations. Promptly of (i) any matter that has resulted
or would reasonably be expected to result in a material change to Guarantors'
ability to fulfill its obligations hereunder (a "Material Change"; in the event
that the parties hereto are in dispute as to whether a change is a "material
change" for the purposes of this definition, the materiality of such change
shall be in Administrative Agent's reasonable discretion), including, to the
extent so applicable, (ii) any breach or non-performance of, or any default
under, a contractual obligation of Guarantor; (iii) any dispute, litigation,
investigation, proceeding or suspension between Guarantor and any court,
arbitrator or Governmental Authority; or (iv) the commencement of, or any
material development in, any litigation, proceeding or investigation affecting
Guarantor.
(c)    Conduct of Business and Maintenance of Existence. Guarantor will continue
(i) engage in business of the same general type as now conducted by Guarantor on
the date hereof, and preserve, renew and keep in full force and effect its legal
existence and (ii) to comply with all contractual obligations and Laws, except
to the extent that failure to comply therewith would not in the aggregate
constitute a Material Change.
(d)    Compliance with Laws. Guarantor shall comply, and shall cause each of its
subsidiaries, if any, to comply, with all Laws, except to the extent that
failure to comply therewith would not in the aggregate constitutes a Material
Change.
21.    Disclosure of Information. In accordance with the Loan Agreement Lenders
may sell or offer to sell the Loan or interests in the Loan to one or more
assignees or participants and may disclose to any such assignee or participant
or prospective assignee or participant, to Lenders' affiliates, including
without limitation Banc of America Securities LLC, to any regulatory body having
jurisdiction over Administrative Agent or any Lender and to any other parties as
necessary or appropriate in Lenders' reasonable

15

--------------------------------------------------------------------------------




judgment, any information Lenders now have or hereafter obtain pertaining to the
Guaranteed Obligations, this Guaranty, or Guarantor, including, without
limitation, information regarding any security for the Guaranteed Obligations or
for this Guaranty, credit or other information on Guarantor, Borrower, and/or
any other party liable, directly or indirectly, for any part of the Guaranteed
Obligations.
22.    Right of Set‑Off. Upon the occurrence and during the continuance of any
Default, however defined, in the payment or performance when due of any of the
Guaranteed Obligations, Lenders are hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable law, without notice to
any Person (any such notice being expressly waived by Guarantor to the fullest
extent permitted by applicable law), to set off and apply any and all deposits,
funds, or assets at any time held and other indebtedness at any time owing by
any Lender to or for the credit or the account of Guarantor against any and all
of the obligations of Guarantor now or hereafter existing under this Guaranty,
whether or not any such Lender or Administrative Agent shall have made any
demand under this Guaranty or exercised any other right or remedy hereunder.
Lenders will promptly notify Administrative Agent, the other Lenders and
Guarantor after any such set‑off and application made by any such Lender,
provided that the failure to give such notice shall not affect the validity of
such set‑off and application. The rights of Lenders under this Section 22 are in
addition to the other rights and remedies (including other rights of set‑off)
that Administrative Agent and Lenders may have and every right of setoff and
lien shall continue in full force and effect until such right of setoff or lien
is specifically waived or released by an instrument in writing executed by
Administrative Agent.
23.    Subrogation. Notwithstanding anything to the contrary contained herein,
Guarantor shall not have any right of subrogation in or under any of the Loan
Documents or to participate in any way therein, or in any right, title or
interest in and to any security or right of recourse for the Indebtedness or any
right to reimbursement, exoneration, contribution, indemnification or any
similar rights, until the Indebtedness has been fully and finally paid. This
waiver is given to induce Administrative Agent and Lenders to make the Loan to
Borrower.
24.    Further Assurances. Guarantor at Guarantor's expense will promptly
execute and deliver to Administrative Agent upon Administrative Agent's request
all such other and further documents, agreements, and instruments in compliance
with or accomplishment of the agreements of Guarantor under this Guaranty.
25.    No Fiduciary Relationship. The relationship between Administrative Agent,
Lenders and Guarantor is solely that of lenders (acting through Administrative
Agent) and guarantor. Administrative Agent and Lenders have no fiduciary or
other special relationship with or duty to Guarantor and none is created hereby
or may be inferred from any course of dealing or act or omission of
Administrative Agent and/or Lenders.
26.    Interpretation. If this Guaranty is signed by more than one Person as
"Guarantor", then the term "Guarantor" as used in this Guaranty shall refer to
all such Persons, jointly and severally, and all promises, agreements,
covenants, waivers, consents, representations, warranties and other provisions
in this Guaranty are made by and shall be binding upon each and every such
Person, jointly and severally and Administrative Agent may pursue any Guarantor
hereunder without being required (i) to pursue any other Guarantor hereunder or
(ii) pursue rights and remedies under the Mortgage and/or applicable law with
respect to the Property or any other Loan Documents. Whenever the context of any
provisions hereof shall require it, words in the singular shall include the
plural, words in the plural shall include the singular, and pronouns of any
gender shall include the other gender. Captions and headings in the Loan
Documents are for convenience only and shall not affect the construction of the
Loan Documents. All references in this Guaranty to Schedules, Articles,
Sections, Subsections, paragraphs and subparagraphs refer to the respective

16

--------------------------------------------------------------------------------




subdivisions of this Guaranty, unless such reference specifically identifies
another document. The terms "herein", "hereof", "hereto", "hereunder" and
similar terms refer to this Guaranty and not to any particular Section or
subsection of this Guaranty. The terms "include" and "including" shall be
interpreted as if followed by the words "without limitation". All references in
this Guaranty to sums denominated in dollars or with the symbol "$" refer to the
lawful currency of the United States of America, unless such reference
specifically identifies another currency. For purposes of this Guaranty,
"Person" or "Persons" shall include firms, associations, partnerships (including
limited partnerships), joint ventures, trusts, corporations, limited liability
companies, and other legal entities, including governmental bodies, agencies, or
instrumentalities, as well as natural persons.
27.    Time of Essence. Time shall be of the essence in this Guaranty with
respect to all of Guarantor's obligations hereunder.
28.    Counterparts. This Guaranty may be executed in multiple counterparts,
each of which, for all purposes, shall be deemed an original, and all of which
taken together shall constitute but one and the same agreement.
29.    Entire Agreement. This Guaranty embodies the entire agreement between
Administrative Agent, Lenders and Guarantor with respect to the guaranty by
Guarantor of the Guaranteed Obligations. This Guaranty supersedes all prior
agreements and understandings, if any, with respect to the guaranty by Guarantor
of the Guaranteed Obligations. No condition or conditions precedent to the
effectiveness of this Guaranty exist. This Guaranty shall be effective upon
execution by Guarantor and delivery to Administrative Agent. This Guaranty may
not be modified, amended or superseded except in a writing signed by
Administrative Agent and Guarantor referencing this Guaranty by its date and
specifically identifying the portions hereof that are to be modified, amended or
superseded.
30.    WAIVER OF JURY TRIAL. WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES'
AGREEMENT TO ARBITRATE ANY "DISPUTE" (FOR PURPOSES OF THIS SECTION, AS DEFINED
BELOW) AS SET FORTH IN THIS GUARANTY, TO THE EXTENT ANY "DISPUTE" IS NOT
SUBMITTED TO ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH
JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED, GUARANTOR,
ADMINISTRATIVE AGENT AND LENDERS WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH
"DISPUTE" AND ANY ACTION ON SUCH "DISPUTE." THIS WAIVER IS KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS, AND
GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THE LOAN DOCUMENTS. GUARANTOR, ADMINISTRATIVE AGENT AND LENDERS ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER OF JURY TRIAL. GUARANTOR FURTHER REPRESENTS AND WARRANTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
31.    Credit Verification. Each legal entity and individual obligated on this
Guaranty, whether as a Guarantor, a general partner of a Guarantor or in any
other capacity, hereby authorizes

17

--------------------------------------------------------------------------------




Administrative Agent and Lenders to check any credit references, verify his/her
employment and obtain credit reports from credit reporting agencies of
Administrative Agent's and Lenders' choice in connection with any monitoring,
collection or future transaction concerning the Loan, including any
modification, extension or renewal of the Loan. Also in connection with any such
monitoring, collection or future transaction, Administrative Agent and Lender
are hereby authorized to check credit references, verify employment and obtain a
third party credit report for the spouse of any married person obligated on this
Guaranty, if such person lives in a community property state.
32.    Special Representation and Warranty as to Leases. Guarantor hereby
represents and warrants to Administrative Agent and Lenders that all of the
statements contained in any and all estoppels regarding the leases from Borrower
to Lenders (the "Borrower Estoppels") are true and correct as of the date
hereof, including, without limitation, that all tenants are not in default in
the payment of rent as of the date hereof, there is no default by landlord or
tenant under any of the leases at the Property as of the date hereof and no
amounts due by Borrower to any tenant at the Property (except as may be
expressly set forth in the Borrower Estoppels).
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


[Remainder of page intentionally left blank]





18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as an instrument
under seal as of the date first written above.
GUARANTOR:


ACADIA STRATEGIC OPPORTUNITY FUND III LLC, a Delaware limited liability company




By /s/ Robert Masters    
Robert Masters
Senior Vice President


Address of Guarantor:


c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, New York 10605




This is to certify that this Guaranty was executed in my presence on the date
hereof by the party whose signature appears above in the capacity indicated.


/s/ Debra Leibler Jones    
Notary Public


My Commission Expires:


_April 20, 2014________________


State of New York
No. 01LE6005994
Qualified in Dutchess County
Comm. Exp. 04/20/2014


Address of Lender:


Bank of America, N.A.
One Bryant Park, 35th Floor
New York, New York 10036
Attention:    Mr. Gregory Egli
Telefax:    212-293-8197







--------------------------------------------------------------------------------




EXHIBIT A


Form of Compliance Certificate




[For the Fiscal Quarter ended _______________]


[For the Fiscal Year ended _______________]




This Compliance Certificate is furnished pursuant to Section 18(b) of the
Guaranty Agreement dated as of September 30, 2011 from Acadia Strategic
Opportunity Fund III LLC ("Guarantor") to Bank of America, N.A., as
Administrative Agent. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Guaranty
Agreement.
The undersigned officer of Acadia Realty Trust hereby certifies as follows:
1.    The financial statements referred to in Section 18(a) of the Guaranty
Agreement which are delivered concurrently with the delivery of this Compliance
Certificate are complete and correct in all material respects and have been
prepared in reasonable detail and in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods.
2.    As of the date hereof, the book value net worth of Guarantor is
$____________ as calculated pursuant to Schedule 1 attached hereto.
3.    As of the date hereof, the Liquidity of Guarantor is $____________
calculated pursuant to Schedule 2 attached hereto.
4.    To the best of such officer's knowledge, each of Guarantor and Borrower
has, during the period referred to above, observed or performed all of its
covenants and other agreements, and satisfied every condition contained in the
Guaranty Agreement and the Loan Agreement and the other Loan Documents to which
it is a party to be observed, performed or satisfied by it, and as of the date
hereof such officer has obtained no knowledge of any Default or Event of Default
except as follows: NONE.
IN WITNESS WHEREOF, I have hereto set my name.




    
Name:
Title: [Chief Financial Officer]
[Chief Account Officer]







--------------------------------------------------------------------------------




SCHEDULE 1
[to Compliance Certificate]


Net Worth











--------------------------------------------------------------------------------




SCHEDULE 2
[to Compliance Certificate]


Liquidity







22